REPUBLIQUE DE GUINEE

4h A

LE  — ——#

Convention Minière
en date du 8 juin 2018

entre

LA REPUBLIQUE DE GUINEE

et

CHALCO HONG KONG LIMITED

En qualité d’Investisseur

et

CHALCO GUINEA COMPANY S.A.

LA SOCIETE PORTUAIRE
En qualité de Sociétés de Projet

pour le développement et l'exploitation
des gisements de bauxite de Boffa Nord et Boffa Sud
TABLE DES MATIÈRES

je
CHAPITRE 1 DEFINITIONS ET INTERPRETATION...
1 DEFINITIONS,
2. INTERPRETATION

LE ANNEXES ET CONVENTIONS CONNEXES 25
CHAPITRE 2 STIPULATIONS GENERALES,

4. OBJET DE LA PRESENTE CONVENTION

LA ENTREE EN VIGUEUR ET DUREE DE LA PRESENTE CONVENTION.................. 26

S1 ENTREE EN VIGUEUR DE LA CONVENTION
52 TITRE D'EXPLOITATION

6. DROIT APPLICABLE...
7. ENGAGEMENT DE BONNE FOI re
8. DECLARATIONS ET GARANTIES

8.1 DECLARATIONS ET GARANTIES DES SOCIETES DE PROJET
8.2 DECLARATIONS ET GARANTIES DE L’INVESTISSEUR …….
83 DECLARATIONS ET GARANTIES DE L'ÉTAT
8.4 REITERATION DES DECLARATIONS ET GARANTIES A LA DATE D’ENTREE EN

VIGUEUR... .:31
9. DESCRIPTION DU PROJET BOFFA ET DES ACTIVITES DU PROJET 31
9.1 DESCRIPTION GENERALE DU PROJET BOFFA ET DE SON PHASAGE us. 31

9.2 DESCRIPTION GENERALE DES ACTIVITES MINIERES
9.3 DESCRIPTION GENERALE DES ACTIVITES D'ÉVACUATION
9:37 INFRASTRUCTURES D'ÉVACUATION NON-PORTUAIRES.

9.3.2 INFRASTRUCTURES PORTUAIRES 32
9.4 EXTENSION DE LA CAPACITE NOMINALE DES MINES DE BAUXITE ET DES
INFRASTRUCTURES DU PROJET … AN er — 2:33
95 DESCRIPTION GENERALE DES ACTIVITES DE TRANSFORMATION RASE : 2ET
PHASE 3)... une spomennnss TS
CHAPITRE 3 DEVELOPPEMENT ET EXPLOITATION DU PROJET BOFFA mere 33
10. MODALITES DE SUIVI ET DE PHASAGE DU PROJET .

10.1 COMITE TECHNIQUE DE SUIVI DU PROJET
10.2 ÉTUDE DE FAISABILITE DE LA PHASE 2

1N91  DPANEPCOTIO NE DrAr ro amrNar nr rien

10.2.4
10.2.5
11.
12.
12.1
122
1253
13.
13.1
132
133
13.4
14.
15.
15.1
15.2

1533
15.4
15.5
16.
16.1
16.2
16.3
16.4
17.
1721
17.2
178
17.4
17.4.1

17.4.2
18.
18.1

18.1.1

7 DD svrrsruer 35
ÉTUDE DE FAISABILITÉ CONCLUANT A LA FAISABILITÉ DE LA PHASE 2...

NON-REALISATION DE L'ÉTUDE DE FAISABILITE DE LA PHASE 2 emmener
TRAVAUX DE RECHERCHE
TRAVAUX DE DEVELOPPEMENT
DELAIS DE REALISATION DES TRAVAUX DE DEVELOPPEMENT cm
MODALITES DE DEVELOPPEMENT -
PROGRAMME DE TRAVAUX ET DE D
TRAVAUX D'EXPLOITATION
DATE DE PREMIERE PRODUCTION COMMERCIALE
MODALITES D'EXPLOITATION
PROGRAMME DE TRAVAUX ET DE DEPENSES D' EXPLOITATION …
MAINTIEN DE LA PRODUCTION COMMERCIALE
CHRONOGRAMME ur. ce
INFRASTRUCTURES.
INFRASTRUCTURES PUBLIQUES EXISTANTES
STIPULATIONS APPLICABLES À L'ENSEMBLE DES INFRASTRUCTURES DU

EPENSES DE DEVELOPPEMENT

PROJET 41
STIPULATIONS SPECIFIQUES AUX INFRASTRUCTURES PORTUAIRES.........… 43
MATERIAUX DE CONSTRUCTION mme 44
TRAVAUX D'INTERET COMMUN mire

COMMERCIALISATION DES PRODUITS MINIERS su nenesess
PRIX DE PLEINE CONCURRENCE...
DROIT DE PREEMPTION
DROIT DE TRANSPORT DE L'ÉTAT.
DROIT DE COMMERCIALISATION DE L'ÉTAT.
ACCES ET OCCUPATION DU PERIMETRE DU PROJET.

PROIBE D'INFEREP NATIONALE (PIN) nee etienne eeseenessisctstucessres 47
INDEMNISATION DES PERSONNES AFFECTÉES ess 47
ACCES ET OCCUPATION DES TERRAINS DU PROJET BOFFA 49

ACCES, OCCUPATION ET UTILISATION DU PERIMETRE FLUVIAL ET MARITIME50

ACCES, OCCUPATION ET UTILISATION DE LA ZONE DE TRA
BASSINS PORTUAIRES PNR

ACCES, OCCUPATION ET UTILISATION DU CHENAL ..
AUTORISATIONS ET PERMIS NECESSAIRES AUX ACTIVITES DU PROJET... 53

SO RL DES AUTORISATIONS ET PERMIS NECESSAIRES AUX ACTIVITES DU

"ACTIVITES REALISEES À L *EXTERIEUR DU PERIMETRE MINIER

18.1.2
SRE ON DES AUTORISATIONS - SUCRE

182 COOPERATION DE L'ÉTAT A L’

CHAPITRE 4 GARANTIES
19. GARANTIES pont PAR L'ÉTAT
19.1 DROITS ACCORDES............
192 ENGAGEMENTS SPECIFIQUES DE L'ÉTAT

193 IMPREVISION
19.4 REGLEMENTATION DES caxNosé - LGarANTE DE TRANSFERT...

19.5 REGLEMENTATION DES CHANGES -— OUVERTURE D'UN COMPTE SPECIAL
19.6 EXPROPRIATION ET NATIONALISATION FT.
20. PARTICIPATION DE L’ÉTAT AU CAPITAL DE LA SOCIETE MINIERE 57
20.1 PARTICIPATION ue et te AN
20.2 PARTICIPATION SUPPLEMENTAIRE......uuennennnne
20.3 STATUT DE SOCIETE PRIVE... srsssasese PR on
20.4 PRINCIPES DE GESTION DES SOCIETES DE PROJET...

20.5 PACTE D’ACTIONNAIRES DE LA SOCIETE MINIERE
20.6 SOCIETE CONTROLEE PAR L’ÉTAT

21. PARTICIPATION DE L'ÉTAT AU CAPITAL DE LA SOCIETE PORTUAIRE .…….61
21.1 ACTIONNARIAT DE LA SOCIETE PORTUAIRE eee 61
212 PARTICIPATION PORTUAIRE INDTIARE 061

213 PARTICIPATION SUPPLEMENTAIRE... FR T
21.4 PACTE D’ACTIONNAIRES DE LA SOCIETE PORTUAIRE
CHAPITRE 5 CONTENU LOCAL, ENVIRONNEMENT, HYGIENE, SANTE ET SECURITE63
22. EMPLOI ET FORMATION DU PERSONNEL ...........
22.2 EMPLOI DU PERSONNEL
22.3 FORMATION DU PERSONNE
224 REGIME DOUANIER APPLICABLE AUX EMPLOYES

23. STIPULATIONS RELATIVES A PÉNVIRONNEMENT A L’
SANTE ET A LA SECURITE... ! sine ls P”

23.1 PROTECTION DE L” ENVIRONNEMENT
23.2 SANTE DES TRAVAILLEURS ET DES POPULATIONS AVOISINANTES.................
23.3 HYGIENE ET SECURITE ne Mines
23.4 PLAN DE GESTION ENVIRONNEMENTALE E ET SOCIALE

24. SOUS-TRAITANCE. qe

24.1 DROIT DE SOUS-TRAITER

PREFERENCE AUX BIENS ET SERVICES GUINEENS .

242
243  STIPULATIONS SPECIFIQUES AUX SOUS- TRAITANTS DIRECTS 68
25. RELATIONS AVEC LES COMMUNAUTES LOCALES
25.1 CONTRIBUTION AU DEVELOPPEMENT LOCAL sm
252 CONVENTION DE DEVELOPPEMENT LOCAL.
CHAPITRE 6 SUIVI ET CONTROLE DES ACTIVITES DU PROJET .…
26. RAPPORTS ET OBLIGATIONS DECLARATIVES surrmmrmmennn
21: SURVEILLANCE TECHNIQUE ET ADMINISTRATIVE DES ACTIVITES DU
PROJET... see 69
2711 METHODE DE DETERMINATION DES QUANTITES DE PRODUIT MINIER
>72  DEFECTUOSITE DU SYSTEME DE PESEE urrrmrrrmemenenmnnmennntee
213 ACCES ET INSPECTION PAR L'ÉTAT sr .70
28. CLOTURE DES OPERATIONS DU PROJET BOFFA sem .71
28.1 FERMETURE DES INFRASTRUCTURES DU PROJET ET REHABILITATION Fi
SITES AIREHA BIRILER 0 SN |
28.1.1  STIPULATIONS GENERALES … Rs 7
28.12 AVIS DE FERMETURE ET PLAN DE FERMETURE mm 71
281.3 MISE EN ŒUVRE DU PLAN DE FERMETURE mm 71
28.14  DISPOSITION DES BIENS MEUBLES ET IMMEUBLES..... 72
281.5 CONSTAT DE BONNE FIN 72
282 COMPTE FIDUCIAIRE DE REHABILITATION DES SITES
29. TRANSPARENCE ET LUTTE CONTRE LA CORRUPTION
291  OBLIGATION D'IDENTIFICATION DES PERSONNES AYANT UN INTERET DANS
LE TITRE D'EXPLOITATION memes 73
292  INTERDICTION DE PAIEMENT DE POTS-DE-VIN 73
29.3 CODE DE BONNE CONDUITE
294 PLAN DE SURVEILLANCE CONTRE LA CORRUPTION

CHAPITRE 7 STIPULATIONS FINANCIERES, COMPTABLES, FISCALES ET

30.
30.1
30.2
31.
32.

CHAPITRE 8 STIPULATIONS FINALES....

DOUANIERES
INVESTISSEMENT ET FINANCEMENT
INVESTISSEMENT DE LA PHASE 1
FINANCEMENT DE LA PHASE 2 DU PROJET.
COMPTABILITE.
REGIME FISCAL ET DOUANIER

MUTATIONS - CESSIONS

TRANSFERT DU TITRE D'EXPLOITATION
OÙ  CESSIO
OBLIGATIONS DECOULANT DU TITRE D'EXPLOITATION... mu vista É
33.2
33.3
33.4
34.
35.
36.
36.1
36.1.1
36.1.2
30,13
36.2
36.3

37.

Sel
37.2
393
38.

38.1
38.2
38.3
39.

39.1
392
393
39.4
40.

40.1
40.2
41.

41.1
412
413
414
41.5
41.6

CHANGEMENT DE CONTROLE DES SOCIETES DE PROJET .…..…............... 76
PREREQUIS AUX FINS DE VALIDATION OU D'APPROBATION............... 77.
REGLES SPECIFIQUES D'INFORMATION ET DE PUBLICATION mn. 7 :
ASSURANCE.

RESPONSABILITE ET INDEMNISATION

RESILIATION, EXPIRATION ET CESSATION DE LA CONVENTIO)
RESILIATION ANTICIPEE

CAS DE RESILIATION PAR UNE SOCIETE DE PROJET

NOTIFICATION ET PREAVIS. 79
EXPIRATION ET CESSATION 80
CORÉEN DE LA RESILIATION, EXPIRATION OU CESSATION DE LA
CONVENTION... HE a _ rn .80
REGLEMENTS DES DIFFERENDS ee een eenarenes ren
TENTATIVE DE REGLEMENT AMMABLE.... some @l
ARBITRAGE 81

EXPERTISE.
CONFIDENTIALITE..........

ABSENCE DE CONFIDENTIALITE DE LA CONVENTION …….
CARACTERE PUBLIC DE CERTAINES INFORMATIONS ee 83
CONFIDENTIALITE EXPRESSE
FORCE MAJEURE...
CAS DE FORCE MAJEURE.
CONSEQUENCE DE LA SURVENANCE D'UN CAS DE FORCE MAJEURE
NOTIFICATION D'UN CAS DE FORCE MAJEURE ET OBLIGATION D’ATTENUER. 86
RENCONTRE ENTRE LES PARTIES. 86
NOTIFICATIONS.
FORME DE NOTIFICATION
DATE DELA NOTIFICATIONS... mrtmmusn 00
STIPULATIONS DIVERSES sm. nennensene
STIPULATIONS PERSISTANTES a er OT,
MODIFICATIONS DE LA CONVENTION...
ADHESION DE LA SOCIETE PORTUAIRE A LA CONVENTION
PRIMAUTE DE LA CONVENTION... rennes
SOLIDARITÉ EPPRORTERORT. nn mesrine DT

41.7 NULLITE PARTIELLE eee 88
41.8 LANGUE...reroeeeeessessesene Dinsereneenneseneenneneeseineséerensésensentanensesenesses 88
ANNEXE 1 REGIME FISCAL ET DOUANIER

ANNEXE 2 PERIMETRE DU PROJET

ANNEXE 3 CHRONOGRAMME

ANNEXE 4 DESCRIPTION TECHNIQUE DU PROJET BOFFA

ANNEXE 5 INVESTISSEMENT DE LA PHASE 1

ANNEXE 6 MODELE D'ACTE D’ADHESION DE LA SOCIETE PORTUAIRE

ANNEXE 7 PIECES A FOURNIR DANS LES DEMANDES DE RENOUVELLEMENT DU
TITRE D'EXPLOITATION

ANNEXE 8 DECRET PIN
CONVENTION MINIERE

{EU Li
pour le développement et l’exploitation

des gisements de bauxite de
Boffa Nord et Boffa Sud

ENTRE LES SOUSSIGNÉS :

@ LA REPUBLIQUE DE GUINEE, dûment représentée par Monsieur Abdoulaye MAGASSOUBA,
Ministre des Mines et de la Géologie, ayant autorité au titre et dans les conditions de l’article
18 de la Loi L/2011/006/CNT du 9 septembre 2011 portant Code Minier de la République de
Guinée, et par Monsieur Ismaël DIOUBATÉ, Ministre du Budget,

(«État »)
de première part,

Q) CHALCO GUINEA COMPANY S$.A., une société anonyme de droit guinéen, dont le siège social
est situé au Kipé, Centre émetteur, près du Lycée Français Albert Camus, Commune de
Ratoma, Conakry, République de Guinée, immatriculée auprès du Registre du Commerce et du
Crédit Mobilier de Conakry sous le numéro GN.KAL 2018.B.083 993, représentée par M.
Yang Haïiyang, le Président Directeur Général,

(la « Société Minière »)
de deuxième part,
G) La SOCIETE PORTUAIRE, société de droit guinéen en cours de constitution et qui adhérera à la

présente Convention conformément à l’Article 41.3 (Adhésion de la Société Portuaire à la
Convention) de la présente convention,

(la « Société Portuaire »)
de troisième part,
(4) CHALCO HONG KONG LIMITED, une société par actions de droit hongkongais, au capital
social de 109 642 320,76 Dollars, dont le siège social est situé Room 4501, Far East Finance
Center, 16 Harcourt Road, Hong Kong Island (Hong Kong Special Administrative Region,
République Populaire de Chine), immatriculée auprès du registre du commerce de Hong Kong
sous le numéro 0954679, représentée par Monsieur Li Wangxing en sa qualité du Président du
Conseil d’Administration,

(E « Investisseur »)

de quatrième #
ÉTANT PRÉALABLEMENT EXPOSÉ CE QUI SUIT :

(A)

G)

©

@)

Œ)

Œ

(G)

(LU)

[ l
ATTENDU QUE le Code Minier prévoit que les substances minérales ou fossiles contenues
dans le sous-sol ou existant en surface, ainsi que les eaux souterraines et les gîtes
géothermiques sont, sur le territoire de la République de Guinée ainsi que dans sa zone
économique exclusive, la propriété de plein droit de l” État et qu’elles ne peuvent être, sous
réserve des dispositions du Code Minier et du Code Foncier et Domanial, susceptibles
d’aucune forme d’appropriation privée ;

ATTENDU QUE les personnes privées peuvent toutefois se voir conférer le droit de se livrer à
des activités minières sur le territoire de l’État et d’acquérir la propriété des substances
extraites, si elles sont munies d’un titre minier formellement délivré par l’État dans les
conditions prévues par le Code Minier ;

ATTENDU QUE dans ce cadre, l'État désire encourager et promouvoir la recherche, la
prospection, l’exploitation, la valorisation ainsi que le transport, la transformation et la
commercialisation des ressources minérales en République de Guinée et a ainsi désigné
SOGUIPAMI par le décret n° D/2016/053/PRG/SGG du 9 mars 2016 portant autorisation de
mise à disposition des blocs bauxitiques de Boffa à la Société Guinéenne de Patrimoine Minier
(SOGUIPAMI S.A.), comme l’entité en charge de rechercher des partenaires disposant de
capacités techniques et financières permettant d’engager et d’assurer un développement rapide
et effectif des périmètres situés dans les préfectures de Boffa, Télimelé et Boké, objet des titres
miniers anciennement détenus par la société BHP Billiton et communément appelés les « blocs
bauxitiques de Boffa » ;

ATTENDU QUE SOGUIPAMI s’est vue octroyer un certain nombre de permis de recherche
pour la bauxite par arrêtés pris en application du décret visé ci-dessus et couvrant notamment
les blocs communément appelés « Boffa Nord » et « Boffa Sud », en particulier :

(1) l'arrêté n° A2016/933/MMG/SGG du 8 avril 2016 portant octroi de permis de
recherches minières à la Société Guinéenne de Patrimoine Minier (SOGUIPAMI S.A.)
(le « Permis de Recherche Boffa Nord ») ; et

(2) l’arrêté n° A2016/935/MMG/SGG du 8 avril 2016 portant octroi de permis de
recherches minières à la Société Guinéenne de Patrimoine Minier (SOGUIPAMI S.A.)
(le « Permis de Recherche Boffa Sud ») ;

ATTENDU QUE Aluminium Corporation of China (« Chinalco ») est le deuxième plus grand
fournisseur mondial d’alumine et le troisième plus grand fournisseur mondial d’aluminium, et
a souhaité collaborer avec SOGUIPAMI, avec le soutien de l’État, pour développer un projet
consistant en la conception d’une chaine industrielle complète de bauxite, alumine et
aluminium avec planification intégrée en plusieurs phases en République de Guinée ;

ATTENDU QUE sur la base de la Documentation Transmise (tel que ce terme est défini ci-
après) et à la suite de plusieurs visites dans le périmètre des blocs bauxitiques de Boffa,
Chinalco a soumis à la SOGUIPAMI et à l’État une proposition préliminaire de développement
du Projet ;

ATTENDU QUE sur la base de cette proposition préliminaire de développement du Projet,
l’État, SOGUIPAMI et Chinalco ont conclu, le 31 octobre 2016, un protocole d’accord (tel que
modifié ultérieurement par ses parties, le « Protocole d’Accord ») définissant les modalités en
vue d’un accord de développement des blocs bauxitiques de Boffa Nord et Boffa Sud ;

ATTENDU QUE conformément aux stipulations du Protocole d’Accord, Chinalco a transmis
à l’État et à SOGUIPAMI, par courrier en date du 28 avril 2017, une synthèse des conclusions

$)
(0)

©)

(Le)

M)

ra)

©)

@)

Q@)

de l’étude de préfaisabilité et un plan de développement mis à jour pour le développement du
Projet ;

ATTENDU QUE conformément au paragraphe (E) du Protocole d’Accord, Chinalco a par!
ailleurs désigné, dans le plan de développement mis à jour, Chalco Hong Kong Limited
(société identifiée dans les comparutions et faisant partie du groupe Chinalco) comme l’entité
investisseur pour la mise en œuvre du Projet (l° « Investisseur »)) ;

ATTENDU QUE l’État, SOGUIPAMI, Chinalco et l’Investisseur se sont réunies à plusieurs
reprises à compter de la transmission du plan de développement mis à jour afin de discuter et
tenter de convenir des modalités définitives de mise en œuvre du Projet ;

ATTENDU QUE dans ce cadre, l’État, SOGUIPAMI et l’Investisseur ont conclu, en date du
12 août 2017, un avenant au Protocole d’Accord aux fins, notamment, de consigner leur accord
sur un certain nombre de sujets techniques, économiques, fiscaux et juridiques relatifs au Projet
(° « Avenant n° 1 au Protocole d’Accord »);

ATTENDU QUE conformément à l’article 7 alinéa 3 de l’Avenant n 1 au Protocole d’Accord,
l’Investisseur et SOGUIPAMI ont conclu, en date du 26 octobre 2017, un contrat de partenariat
technique en vue de définir les termes et conditions de leur coopération pour la finalisation de
la phase de recherche, la préparation du dossier de demande en vue de l'obtention du Titre
d’Exploitation par la Société Minière (le « Contrat de Partenariat Technique ») ;

ATTENDU QU’à la Date de Signature, SOGUIPAMI est titulaire des Titres de Recherche,
l'Étude de Faisabilité de la Phase 1 a été finalisée par l’Investisseur et SOGUIPAMI, la
demande d’obtention du Titre d'Exploitation a été déposée par SOGUIPAMI auprès de l'État,
et l’État a approuvé l’Étude de Faisabilité de la Phase 1, conformément aux stipulations du
Contrat de Partenariat Technique, de sorte que les droits miniers d’exploitation relatifs au
Projet seront détenus par la Société Minière, conformément au Code Minier :

ATTENDU QU’en cours de discussions, il est apparu que la structuration du Projet envisagée
par l’Investisseur implique l’intervention de partenaires dans le cadre des activités portuaires et
de transport du Projet co-investisseurs dans la Société Portuaire ;

ATTENDU QUE les Parties souhaitent que la présente Convention soit conclue et exécutée
dans un esprit de partenariat, fondé sur la sécurité juridique des investisseurs étrangers, le
transfert de connaissances aux entreprises locales et la formation de personnels locaux, le
développement des infrastructures de transport, la répartition équitable des profits générés par
l’activité minière entre les actionnaires des Sociétés de Projet et l’État, ainsi que la contribution
du Projet au développement des populations avoisinantes, des collectivités locales et des
employés ;

ATTENDU QUE les Parties souhaitent également que les activités minières ayant lieu sur le
territoire de l’État prennent en compte la nécessaire préservation de l’environnement, des
cultures et des Communautés Locales ;

EN CONSÉQUENCE DE QUOI, les Parties ont négocié et se sont accordées sur les termes

et conditions de la présente convention (la « Convention »).
IL EST CONVENU CE QUI SUIT :

DEFINITIONS ET

1. DEFINITIONS

Chapitre 1
TERPRETATION

Sauf précision contraire expresse énoncée à l'endroit où ils sont utilisés, les termes employés dans la
présente Convention (en ce compris son exposé préalable et ses Annexes) avec des initiales majuscules
ont le sens qui leur est attribué ci-dessous :

« Actionnaire »

« Activités du Projet » ou
« Activités »

«Activités Minières »

« Activités de
Transformation »

«Activités d’Évacuation »

« Activités d’Évacuation Non-
Portuaires »

« Activités Portuaires »

désigne, à un moment donné, tout détenteur d’au moins une action
(ou un démembrement de celle-ci) de la Société Minière, y compris
l’État ;

désigne l’ensemble des activités, travaux, études, constructions,
diligences, prestations et plus généralement tout ce qui s’avère
nécessaire ou utile pour la réalisation du Projet ou son extension
ultérieure, en ce compris tous Travaux de Recherche, tous Travaux de
Développement et tous Travaux d'Exploitation nécessaires à cet
effet ;

désigne l’ensemble des Activités du Projet ayant trait à la recherche
et à l'extraction de la bauxite sur le Périmètre Minier, en ce compris
la réalisation des Travaux de Développement et des Travaux
d'Exploitation des Infrastructures Minières, ainsi que les Travaux de
Recherche ;

désigne l’ensemble des Activités du Projet ayant trait à la
transformation de la bauxite en alumine, et de l’alumine en
aluminium, en ce compris la réalisation des Travaux de
Développement et des Travaux d'Exploitation des Infrastructures de
Transformation ;

désigne ensemble, les Activités d’Évacuation Non-Portuaires et les
Activités Portuaires ;

désigne l’ensemble des Activités du Projet ayant trait au transport des
Produits Miniers, des personnes et des biens pour les besoins du
Projet entre le Périmètre Minier et le Périmètre Portuaire, en ce
compris la réalisation des Travaux de Développement et des Travaux
d’Exploitation des Infrastructures d’Évacuation Non-Portuaires ;

désigne l’ensemble des Activités du Projet relatives aux
Infrastructures Portuaires, notamment celles ayant trait au transport
des Produits Miniers, des personnes et biens pour les besoins du
Projet, en ce compris la réalisation des Travaux de Développement et
des Travaux d'Exploitation des Infrastructures Portuaires ;

11
« Affilié »

« ANAIM »

« Année Civile »

« Annexe »

« Article »

« AUSCGIE »

« Avenant n° 1 au Protocole
d’Accord »

« Avenant Phase 2 »

« Avenant Phase 3 »

« Bassins Portuaires »

«BCRG »

désigne, en relation avec toute entité juridique ou personne morale,
toute entité juridique ou personne morale, qui, directement ou
indirectement, Contrôle, est Contrôlée par ou sous le Contrôle
commun de cette première entité juridique ou personne morale ;
étant précisé que s’agissant des entreprises publiques chinoises,
l'entité qui détient le Contrôle ultime des entités d’un même groupe
est la société mère du groupe, à l’exclusion de l’État chinois
actionnaire et la State-Owned Assets Supervision and Administration
Commission ;

désigne l’Agence Nationale d'Aménagement des Infrastructures
Minières, un établissement public à caractère industriel et
commercial dont le siège social est situé à l’immeuble ENIPRA,
commune de Kaloum (BP 295) à Conakry, République de Guinée ;

désigne la période comprise entre le 1% janvier et le 31 décembre
d’une année donnée ;

désigne une annexe à la présente Convention ;
désigne un article de la présente Convention ;

désigne l’Acte Uniforme relatif au Droit des Sociétés Commerciales
et du Groupement d’Intérêt Économique adopté dans le cadre du
traité de l'OHADA tel que révisé en date du 30 janvier 2014 ;

a le sens qui lui est donné dans le préambule de la présente
Convention ;

a le sens qui lui est donné à l’Article 4.2 ;
a le sens qui lui est donné à l’Article 4.2 ;

désigne les bassins portuaires du Port Fluvial et du Port Annexe
situés devant les quais et les postes d’amarrage et destinés aux
opérations d’amarrage, de virage, d’accostage et de départ des
navires pour les besoins du Projet, dont les coordonnées
géographiques sont précisées en Annexe 2 (Périmètre du Projet),
étant précisé que l’existence de ces bassins n’entravera pas la libre
circulation et la navigation sur le Chenal hors de ces bassins ;

désigne la Banque Centrale de la République de Guinée #

12
«Bonnes Pratiques de
l'Industrie Minière »

« Capacité Nominale des
Mines de Bauxite »

« Cas de Force Majeure »

« Cas de Résiliation »

« Cas de Résiliation par
PEtat »

«Cas de Résiliation par une
Société de Projet »

signifie l’exercice d’un degré de compétence, de, diligence, de
prudence et de prévoyance qu’on pourrait raisonnablement et
normalement attendre d’une entreprise qualifiée et expérimentée
opérant dans des conditions et circonstances similaires à celles du
Projet Boffa.

Les Bonnes Pratiques de l’Industrie Minière désignent :

() concernant les Travaux de Recherche, les Travaux d'Exploitation
(sauf les travaux de maintenance), les aspects sociaux,
environnementaux et de relocalisation des populations, les meilleurs
standards internationaux miniers, sociaux et environnementaux
généralement appliqués dans l’industrie minière mondiale dans le
secteur de la bauxite par un opérateur diligent et prudent, tels que
notamment ceux découlant du guide de bonnes pratiques fournis par
le Conseil International des Mines et Métaux (ICMM), des Normes
de Performance en matière de Viabilité Sociale et Environnementale
de la Société Financière Internationale (SFI), de la norme ISO 14001,
de l'Initiative pour la Transparence dans les Industries Extractives
(ITIE), des bonnes pratiques environnementales et sociales établies
par la Banque Mondiale et des Principes de l’Équateur (Equator
Principles, June 2013) ; ou

(ii) concernant les études, les travaux de conception, construction et
maintenance, les normes et standards techniques applicables en
République Populaire de Chine à l'exclusion de toute autre norme et
standard technique, étant entendu que ces normes et standards
devront garantir la viabilité des Infrastructures du Projet durant toute
la durée de leur exploitation.

a le sens qui lui est donné à l’Article 9.2.1 (C) ;

a le sens qui lui est donné à l’Article 39.1.1 ;

désigne, selon le cas, un Cas de Résiliation par l'État ou un Cas de
Résiliation par une Société de Projet ;

a le sens qui lui est donné à l’Article 36.1.1 (Cas de Résiliation par
l'Éta) ;

a le sens qui lui est donné à l’Article 36.1.2 (Cas de Résiliation par
une Société) ;
« Cession »

« Chalco Energy Holdings
Limited »

« Chenal »

« Chronogramme »

«CNY »

« Code des Douanes »

« Code de l'Environnement »

désigne toute opération à titre onéreux ou gratuit, entre vif ou à cause
de mort (ou équivalent), ayant pour objet ou pour effet la mutation, la
cession, la vente ou la transmission de tout ou partie d’un droit ou
d’un bien, y compris, mais de façon non limitative : (i) tout acte de
disposition ou de démembrement de la propriété (comprenant
notamment la jouissance, l’usufruit ou la nue-propriété) ; (ii) toute
adjudication, mutation, cession, vente ou transmission de tout ou
partie d’un droit ou d’un bien ordonnée par une juridiction
compétente ; (iii) tout apport, fusion ou scission, dissolution par
confusion de patrimoine ; (iv) tout transfert ou abandon de droits
préférentiels de souscription à l’occasion d’une augmentation de
capital par apports en numéraire ou en nature, tout transfert ou
abandon de droits d’attribution à l’occasion d’une augmentation de
capital par incorporation de réserves ou de bénéfices, ou tout transfert
ou abandon à titre individuel de droits préférentiels de souscription en
faveur de personnes déterminées ; (v) toute constitution d’une sûreté
de quelque nature que ce soit ayant pour effet, immédiatement ou à
terme, d’entraîner la mutation, le transfert ou la transmission de tout
ou partie des droits considérés ; et plus généralement (vi) toute autre
opération, y compris prêt, réalisation de sûreté, titrisation ou autre
ayant un effet translatif équivalent ;

désigne Chalco Energy Holdings Limited, une société par actions de
droit hongkongais au capital social de mille (1.000) Hongkong
Dollar, dont le siège social est situé au Room 4501,45/f, Far East
Finance Centre, No. 16 Harcourt Road, Admiralty, Hong Kong
Special Administrative Region, République Populaire de Chine,
immatriculée auprès du registre des sociétés de Hong Kong sous le
numéro 1739201 ;

désigne le chenal situé en partie sur les fleuves Fatala et Rio Pongo
et en partie en mer que les Sociétés de Projet utiliseront pour les
besoins du Projet Boffa, sur une longueur approximative de 62
(soïixante-deux) kilomètres entre le Port Fluvial et la Zone de
Transbordement ;

désigne le chronogramme figurant à l’Annexe 3 (Chronogramme) ;

désigne la monnaie ayant cours légal en République Populaire de
Chine ;

désigne (i) l’ordonnance n° 094/PRG/SGG du 28 novembre 1990,
portant adoption et promulgation du Code des douanes de la
République de Guinée ; (ii) toute disposition législative la modifiant
et/ou (iii) toute réglementation prise pour son application ;

désigne (i) l’ordonnance n° 045/PRG/SGG du 28 mai 1987 portant
Code de protection et de mise en valeur de l’environnement de la
République de Guinée ; (ii) toute disposition législative la modifiant
et/ou (ii) toute réglementation prise pour son application ;

14
« Code de l'Urbanisme »

« Code Foncier et Domanial »

« Code Général des Impôts »

« Code Minier »

« Co-Investisseurs »

« Communauté Locale »

« Contrat de Partenariat
Technique »

« Contrat Multi-utilisateurs »

« Contribution au
Développement Local »

« Contrôle », « Contrôlé »,
« Contrôlant »

« Convention de
Développement Local »

« Convention »

désigne (i) la loi L/98 n° 017/98 du 13 juillet 1998 portant Code de
l'urbanisme de la République de Guinée; (ii) toute disposition
législative la modifiant et/ou (iii) toute réglementation prise pour son
application ;

désigne (i) la loi L/99/013/AN portant Code foncier et domanial de la
République de Guinée ; (ii) toute disposition législative la modifiant
et/ou (iii) toute réglementation prise pour son application ;

désigne (i) le Code général des impôts institué par l’article 22 de la
loi L/2004/001/AN portant loi de finances pour l’année 2004 de la
République de Guinée ; (ii) toute disposition législative la modifiant
et/ou (ïi) toute réglementation prise pour son application ;

désigne (i) la loi L/2011/006/CNT du 9 septembre 2011 portant Code
minier de la République de Guinée, telle qu’amendée par la loi
L/2013/N°053/CNT du 8 avril 2013 ; et (ii) toute réglementation
prise pour son application ;

désigne les sociétés qui détiendront, directement ou via une Société
Affiliée de l’Investisseur, une participation dans le capital social de la
Société Portuaire, aux côtés de l’Investisseur ou un de ses Affiliés ;

désigne les collectivités locales résidant sur ou à proximité immédiate
du Périmètre Minier et affectées par les Activités Minières ;

a le sens qui lui est donné dans le préambule de la présente
Convention ;

a le sens qui lui est donné à l’Article 17.4.2(B)(9) ;

a le sens qui lui est donné à l’Article 25.1.1 ;

signifie, en ce qui concerne toute personne morale (de droit public ou
privée), (i) le fait de détenir, directement ou indirectement de plus de
cinquante pour cent (50%) des droits de vote ou intérêts comparables
de cette personne morale, ou (ii) le droit d’élire la majorité des
administrateurs ou d’un organe de direction comparable de cette
personne morale, si ce droit peut être exercé sans l’accord d’un tiers,
ou encore (iii) le fait d’avoir le pouvoir d’exercer en droit ou en fait
une influence décisive sur la stratégie de gestion de cette personne
morale ;

désigne la convention conclue entre la Société Minière et la
Communauté Locale en application des stipulations de l’Article
252.1;

désigne la présente convention et ses Annexes, ainsi que toute

15
modification qui pourrait valablement y être apportée ;

« COSCO Shipping » désigne China COSCO Shipping Corporation Limited, une société à
responsabilité limitée de droit chinois au capital social de CNY onze
milliard (11.000.000.000), dont le siège social est situé au n° 628 rue
Minsheng, China (Shanghaï) Pilot Free Trade Zone, République
Populaire de Chine, immatriculée auprès de l'Administration du
Commerce et de l’industrie de Shanghai sous le numéro
91310000MA1FLIMMXL ;

« Date d’Adhésion » désigne la date d’entrée en vigueur de l’acte d’adhésion conclu par la
Société Portuaire conformément à l'Article 41.3 (Adhésion de la
Société Portuaire à la Convention) ;

«Date d’Entrée en Vigueur » a le sens qui lui est donné à l’Article 5.1.1 ;

« Date de Première désigne la date à laquelle la Mine de Bauxite a atteint, pendant une

Production Commerciale » période continue de trois (3) mois, une production représentant au
moins trente pourcent (30%) de la Capacité Nominale des Mines de
Bauxite; étant précisé que toute production de Produits Miniers
exportée préalablement à la Date de Première Production
Commerciale donnera lieu au paiement des redevances et taxes
applicables aux termes de la présente Convention ;

« Date de Signature » désigne la date mentionnée en en-tête de la présente Convention ;
« Décret Institutif » désigne le décret présidentiel instituant le Titre d'Exploitation ;

« Décret PIN » a le sens qui lui est donné à l’Article 17.1.1 ;

« Différend » a le sens qui lui est donné à l’Article 37.1.1 3

«Documentation Disponible » désigne l’ensemble des documents, informations et données mis à la
disposition de l’Investisseur par SOGUIPAMI ou l’État à travers une
data-room virtuelle dédiée avant la signature de l’Avenant n° 1 au
Protocole d’Accord ;

«Dollar » désigne la monnaie ayant cours légal aux États-Unis d'Amérique ;

« Domaine des Personnes désigne le domaine privé ou le domaine public de l'État, des

Publiques » collectivités locales ou des autres personnes publiques au sens du
Droit Applicable ;

«Droit Applicable » a le sens qui lui est donné à l’Article 6 (Droit Applicable) ;

« Droits Fluviaux et désigne tous les droits personnels et réels portant sur le Périmètre

Maritimes » Fluvial et Maritime nécessaires à la réalisation des Activités du

Projet, et permettant aux Sociétés de Projet ou, le cas échéant, aux
sous-traitants participant au Projet: (i) d’accéder, d’occuper L

16
« Droit Foncier »

« Droits Relatifs au Chenal »

« État »

« Étude de Faisabilité »

« Étude de Faisabilité de la
Phase 1 »

« Étude de Faisabilité de la
Phase 2 »

« Étude de Faisabilité de la
Phase 2 Mise
à Jour »

« Étude d’Impact
Environnemental et Social »

d'utiliser, de manière exclusive et sans interruption, la Zone de
Transbordement et les Bassins Portuaires, d'y apporter les
aménagements nécessaires aux Activités du Projet et d'y construire,
installer, exploiter et maintenir les infrastructures et installations pour
les besoins du Projet; (ii) d’être propriétaire, des installations et
infrastructures réalisées dans la Zone de Transbordement et les
Bassins Portuaires pour les besoins du Projet ; et (iii) de consentir des
sûretés, sur les droits réels et ces installations et/ou infrastructures ; et
(iv) le droit d’accéder et d’utiliser le Périmètre Fluvial et Maritime
pour les besoins de la construction, de l’exploitation et de la
maintenance des Infrastructures Portuaires ; à l’exclusion des Droits
Relatifs au Chenal ;

désigne tous les droits réels (y compris les droits d’usage et
d'habitation, les servitudes, ainsi que les droits de superficie)
nécessaires à la réalisation des Activités du Projet et permettant aux
Sociétés de Projet: (i) d’accéder, d'occuper et d’utiliser sans
interruption les Terrains composant le Périmètre du Projet et d'y
construire les Infrastructures du Projet ; (ii) d’être propriétaires des
Infrastructures du Projet construites sur lesdits Terrains ; et (iii) de
consentir des sûretés sur ledit droit réel et lesdites Infrastructures du
Projet ;

désigne tous les droits personnels et réels portant sur l'emprise du
Chenal qui seront conférés aux Sociétés de Projet ou, le cas échéant,
aux sous-traitants participant au Projet, conformément au Droit
Applicable et à l'Article 17.4.2 (Accès, occupation et utilisation du
Chenal) ;

désigne la République de Guinée ;

désigne, pour une Phase donnée ou, le cas échant, une Extension,
l’étude de faisabilité réalisée, conformément au Droit Applicable et
aux Bonnes Pratiques de l’industrie Minière, aux fins d’évaluer la
faisabilité technique et la viabilité économique de ladite Phase ou
Extension ;

désigne l'Étude de Faisabilité réalisée pour la Phase 1 ;

désigne l’Étude de Faisabilité réalisée pour la Phase 2, étant précisé
que cette étude de faisabilité couvrira les aspects environnementaux
et sociaux que la Société Minière juge essentiels pour apprécier la
faisabilité technique et économique de la Phase 2 ;

désigne l’Étude de Faisabilité de la Phase 2 telle que mise à jour
après la réalisation de l’Étude d’Impact Environnemental et Social
pour la Phase 2 ;

a le sens qui lui est donné à l’article 1° du Code Minier ;
« Expert Indépendant »

« Expropriation »

« Extension »

« Fonderie d’Aluminium »

« Gisement de Bauxite »

«Impôts »

« Infrastructures du Projet »

«Infrastructures Minières »

« Infrastructures de
Transformation »

«Infrastructures
d’Évacuation »

« Infrastructures
d’Évacuation Non-
Portuaires »

a le sens qui lui est donné à l’Article 37.3.2 :

je
a le sens qui lui est donné à l'Article 19.6 (Expropriation et
nationalisation) ;

a le sens qui lui est donné à l’Article 9.4.1 3

désigne l’usine de transformation d’alumine en aluminium, ainsi que
toutes autres infrastructures, installations ou équipements (y compris
annexe) nécessaires ou utiles auxdites opérations de transformation, à
construire par l’Investisseur (par le biais de la Société Minière ou de
toute autre société constituée en Guinée et qui deviendra une Société
de Projet) sur le territoire de l’État en cas de mise en œuvre de la
Phase 3 ;

désigne tout gîte naturel de bauxite économiquement exploitable situé
à l’intérieur du Périmètre Minier ;

désigne tout impôt, droit, taxe, redevance, et d’une manière plus
générale, tout prélèvement fiscal (y compris les droits de douanes) ou
parafiscal dû à l’Etat, toute collectivité territoriale ou tout organisme
public ou parapublic ;

désigne l’ensemble des infrastructures, installations ou équipements
( compris annexe) nécessaires ou utiles à la réalisation du Projet
Boffa, et qui sont classées selon la nomenclature suivante :
Infrastructures Minières, des Infrastructures de Transformation et des
Infrastructures d’Évacuation, tels que décrites plus amplement en
Annexe 4 (Description technique du Projet Boffa), mais à l'exclusion
des Infrastructures Publiques Existantes ;

désigne l’ensemble des infrastructures, installations ou équipements
( compris annexe) nécessaires ou utiles à la réalisation des Activités
Minières, comprenant notamment, sans limitation, les Mines de
Bauxite et les installations nécessaires à l'extraction de la bauxite
issue du Périmètre Minier, tels que décrits plus amplement en
Annexe 4 (Description technique du Projet Boffa) ;

désigne l’ensemble des infrastructures, installations ou équipements
(y compris annexe) nécessaires ou utiles à la réalisation des Activités
de Transformation, comprenant notamment, sans limitation, la
Raffinerie d’Alumine et la Fonderie d’Aluminium à

désigne les Infrastructures d’Évacuation Non-Portuaires et les
Infrastructures Portuaires ;

désigne l’ensemble des infrastructures, installations ou équipements
(y compris annexe) nécessaires ou utiles à la réalisation des Activités
d’Évacuation Non-Portuaires, comprenant notamment, sans
limitation, un convoyeur et des aires de stockage, tels que décrites

"4

ji:
«Infrastructures Portuaires »

«Infrastructures Publiques
Existantes »

« Investissement de la Phase
1»

« Investisseur »

« Jour »

« Jour Ouvrable »

« Journal Officiel »

«Liste Minière »

« Litige Technique »

« Mines de Bauxite »

« Minerai de Boffa »

«Ministre »

plus amplement en Annexe 4 (Description technique du Projet Boffa)

1

désigne l’ensemble des infrastructures, installations ou équipements
(y compris annexe) nécessaires ou utiles à la réalisation des Activités
Portuaires, comprenant notamment, sans limitation, le Port Fluvial et
le Port Annexe, et les installations de la Zone de Transbordement et
des Bassins Portuaires, tels que décrits plus amplement en Annexe 4
(Description technique du Projet Boffa), mais à l’exclusion du
Chenal ;

désigne les routes, ponts, terrains d’aviation, installations portuaires
et ferroviaires, installations connexes de transport, ainsi que des
canalisations d’eau, d’électricité ou les voies de communication,
détenues (en propriété) ou aménagées par un organisme ou une entité
détenue ou Contrôlée par l’État, à l’exception des forces armées ;

a le sens qui lui est donné à l’Article 30.1.2 ;

a le sens qui lui est donné au paragraphe (1) du préambule des
présentes ;

désigne un jour calendaire ;

désigne un Jour autre qu’un Jour de repos hebdomadaire et un Jour
férié habituellement non travaillé en République de Guinée ou en
République Populaire de Chine ;

désigne le Journal Officiel de la République de Guinée ;

désigne la liste des équipements, matériels, machines, matières
premières consommables et autres marchandises pour lesquels les
Sociétés de Projet ou, le cas échéant, l’un quelconque de leurs Sous-
Traitants Directs (en ce compris tout Affilié ayant la qualité de Sous-
Traitants Directs), demande à bénéficier d’une exonération des droits
et taxes à l’importation, ou des taux réduits de droits de douane,
conformément aux dispositions du Code Minier ;

a le sens qui lui est donné à l’Article 37.3.1 ;

désigne l’ensemble des constructions et installations situées à
l’intérieur du Périmètre Minier et nécessaires à l’exploitation des
Gisements de Bauxite ;

a le sens qui lui est donné à l’Article 9.1.3 (A) ;

désigne le Ministre du Gouvernement de la République de Guinée en
charge des mines et de la géologie ;

19
« Ministère »
F

« Pacte d’Actionnaires »
« Participation Globale »
« Participation Gratuite »

« Participation Portuaire
Initiale »

« Participation Portuaire
Supplémentaire »

«Participation
Supplémentaire »

« Partie » ou « Parties »

« Périmètre du Projet »

« Périmètre Fluvial et
Maritime »

« Périmètre Minier »

« Périmètre d’Évacuation
Non-Portuaire »

«Périmètre Portuaire »

désigne le Ministère de la République de Guinée en charge des mines
et de la géologie ;
É

a le sens qui lui est donné à l’Article 20.5.1 ;
a le sens qui lui est donné à l’Article 20.28;
a le sens qui lui est donné à l’Article 20.1.1 4

a le sens qui lui est donné à l’Article 21.2.1 :

a le sens qui lui est donné à l’Article 21.3.1 5

a le sens qui lui est donné à l’Article 20.2.1 ;

désignent, individuellement ou, selon le cas, collectivement : l'État,
l'investisseur, la Société Minière et, à compter de la Date
d’Adhésion, la Société Portuaire ;

désigne le périmètre nécessaire à la réalisation du Projet Boffa,
composé du Périmètre Minier, du Périmètre d’Évacuation Non-
Portuaire, du Périmètre Portuaire et du Périmètre Fluvial et Maritime,
dont les coordonnées géographiques sont précisées en Annexe 2
(Périmètre du Projet) et qui seront également reprises dans le Décret
PIN (étant précisé que le Décret PIN ne couvrira que l’emprise
terrestre du Périmètre du Projet) ;

désigne la portion du domaine public fluvial et maritime utilisée dans
le cadre des Activités du Projet, à savoir : (i) l'emprise du Chenal et
de la Voie Navigable Annexe sur les fleuves Fatala et Rio Pongo ; (ii)
l'emprise des Bassins Portuaires ; et (ii) la Zone de
Transbordement ; dont les coordonnées géographiques sont précisées
en Annexe 2 (Périmètre du Projet) ;

désigne le périmètre défini par les coordonnées géographiques
mentionnées dans le Décret Institutif, qui sont précisées en Annexe 2
(Périmètre du Projet) ;

désigne toute portion du Périmètre du Projet nécessaire à la
réalisation des Activités d’Évacuation Non-Portuaires et à la
construction des Infrastructures d’Évacuation Non Portuaires, dont
les coordonnées géographiques sont précisées en Annexe 2

(Périmètre du Projer) ;

désigne toute portion du Périmètre du Projet nécessaire à Ja
réalisation des Activités Portuaires et à la construction des 4

"À
« Permis de Recherche Boffa
Nord »

« Permis de Recherche Boffa
Sud »

« Personnes Affectées »

« Phase »

« Phase 1 »
«Phase 2 »
«Phase 3 »

« Phase de Construction »

« Phase d'Exploitation »

« Plan de Gestion
Environnementale et Sociale »

« Plan de Réinstallation et de
Compensation »

Infrastructures Portuaires, à l’exclusion du Périmètre Fluvial et
Maritime, dont les coordonnées géographiques sont précisées en
Annexe 2 (Périmètre du Projet) ; 1

a le sens qui lui est donné dans le préambule de la présente
Convention ;

a le sens qui lui est donné dans le préambule de la présente
Convention ;

désigne les personnes affectées par le Projet telles qu’identifiées dans
le Plan de Réinstallation et de Compensation, et à l’exclusion de la
SOGUIPAMI ;

désigne, selon le cas, la Phase 1, la Phase 2 et/ou la Phase 3 ;
a le sens qui lui est donné à l’Article 9.1.3 (A) ;
a le sens qui lui est donné à l’Article 9.1.3 (B);
a le sens qui lui est donné à l’Article 9.1.3 (C);

désigne la période qui commence à compter de la Date d’Entrée en
Vigueur et se termine à la Date de Première Production
Commerciale ;

désigne la période qui commence à compter de la Date de Première
Production Commerciale et se termine à la date d’expiration ou de
résiliation de la présente Convention ;

désigne le plan de gestion environnementale et sociale définissant les
engagements des Sociétés de Projet, chacune pour ce qui la concerne,
en matière de gestion des impacts environnementaux et sociaux
identifiés dans chaque Étude d’Impact Environnemental et Social et
listant pour chacun de ces impacts les actions que les Sociétés de
Projet, chacune pour ce qui la concerne, mettront en œuvre en vue de
leur prévention, leur réduction, leur suppression et/ou leur
compensation ;

désigne le plan de réinstallation et de compensation des personnes
affectées visé aux articles 30-II, 37-II et 142 du Code Minier ;

21
«POA »

« Port Fluvial »
« Port Annexe »

« Produits Miniers »

«Production Commerciale»

«Projet Boffa » ou « Projet »

« Protocole d’Accord »

« Raffinerie d’Alumine »

«Sites à Réhabiliter »

« Société de Projet » ou
«Sociétés de Projet »

«Société Minière »

« Société Portuaire »

désigne le plan d’obtention des autorisations nécessaires au Projet,
préparé par les Sociétés de Projet en collaboration avec le Comité
Technique et listant : (i) les autorisations nécessaires à la réalisation
du Projet ; (ii) le calendrier de dépôt des demandes y afférent ; Gi)
les délais de délivrances pertinents déterminé conformément à
l’Article 18.2 (Coopération de l'État à l ‘obtention des autorisations -
Guichet Unique) ; et (iv) tout autre élément convenu entre les Parties
pour simplifier le processus de délivrance des autorisations ;

a le sens qui lui est donné à l’Article 9.3.2(C) ;
a le sens qui lui est donné à l’Article 9.3.2(C);

désigne collectivement l’ensemble des produits miniers brut, ou
transformés issus des Activités du Projet ;

désigne une production de Produit Minier sur une Année Civile
représentant au moins la plus haute des deux valeurs suivantes : (i)
quatre-vingt pourcent (80%) de la Capacité Nominale des Mines de
Bauxite, soit neuf virgule soixante (9,60) millions de tonnes de
bauxite brute produite par Année Civile ; ou (ii) cinquante pourcent
(50%) de la capacité installée des Mines de Bauxite sur l’Année
Civile concernée en cas d’Extension 5

a le sens qui lui est donné à l’Article 9.1.1 ;

a le sens qui lui est donné dans le préambule de la présente
Convention ;

désigne l’usine de transformation de bauxite en alumine à construire
par l’Investisseur (par le biais de la Société Minière ou de toute autre
société constituée en Guinée et qui deviendra une Société de Projet)
sur le territoire de l’État en cas de mise en œuvre de la Phase 2

désigne l'intégralité des sites affectés par les Activités du Projet, à
l'exception des sites occupés par les Infrastructures du Projet dont la
propriété sera transférée à l’État en application de la présente
Convention ou du Droit Applicable ;

désignent, individuellement ou, selon le cas, collectivement : la
Société Minière et/ou la Société Portuaire ;

désigne la société de droit guinéen identifiée dans les comparutions
de la présente Convention, constituée entre l’Investisseur et l'État,
qui est titulaire du Titre d'Exploitation, pour les besoins de la
réalisation des Activités du Projet autres que Activités Portuaire et
des Infrastructures du Projet autre que les Infrastructures Portuaire ;

désigne la société de droit guinéen constituée entre l’Investisseur Sd

L
«SOGUIPAMI »

«Sous-Traitant Direct »

« Terrain »

« Tiers »

« Titre d'Exploitation »

« Titres de Recherche »

«Transfert »

« Travaux de
Développement »

« Travaux d'Exploitation »

«Travaux de Recherche »

«TVA »

une société Affiliée de l’Investisseur) et SOGUIPAMI, pour les
besoins de la réalisation des Activités Portuaires et des Infrastructures
Portuaires ;

désigne la Société Guinéenne du Patrimoine Minier S.A., une société
anonyme au capital social de 5 000 000 000 Francs Guinéens, dont le
siège social est sis Immeuble Fria Base, Commune de Kaloum,
Conakry (République de Guinée) ;

désigne toute personne physique ou morale, qui, en vertu d’un contrat
conclu avec une Société de Projet, livre des biens ou qui fournit des
services ou exécute des travaux, directement au bénéfice d’une
Société de Projet pour la réalisation des Activités du Projet. Sont
donc exclus de cette définition, entre autres, les sous-traitants des
Sous-Traitants Directs ;

désigne toute emprise terrestre située à l’intérieur du Périmètre du
Projet ;

désigne toute personne physique ou morale autre que les Parties et
leurs Affiliés ;

désigne le permis d’exploitation industrielle régi par le Code Minier
et octroyé à la Société Minière par le Décret Institutif ;

désigne, ensemble, le Permis de Recherche Boffa Nord et le Permis
de Recherche Boffa Sud ;

a la même signification que « Cession » ;

désigne tous travaux d’étude, d’analyse, de conception, de libération
des Terrains, de construction et de mise en service des Infrastructures
du Projet, en ce compris tous travaux préparatoires, à l’exclusion des
Travaux de Recherche ;

désigne tous travaux d’exploitation et de maintenance des
Infrastructures du Projet; y compris les travaux y relatifs de
réhabilitation des Sites à Réhabiliter et de fermeture des
Infrastructures du Projet ;

désigne tous travaux ayant trait à la réalisation d’investigations de
surface ou de sous-sol et de profondeur en vue de découvrir ou de
mettre en évidence des accumulations de bauxite, de les délimiter et
d’en évaluer l’importance et les possibilités d’exploitation ;

désigne la taxe sur la valeur ajoutée ;

23
« Utilisateur » désigne un utilisateur des fleuves Fatala/Rio Pongo titulaire d’un titre

d'exploitation minier et/ou exploitant une infrastructure portuaire sur
le les fleuves Fatala/Rio Pongo et qui utilisé les fleuves Fatala/Rio
Pongo pour évacuer les minerais, comprenant notamment, la société
Eurasian Ressources et les Sociétés de Projet à la Date de Signature ;

«Voie Navigable Annexe » désigne la voie navigable annexe, non aménagée, située sur le fleuve

Fatala et Rio Pongo que les Sociétés de Projet utiliseront pour les
besoins du Projet Boffa, sur une longueur approximative de 6,5
kilomètres, entre le Port Fluvial et le Port Annexe et destinés au
transport des matériaux et à la traversée du fleuve, dont les
coordonnées géographiques sont précisées en Annexe 2 (Périmètre
du Projet) ;

« Yantai Port » désigne Yantai Port Group Co., Ltd une société à responsabilité

limitée de droit chinois au capital social de CNY six milliard
(6.000.000.000) dont le siège social est situé au n°155 rue Beima,
Zhifu District, Yantai, le province de Shandong, République
Populaire de Chine, immatriculée auprès de l’Administration du
Commerce et de l’industrie de Yantai sous le numéro
91370600165003250G ;

«Zone de Transbordement » désigne une zone située en mer ayant une certaine profondeur et

2.

destinée aux opérations de chargement et déchargement des

INTERPRETATION

Dans la présente Convention, sauf si le contexte ne le requiert autrement :

@)
@)
©

@)

Œ)

Le singulier comprend le pluriel et le masculin comprend le féminin et vice versa ;
La définition d’un mot ou d’une expression s’applique à ses autres formes grammaticales ;

La table des matières ainsi que les divisions de cette Convention en articles, paragraphes et
alinéas et l'insertion de titres ne servent qu’à en faciliter la lecture et ne doivent d’aucune façon
affecter son interprétation ;

Sous réserve de l’application de la clause de stabilisation prévue à l’Article 32.2, toute
référence à la loi ou à toute autre législation inclut tous amendements, modifications, ajouts ou
lois postérieurs, ainsi que les dispositions réglementaires de portée générale prises en
application de ladite loi ou législation ;

Les renvois à une convention ou à un autre document sont réputés comprendre également les
modifications ou avenants dont la convention ou le document en question fera éventuellement

l’objet ;

24
Œ)

(G)

(Li)

&)

3.1

(A)
()
(©
@)
Œ)
[A]
(G)
(Lu)
(0)

33

4.1

Sauf stipulation contraire, toute référence à une somme d’argent est une référence à une somme

exprimée en Dollars ;
Î l

Les expressions « incluant », « y compris », « notamment » ou toute autre expression de portée
similaire s’entendent comme étant immédiatement suivies de l’expression « sans limitations » ;

Toute règle d’interprétation voulant, le cas échéant, qu’un contrat soit interprété à l’encontre
des parties responsables de sa rédaction et de sa préparation ne s’appliquera pas ;

En cas d'incertitude concernant toute description d’un périmètre ou d’une zone dans cette
Convention par coordonnées géographiques, cartes géographiques ou croquis cartographiques,
seules les coordonnées géographiques prévalent ;

Toute référence à « guinéen » ou « guinéenne » se rapporte exclusivement à la République de
Guinée ; et

Toute référence à une Partie inclut les successeurs autorisés de cette Partie et ses ayants-droits.

ANNEXES ET CONVENTIONS CONNEXES

Les Annexes jointes aux présentes font partie intégrante de la présente Convention.

En cas de contradiction entre les termes de la présente Convention et de l’une de ses Annexes,
ou entre plusieurs Annexes de la présente Convention, l’ordre de prévalence sera le suivant
(du document le plus prioritaire au moins prioritaire) :

la Convention ;

Annexe 7 (Pièces à fournir dans les demandes de renouvellement du Titre d'Exploitation) ;
Annexe 6 (Modèle d'acte d'adhésion de la Société Portuaire) ;

Annexe 3 (Chronogramme) ;

Annexe 1 (Régime fiscal et douanier) ;

Annexe 5 (/nvestissement de la Phase 1) ;

Annexe 2 (Périmètre du Projet) ;

Annexe 4 (Description technique du Projet Boffa) ;

Annexe 8 (Décret PIN).

La présente Convention fait partie d’un ensemble contractuel conclu entre l'État,
SOGUIPAMI, l’Investisseur et, les Sociétés de Projet. En cas de contradiction entre les termes
de la présente Convention et de l’une des autres conventions faisant partie de cet ensemble
contractuel, les stipulations de la présente Convention prévaudront.

Chapitre 2
STIPULATIONS GENERALES

OBJET DE LA PRESENTE CONVENTION

Conformément aux dispositions de l’article 18 du Code Minier, la présente Convention a pour
objet de préciser les droits et obligations des Parties ainsi que les conditions générales

25
42

43

s.
5.1

5.1.1

(A)
@)

©

économiques, juridiques, administratives, financières, fiscales, douanières, minières,
environnementales et sociales dans lesquelles l’Investisseur, et chaque Société de Projet

réalisent le Projet Boffa. j:

La présente Convention a également pour objet de garantir aux Sociétés de Projet, dans la
limite des termes et conditions qu’elle énumère expressément, la stabilité du régime fiscal,
douanier et de changes applicables au Projet Boffa.

ENTREE EN VIGUEUR ET DUREE DE LA PRESENTE CONVENTION
Entrée en vigueur de la Convention

La présente Convention, une fois signée par les Parties puis ratifiée conformément aux
stipulations des présentes, entre en vigueur à la date à laquelle l'intégralité des conditions ci-
après a été satisfaite :

adoption du Décret Institutif :

Confirmation écrite par l’Investisseur à l'État, de l'obtention des autorisations et
l’accomplissement des formalités requises auprès de la « National Development and Reform
Commission » (NDRC) de la République Populaire de Chine ; et

publication de la loi de ratification de la Convention au Journal Officiel.

(la « Date d’Entrée en Vigueur »).

512

5.1.3

5.14

5.1.5

Les conditions prévues à l’Article 5.1.1 ci-dessus sont stipulées au bénéfice de toutes les
Parties, qui ne pourront y renoncer que par un écrit signé par chacune d’elles, à l’exception de
celle visée à l’Article 5.1.1(B), qui est stipulée au seul bénéfice de l’Investisseur qui pourra
seul y renoncer, partiellement ou totalement, par notification écrite adressée à l’État.

Par exception aux stipulations de l’Article 5.1.1, les stipulations des Articles 1 (Définitions),
2 (interprétation), 5 (Entrée en vigueur et durée de la présente Convention), 6 (Droit
Applicable), 8 (Déclarations et garanties), 29.2 (Interdiction de Paiement de pots-de-vin),
33 (Mutations — cessions), 35 (Responsabilité et indemnisation), 36 (Résiliation, expiration et
cessation de la Convention), 37 (Règlements des différends), 38 (Confidentialité), 39 (Force
Majeure), 40 (Notifications) et 41 (Stipulations diverses) entrent en vigueur à la Date de
Signature.

Dans les sept (7) Jours Ouvrables de la Date de Signature de la présente Convention, celle-ci
est soumise à l’avis juridique de la Cour Suprême de la République de Guinée. Sous réserve de
la reddition par la Cour Suprême d’un avis favorable, la Convention (en ce compris
l'intégralité de ses Annexes) est ensuite déposée pour ratification à l’Assemblée Nationale.

Sous réserve des stipulations de l’Article 5.1.1(C), la Convention sera également publiée sur le
site internet officiel du Ministère des Mines et de la Géologie, ou tout autre site désigné à cet

effet par l’État.

26
5.2.1

5.2.2

5.2.3

5.2.4

5.2.5

53

5.3.1

5.3.2

La loi portant ratification des termes de la présente Convention, telle que promulguée par le
Président de la République de Guinée, est ensuite publiée au Journal Officiel ainsi que sur le
site internet officiel du Ministère des Mines et de la Géologie, ou tout autre site désigné à cet
effet par l’État.

Conformément aux dispositions de l’article 18 du Code Minier, l’État s’engage à faire ses
meilleurs efforts pour procéder à la ratification de la Convention dans les meilleurs délais.

Il est précisé que la condition suspensive visée à l'Article 5.1.1 (B) devra être satisfaite dans
un délai maximum de trois (3) mois à compter de la Date de Signature, à défaut de quoi la
présente Convention deviendra caduque de plein droit et sans formalité, sauf accord contraire
des Parties.

Titre d'Exploitation

L'État s'engage à adopter le Décret Institutif octroyant le Titre d’Exploitation à la Société
Minière dans les meilleurs délais à compter de la Date de Signature et s’engage à ne pas
donner suite à toute autre demande en vue de l’obtention d’un titre minier d’exploitation sur le
Périmètre Minier.

Le Titre d’Exploitation est accordé pour une durée initiale de quinze (15) ans à compter de la
date du Décret Institutif.

Il sera renouvelé pour des périodes successives de quinze (15) ans jusqu’à épuisement du
Gisement de Bauxite, sauf le dernier renouvellement qui sera de la durée restante jusqu’à
épuisement du Gisement de Bauxite. Tout renouvellement du Titre d'Exploitation ne donnera
lieu à aucun versement de prix ou de contrepartie financière à l’État, sans préjudice des droits
fixes dus par la Société Minière en vertu du Droit Applicable et de la présente Convention.

Pour les besoins de ces renouvellements, la Société Minière dépose, au plus tard six (6) mois
avant l’expiration du Titre d’Exploitation en cours de validité, une demande de
renouvellement contenant les pièces requises à l’article 51 du décret portant gestion des
autorisations et des titres miniers pris en date du 17 janvier 2014 en application du Code
Minier, qui sont reprises et précisées en Annexe 7 (Pièces à fournir dans les demandes de
renouvellement du Titre d'Exploitation).

L'État ne pourra refuser un tel renouvellement qu’en cas de non-respect par l’une des Sociétés
de Projet de ses obligations au titre du Droit Applicable ou de la présente Convention, pouvant
entrainer la résiliation de la présente Convention Minière ou le retrait du Titre d'Exploitation
conformément aux termes de l’Article 36.1 (Résiliation anticipée). En absence de décision de
l'État à la date d’expiration du Titre d’Exploitation, alors qu’une demande de renouvellement
conforme aux exigences de la présente Convention a été déposée par la Société, la durée du
Titre d'Exploitation est automatiquement prorogée jusqu’à la date de la décision définitive de
l’État sur la demande de renouvellement.

Durée

La présente Convention reste en vigueur pendant toute la durée de validité du Titre
d’Exploitation, en ce compris ses renouvellements.

Par exception aux stipulations qui précèdent, la présente Convention peut prendre fin de

manière anticipée dans les conditions prévues à l'Article 36 (Résiliation, expiration et
cessation de la Convention).

27
6.1

6.2

7.2

7.3

7.4

75

8.

8.1

DROIT APPLICABLE

La He Convention est régie et interprétée conformément aux lois et autres textes ou
législations applicables en République de Guinée ainsi que les principes. de droit international
applicable en la matière, y Compris, en particulier, le Code Minier et toute loi, ordonnance,
décret, règlement ou toute règle, circulaire, directive émise Par toute autorité ayant Ja
compétence nécessaire, en ce Compris le Titre d’Exploitation (le « Droit Applicable »).

stipulations de la présente Convention. Dès lors, les Parties précisent que toute référence au
Droit Applicable dans la présente Convention s’entend du Droit Applicable sous réserve de la
précision prévue au présent Article.

ENGAGEMENT DE BONNE FOI

Chacune des Parties s’engage à respecter et à se conformer à tout moment aux termes et
conditions énoncés par la présente Convention, le Droit Applicable, et à agir de bonne foi dans
l'exécution des présentes et dans l’accomplissement de ses obligations.

L’Investisseur et les Sociétés de Projet reconnaissent et acceptent que la Documentation
Disponible leur a été remise par l’État et SOGUIPAMI à titre indicatif et ne sauraient engager

présentes sur le fondement de toute inexactitude, erreur ou omission éventuelle de la
Documentation Disponible.

L’Investisseur et les Sociétés de Projet déclarent connaitre suffisamment les caractéristiques
du Périmètre Minier pour pouvoir s’engager au respect de leurs obligations au titre des
présentes et sans autre condition que celles expressément prévues dans la présente Convention.

L’Investisseur s’engage à assurer que chaque Société de Projet dispose, ou a accès à, pendant
toute la durée de validité de la présente Convention, de l’ensemble des moyens humains,
techniques et financiers (constitutifs des Capacités techniques et financières des Sociétés de
Projet) nécessaires à la réalisation du Projet Boffa.

L’Investisseur s'engage à faire en sorte que chacun de ses Affiliés, autre que les Sociétés de
Projet participant au Projet, déclare et garantisse, directement, ou via l’Investisseur, à la date
de leur première intervention au Projet, n’être sujet à aucune sanction internationale infligée

DECLARATIONS ET GARANTIES

Déclarations et garanties des Sociétés de Projet

La Société Minière déclare et garantit, pour ce qui la concerne, qu’à la Date de Signature, et la Société
Portuaire, pour ce qui la Concerne, qu’à la date de signature de l’acte d’adhésion :

@)

Son représentant est dûment autorisé à conclure la présente Convention et a le pouvoir de

l’engager valablement ;
À 28
@)

(©)

@)

Œ)

Œ)

8.2

elle n’est sujette à aucune sanction internationale ou investigation criminelle liée à la fraude, à

la corruption ou au blanchiment d’argent ;
l i

elle a été constituée sous la forme d’une société anonyme de droit guinéen, conformément à
l’AUSCGIE, et l’ensemble de ses organes d’administration et de direction ont été valablement
mis en place et nommés ;

elle dispose, ou a accès à, des capacités techniques et des capacités financières nécessaires à
l'exécution de ses obligations au titre du Droit Applicable et de la présente
Convention, lesquelles lui sont apportées par l’Investisseur ;

il n’existe aucun contentieux judiciaire, administratif, arbitral ou de quelque nature que ce soit,
latent ou en cours, impliquant elle-même et/ou ses Affiliés, et qui mettrait en cause ou serait
susceptible de mettre en cause sa capacité à respecter ses engagements et exécuter ses
obligations au titre du Droit Applicable et de la présente Convention ; et

ni elle, ni l’Investisseur, ni leurs Affiliées ni une quelconque personne ou entité agissant de son
propre chef ou pour son compte, ni aucun de ses actionnaires ou employés, n’a offert ou
proposé ou réalisé une quelconque offre, promesse, don, présent ou avantage quelconque aux
personnes mentionnées à l’article 154 du Code Minier en violation dudit article, dans le cadre
de la conclusion de la présente Convention.

Déclarations et garanties de l’Investisseur

L’Investisseur déclare et garantit qu’à la Date de Signature :

(A)

@)

(©

@)

Œ)

Œ)

(G)

@)

le représentant de l’Investisseur est dûment autorisé à conclure la présente Convention et a le
pouvoir d'engager valablement l’Investisseur ;

l’Investisseur n’est sujet à aucune sanction internationale infligée par une organisation
internationale ou investigation criminelle liée à la fraude, à la corruption ou au blanchiment
d’argent ;

l’Investisseur est valablement constitué conformément aux lois qui lui sont applicables (telles
que celles-ci sont mentionnées en en-tête des présentes) et dispose de la capacité juridique
nécessaire pour s’engager au titre de la présente Convention ;

l'investisseur dispose des capacités techniques et financières nécessaires à l’exécution des
obligations de l’Investisseur au titre du Droit Applicable et de la présente Convention :

L’Investisseur peut fournir à chaque Société de Projet l’accès aux capacités techniques et
financières nécessaires à l’exécution par les Sociétés de Projet de leurs obligations au titre du
Droit Applicable et de la présente Convention ;

il n’existe aucun contentieux judiciaire, administratif, arbitral ou de quelque nature que ce soit,
latent ou en cours, impliquant ’Investisseur et/ou ses Affiliés, et qui mettrait en cause ou serait
susceptible de mettre en cause la capacité de l’Investisseur à assurer le financement du Projet et
la gestion des Sociétés de Projet, et à respecter ses engagements et exécuter ses obligations au
titre du Droit Applicable et de la présente Convention ;

ni l’Investisseur, ni des Sociétés de Projet, ni leurs Affiliées ni une quelconque personne ou
entité agissant de son propre chef ou pour son compte, ni aucun de ses actionnaires ou
employés, n’a offert ou proposé ou réalisé une quelconque offre, promesse, don, présent ou
avantage quelconque aux personnes mentionnées à l’article 154 du Code Minier en violation
dudit article, dans le cadre de la conclusion de la présente Convention ;

l'investisseur détient cent pourcents (100%) des actions portant droit de vote de la Société
Minière par l'intermédiaire d’une Affiliée dénommée Chalco Energy Holdings Ltd et que, de
ce fait, elle détient le Contrôle de la Société Minière.

29
8.3
8.3.1
@)

@)

©

@)

Œ)

(Li)

(G)

Déclarations et garanties de l’État

L'État déclare et garantit qu’à la Date de Signature,

le Ministre dispose de la capacité et de l’autorité pour signer la présente Convention et a le
pouvoir d’engager l’État valablement, et qu’il a obtenu toute autorisatoin requise à cet effet :

il n’existe aucun autre titre minier que les Titres de Recherche et, à compter de son octroi, le
Titre d'Exploitation, permettant de prospecter ou d’extraire les ressources minières à l’intérieur
du Périmètre Minier ;

le Périmètre du Projet est libre de tout droit de tiers susceptible d’affecter sa disponibilité pour
la réalisation du Projet et de façon générale pour l’exploitation des Gisements de Bauxite, autre
que : (i) les droits des populations locales existant à la première des deux dates entre : (a) la

Il est toutefois précisé autant que de besoin que, sans rendre indisponible le Périmètre du Projet
Pour autant :

(1) Une société dénommée Guinean Brain Touch (&GBT ») détient un permis de recherche
minière dont le périmètre sera traversé par le corridor des Infrastructures d’Évacuation
Non-Portuaire tel que défini en Annexe 2 (Périmètre du Projet), le tracé définitif de ces
Infrastructures d’Évacuation Non-Portuaire étant à définir à l’intérieur du corridor prévu
en Annexe 2 (Périmètre du Projet) et conformément à l'Article 15.5 (Travaux d ‘intérêt
commun) ;

(2) Une société dénommée Eurasian Resources a démarré des travaux de réalisation d’un

droit d’inventeur des Gisements de Bauxite ;

la procédure définie au Contrat de Partenariat Technique pour l'octroi direct du Titre
d'Exploitation à la Société Minière est conforme au Droit Applicable et permet à la Société
Minière d'obtenir valablement le Titre d’Exploitation ;

le Titre d'Exploitation permettra à la Société Minière d’exploiter librement et à titre exclusif
l'intégralité des Gisements de Bauxite, sans limitation de profondeur, dans les conditions du
Code Minier et de la Convention set

la data room virtuelle mise à la disposition de l’Investisseur par SOGUIPAMI et l’État contient
l'intégralité des données et informations qui ont été remises à l'État par l’ancien titulaire des
périmètres couverts par les Titres de Recherche lors de sa renonciation à ses droits miniers par
le biais d’un CD-ROM intitulé « BSH Project Exit Report ». SOGUIPAMI et l'État n’ont
apporté aucune modification ou altération au contenu de ces données et informations.
8.3.2

8.4

Il est précisé que la signature de la présente Convention par le Ministre chargé du Budget aux
côtés du Ministre, découle de l’application des dispositions réglementaires applicables à la
signature des contrats d’État conclus par la République de Guinée, lesquelles s’ajoutent aux
dispositions du Code Minier.

Réitération des déclarations et garanties à la Date d’Entrée en Vigueur

Chaque Partie réitère sans changement à la Date d’Entrée Vigueur les déclarations et garanties qui la
concerne visées aux Articles 8.1 (Déclarations et garanties des Sociétés de Projef), 8.2 (Déclarations et
garanties de l'Investisseur) et 8.3 (Déclarations et garanties de l'État), à l’exception de (i) pour ce qui
concerne la Société Minière, la déclaration prévue à l’Article 8.1(A), (ii) pour ce qui concerne
l’Investisseur la déclaration prévue à l'Article 8.2(A), et (iii) pour ce qui concerne l’État la déclaration
prévue à l’Article 8.3(A).

9.1.1

9.1.2

9.13

(A)

@)

(©)

9.2

9.2.1

(A)
@)

DESCRIPTION DU PROJET BOFFA ET DES ACTIVITES DU PROJET

Description générale du Projet Boffa et de son phasage

Le « projet Boffa » consiste, dans les conditions de la présente Convention, en la conception
d’une chaine industrielle complète de bauxite, alumine et aluminium avec planification
intégrée en plusieurs phases, sur le périmètre couvrant les blocs bauxitiques dits de « Boffa
Nord » et de « Boffa Sud » et tout autre périmètre éventuellement octroyé ultérieurement par
l'État à la Société Minière (tel que plus amplement décrit dans la Convention, le « Projet
Boffa »).

Les caractéristiques techniques du Projet Boffa sont détaillées à l'Annexe 4 (Description
technique du Projet Boffa).

Le Projet Boffa est divisé en trois (3) Phases correspondant à chaque maillon de la chaine
industrielle complète de bauxite, alumine et aluminium avec planification intégrée, à savoir :

une première phase, comprenant les Travaux de Développement et les Travaux d'Exploitation
des Infrastructures Minières et des Infrastructures d’Évacuation en vue de la production de
bauxite à partir des Gisements de Bauxite (le « Minerai de Boffa »), laquelle phase permettra
la production de Minerai de Boffa destiné exclusivement à être exporté et commercialisé à
l’état brut (la « Phase 1 ») ;

une deuxième phase, comprenant — outre la poursuite des activités de la Phase 1 ci-dessus — les
Travaux de Développement et les Travaux d'Exploitation de la Raffinerie d’Alumine (ainsi
que les autres Infrastructures de Transformation y afférente) en vue du traitement, du raffinage
et de la transformation de bauxite en alumine (la « Phase 2 ») ; et

une troisième phase, comprenant — outre la poursuite des activités de la Phase 1 et de la Phase
2 ci-dessus — les Travaux de Développement et les Travaux d'Exploitation de la Fonderie
d’Aluminium (ainsi que les autres Infrastructures de Transformation y afférente) en vue du
traitement, du raffinage et de la transformation d’alumine en aluminium (la « Phase 3 »).

Description générale des Activités Minières

Dans le cadre de la réalisation des Activités Minières la Société Minière sera chargée, selon les
modalités prévues dans la présente Convention, de :

l’obtention du financement nécessaire à la réalisation des Activités Minières ;

l’achat des installations et équipements nécessaires aux Activités Minières ;

31
©

9.3
9.3.1

Dans le
chargée,
(A)
@)

©

9.3.2

Dans le

la construction des Infrastructures Minières, en particulier d’une ou plusieurs Mines de
Bauxite d’une capacité de production nominale cumulée de douze millions (12,000,000) de
tonnes de bauxite brute par an (la « Capacité Nominale des Mines de Bauxite »);

la mise en service des Mines de Bauxite et des Infrastructures Minières ;
l'extension ultérieure éventuelle de Ja Capacité Nominale des Mines de Bauxite ;
l'entretien et la maintenance des Infrastructures Minières ;et

le démantèlement des Infrastructures Minières non transférées à l’État et la réhabilitation des
Sites à Réhabiliter concernés.

Description générale des Activités d’Évacuation

Infrastructures d’Évacuation Non-Portuaires

cadre de la réalisation des Activités d’Évacuation Non-Portuaires, la Société Minière sera
selon les modalités prévues dans la présente Convention, de :

l'obtention du financement nécessaire à la réalisation des Activités d’Évacuation Non-
Portuaires ;

l'achat des installations et équipements nécessaires aux Activités d’Évacuation Non-
Portuaires ;

la construction des Infrastructures d’'Évacuation Non-Portuaires, en particulier le convoyeur
(et, le cas échéant, les autres Infrastructures d’Évacuation Non-Portuaires), d’une capacité de
transport adaptée à l’évacuation des Produits Miniers compte tenu de la Capacité Nominale
des Mines de Bauxite ;

la mise en service des Infrastructures d’Évacuation Non-Portuaires ;

l'extension ultérieure éventuelle de la capacité de transport des Infrastructures d'Évacuation
Non-Portuaires pour tenir compte des éventuelles extensions de capacité des Infrastructures
Minières ;

l'entretien et la maintenance des Infrastructures d’Évacuation Non-Portuaires ; et

le démantèlement des Infrastructures d’Évacuation Non-Portuaires non transférées à l’État et
la réhabilitation des Sites à Réhabiliter concernés.

Infrastructures Portuaires

cadre de la réalisation des Activités Portuaires, la Société Portuaire, sera chargée, selon les

modalités prévues dans la présente Convention, de :

(A)
@)

©

l'obtention du financement nécessaire à la réalisation des Activités Portuaires :

lachat des installations et équipements nécessaires à Ja réalisation des Infrastructures
Portuaires ;

la construction ou l'installation des Infrastructures Portuaires, en particulier :
Q@) un port fluvial situé sur les berges des fleuves Fatala/Rio Pongo, comprenant deux (2)

quais destinés aux chargements et déchargements des Produits Miniers et un quai
multifonctionnel, ainsi que les installations et équipements qui y sont associés (le « Port

Fluvial ») ; LA À

32
@)
Œ)
Œ)

(G)

9.4

9.4.1

9.4.2

9.5.2

10.1.1

(2) un port secondaire situé en amont du Port Fluvial avec un quai sur chaque berge du
fleuve Fatala/Rio Pongo et les installations et équipements qui y sont associés, destinés à
la traversée du fleuVe et du transport des biens et personnes pour les besoins dulProjet
entre le Port Annexe et le Port Fluvial (le « Port Annexe ») ;

dont les coordonnées géographiques sont visées en Annexe 2 (Périmètre du Projet)
la mise en service des Infrastructures Portuaires ;
l'entretien et la maintenance des Infrastructures Portuaires,

le transfert au profit de l’État, dans les conditions de la présente Convention et du Droit
Applicable, de la propriété du Port Fluvial et du Port Annexe.

le démantèlement des Infrastructures Portuaires non transférées à l’État et la réhabilitation des
Sites à Réhabiliter concernés.

Extension de la Capacité Nominale des Mines de Bauxite et des Infrastructures du Projet

Les Sociétés de Projet peuvent, dans les conditions du Droit Applicable et de la présente
Convention, à tout moment, construire et exploiter toute nouvelle infrastructure et étendre la
Capacité Nominale des Mines de Bauxite ou des Infrastructures du Projet (une « Extension »).

Toute Extension dont la faisabilité a déjà été confirmée dans l’Étude de Faisabilité de la Phase
1 approuvée par l’État ne nécessitera pas la réalisation d’une nouvelle Étude de Faisabilité.
Toute autre Extension sera conditionnée à l’approbation préalable par l’État d’une nouvelle
Étude de Faisabilité.

Toute Extension sera régie par le Droit Applicable et la présente Convention, sans préjudice
des modalités spécifiques éventuellement arrêtées d’un commun accord entre les Parties.

Description générale des Activités de Transformation (Phase 2 et Phase 3)

Les Parties reconnaissent que, à la Date d’Entrée en Vigueur, l’Étude de Faisabilité de la
Phase 2 n’a pas encore été réalisée et que la réalisation de la Phase 2 est soumise aux
conditions stipulée à l’Article 10.2 (Étude de Faisabilité de la Phase 2).

Les Parties discuteront de bonne foi les conditions dans lesquelles la Phase 3 du Projet
pourrait être réalisée lorsque que les conditions de faisabilité technique et viabilité
économique de la Phase 3 seront réunies en République de Guinée.

Chapitre 3
DEVELOPPEMENT ET EXPLOITATION DU PROJET BOFFA

MODALITES DE SUIVI ET DE PHASAGE DU PROJET

Comité Technique de suivi du Projet

Dans les meilleurs délais à compter de la Date d’Entrée en Vigueur, et au plus tard à la date
prévue pour le démarrage des travaux de réalisation de l’Étude de Faisabilité de la Phase 2,
l'État mettra en place un comité technique de suivi du Projet (le « Comité Technique »).
regroupant des représentants de chacun des Départements Ministériels concernés par les
Activités du Projet, ainsi que des représentants de l’Investisseur et des Sociétés de Projet.
L'État nomme le président du Comité Technique parmi ses représentants.

33
10.12 Le Comité Technique a pour mission d’assurer La consultation entre l’État, l’Investisseur et les

10.13 Le Comité Technique se réunira aussi souvent que nécessaire (à la demande de l’Investisseur
ou de l’une ou l’autre des Sociétés de Projet) et au minimum une (1) fois par mois, sur
convocation, soit de son président, soit de l’Investisseur, soit de l’une ou l’autre des Sociétés
de Projet.

10.1.4 Les réunions du Comité Technique font l’objet (i) d’une feuille de présence signée par chacun
des participants auxdites réunions et (ii) de procès-verbaux signés Par un représentant de
chacun des membres, ainsi que le président de séance.

10.15 Les frais exposés Par les représentants de l’État au titre de leur participation aux réunions du

présence ne sera payée aux représentants de l’État. En tout état de cause, ces frais constituent
des charges pour la Société.

10.16 À compter de la Date de Première Production commerciale, les Parties discuteront de
l'opportunité de maintenir le Comité Technique en fonction, et fixeront d’un commun accord,
le cas échéant, les modalités de son maintien.

10.2. Étude de Faisabilité de la Phase 2

10.2.1 Processus de réalisation de 1 "Étude de Faisabilité de la Phase 2

(A) Dans un délai de dix-huit (18) mois à compter de la Date d’Entrée en Vigueur, sous réserve de
la survenance d’un Cas de Force Majeure ou du fait d’un tiers qui entrave de manière
importante et durable ou rend impossible la réalisation par la Société Minière de son
obligation, la Société Minière doit soumettre à l’État l’Étude de Faisabilité de la Phase 2;
réalisée conformément aux Bonnes Pratiques de l’Industrie Minière et aux dispositions du
Droit Applicable et ce, quelles que soient les conclusions de ladite étude pour la mise en
œuvre ou non de la Phase 2. L'État s’engage à octroyer toute autorisation et permis nécessaire

Société Minière, l’Investisseur ou leurs sous-traitants participant à la réalisation de l’Étude de
Faisabilité de la Phase 2, à défaut de quoi le délai de dix-huit (18) mois sera prorogé à due
Concurrence.

@) Pour les besoins du suivi par l’État de la réalisation de l’Étude de Faisabilité de la Phase 2, la
Société Minière :

() remet à l’État, dans un délai de deux (2) mois à compter de la Date d’Entrée en Vigueur,
une copie du contrat de services signé avec le prestataire en charge de la réalisation de
l’Étude de Faisabilité de la Phase 2 ; et

(2)  notifie à l’État la date de démarrage des travaux de réalisation sur le terrain de l’Étude de
Faisabilité de la Phase 2, cinq (5) Jours Ouvrables au moins au préalable.

(C) Toute difficulté rencontrée par la Société Minière dans le cadre de la réalisation de l’Étude de

Faisabilité de la Phase 2 sera soumise et discutée au sein du Comité Technique en vue de la
recherche de solutions adéquates.

34
10.2.2
@)

@)

(©

10.23
(A)

@)

10.2.4

@)

@)

(C)

Processus de validation de l’Étude de Faisabilité de la Phase 2

L'État dispose d’un délai de quatre-vingt-dix (90) Jours démarrant à compter de la date de
réception de l’Étude de Faisabilité de la Phase 2, pour adresser à la Société Minière ses
commentaires sur l’Étude de Faisabilité de la Phase 2, étant précisé qu’en l’absence de
commentaires adressés par |” État dans ce délai, l’Étude de Faisabilité de la Phase 2 est réputée
validée par l’État, quelques soient les conclusions de celle-ci.

Pour les besoins de la validation de l’Étude de Faisabilité de la Phase 2, l’État peut recourir, à
ses propres frais, aux services de tout consultant extérieur et procéder à toute contre-expertise
de son choix, sous réserve d’obtenir de tels consultants un engagement de confidentialité dans
des termes équivalents à l'engagement de confidentialité pris par l’État de maintenir la
confidentialité de l’Étude de Faisabilité de la Phase 2.

Dans l'hypothèse où l’Étude de Faisabilité de la Phase 2 identifie des difficultés spécifiques
pour la réalisation de la Phase 2, les Parties se rencontrent afin de discuter de bonne foi des
mesures susceptibles de permettre la résolution de ces difficultés.

Étude de Faisabilité concluant à la non-faisabilité de la Phase 2

Dans l’hypothèse où l'Étude de Faisabilité de la Phase 2 conclurait à la non-faisabilité de la
Phase 2, la Société Minière pourra à son gré réviser ladite Étude de Faisabilité de la Phase 2 ou
réaliser une nouvelle étude de fa lité de la Phase 2 à tout moment pendant la durée de la
présente Convention telle que visée à l’Article 5.3 (Durée).

Toute nouvelle étude de faisabilité de la Phase 2, ou toute révision ultérieure de l’Étude de
Faisabilité de la Phase 2, sera soumise à l” État et approuvée conformément aux stipulations de
l'Article 10.2.2 (Processus de validation de l'Étude de Faisabilité de la Phase 2)

Étude de Faisabilité concluant à la faisabilité de la Phase 2

Dans l'hypothèse où l’Étude de Faisabilité de la Phase 2 conclurait à la possibilité de réaliser la
Phase 2, l’Investisseur engage, dès remise de cette étude à l’État, des discussions auprès de tout
établissement financier de son choix en vue de la recherche des fonds nécessaires à la
réalisation de la Phase 2, et transmet à l’État sans délai toute lettre d’intention éventuellement
obtenue de tels établissements financiers.

Dès validation de |” Étude de Faisabilité de la Phase 2 par l’État, la Société Minière réalise ou
fait réaliser une Étude d’Impact Environnementale et Sociale complète pour mettre à jour
l'Étude de Faisabilité de la Phase 2, étant entendu que ladite Étude d’Impact Environnementale
et Sociale ne pourra pas remettre en cause la faisabilité économique et technique de la Phase 2
telle que démontrée dans l’Étude de Faisabilité de la Phase 2. En conséquence, les Sociétés de
Projet seront tenues de réaliser la Phase 2 dès lors que l’ensemble des conditions visées à
l’Article 10.2.4(D) seront remplies.

Dans le même temps, les Parties négocient de bonne foi les termes et conditions de la
réalisation de la Phase 2 et, en cas d’accord entre les Parties, signent l’Avenant Phase 2, qui
doit reprendre et détailler en particulier les éléments suivants :

(1) Les avantages fiscaux et douaniers applicables aux activités de la Phase 2, qui ne devront
pas être moins favorables que ceux octroyés par l’État pour des projets « intégrés
bauxite-alumine » comparables et bénéficiant d’une convention minière et/ou d’un titre
minier d’exploitation relevant chacun du Code Minier dans sa version en vigueur à la
Date de Signature ;

(2) Les modalités de mise en œuvre du droit de commercialisation de l’État en application
du Code Minier ;

35
@)

10.25
()

@)

(3) La réduction de la Participation Gratuite de l’État à hauteur de cinq pour cent (5%) du
capital social de la Société Minière ; et

(4) Les modalités et conditions de mobilisation des financements nécessaires à la réalisation
de la Phase 2.

Les Sociétés de Projet ne seront pas tenues de réaliser la Phase 2 tant que les trois (3)
conditions suivantes ne sont Pas réunies :

(1)  L'Étude de Faisabilité de la Phase 2 est approuvée par l’État dans les conditions définies
à l’Article 10.2.2 (Processus de validation de l'Étude de Faisabilité de la Phase 2) et
confirme la faisabilité de la Phase 2 ;

(2)  L’Avenant Phase 2 est signé et entré en vigueur ; et

G) Les accords nécessaires à la mobilisation des financements détaillés dans l'Étude de
Faisabilité de la Phase 2 et/ou l’Avenant Phase 2 sont entrés en vigueur.

Non-réalisation de l'Étude de Faisabilité de la Phase 2
La Société Minière Pourra être redevable envers l’État d’une pénalité calculée comme suit :

(1) Dans le cas où la Société Minière n’a pas remis à l’État la copie du contrat de services
signé avec le prestataire en charge de la réalisation de l’Étude de Faisabilité de la Phase
2 dans le délai visé à l'Article 10.2.1(B), la Société Minière sera redevable envers l’État
d’une pénalité égale à trente millions de Dollars (30 000 000 USD);

(2) Dans le cas où la Société Minière a remis à l’État la copie du contrat de services signé
avec le prestataire en charge de la réalisation de l'Étude de Faisabilité de la Phase 2 dans

(3) Dans le cas où la Société Minière a remis à l’État Ja copie du contrat de services signé
avec le prestataire en charge de la réalisation de l’Étude de Faisabilité de la Phase 2 dans
le délai visé à l’Article 10.2.1(B), et a envoyé ou fait envoyer une équipe sur le terrain

de la Phase 2, mais n’a pas remis à l’Etat le rapport de l’Étude de Faisabilité de la Phase
2 dans le délai prévu à PArticle 10.2.1(A), la Société Minière sera redevable envers
l’État d’une pénalité égale à cinq millions de Dollars ( 000 000 USD).

Nonobstant toute stipulation contraire de la présente Convention, les pénalités visées aux
Articles 10.2.5(A)(1) et 10.2. ke ïi i

remet finalement à l’État le rapport de l’Étude de Faisabilité de la Phase 2 dans le délai prévu à
l’Article 10.2.1(A). Par conséquent, en cas de manquement de la Société Minière aux
stipulations des Articles 10.2.5(A)(1) et 10.2.5(A)(2) ci-dessus, les pénalités visées auxdits
Articles seront versées, par la Société Minière, dans un délai de quinze (15) Jours Ouvrables de
la demande notifiée par l’État, sur un compte séquestre ouvert au nom de la Société Minière
chez un tiers agréé entre les Parties conformément à une convention de séquestre à conclure
dans les quarante-cinq (45) Jours suivant la Date d’Entrée en Vigueur.

Dans l'hypothèse où la Société Minière remet à l’État le rapport de l’Étude de Faisabilité de la
Phase 2 dans le délai prévu à l'Article 10.2.1(A), le solde du compte séquestre sera libéré au

*
113

12°

profit de la Société Minière. À défaut le solde du compte séquestre sera libéré au profit de
l'État. t

Dans le cas visé à l’Article 10.2.5(A)(3) ci-dessus, les pénalités de cinq millions de Dollars
(5 000 000 USD) seront directement versées par la Société Minière au compte bancaire indiqué
par l’État.

TRAVAUX DE RECHERCHE

Conformément aux dispositions du Code Minier, la Société Minière pourra poursuivre ou
entreprendre tous Travaux de Recherche sur le Périmètre Minier.

Les Travaux de Recherche sont réalisés en toute sécurité, en conformité avec le Droit
Applicable et selon les règles de l’art et les techniques éprouvées de l’industrie minière, en ce
compris les Bonnes Pratiques de l’Industrie Minière applicables en matière de réalisation de
projets miniers et d’infrastructures intégrés, afin notamment d'assurer la prévention ou la
réduction autant que possible des effets négatifs de ces travaux sur l’environnement.

En cas de découverte de substances minérales autres que la bauxite, la Société Minière en
notifie l’État sans délai, dans les conditions prévues par le Code Minier. La Société Minière
dispose d’un droit de préemption pour l’exploitation de ces substances minérales, qui doit être
exercé dans un délai maximum de dix-huit (18) mois à compter de la date de notification de
ladite découverte à l’État, conformément au Code Minier.

TRAVAUX DE DEVELOPPEMENT

Les Sociétés de Projet, chacune pour ce qui la concerne, réalisent l’ensemble des Travaux de
Développement, conformément aux stipulations de la présente Convention (en ce compris le
Chronogramme) et aux dispositions du Droit Applicable.

12.1
12.1.1

12.12

12.1.3

12.1.4

Délais de réalisation des Travaux de Développement

Les Sociétés de Projet s’engagent, chacune pour ce qui la concerne, à débuter les Travaux de
Développement des Infrastructures du Projet dans les délais prévus par le Chronogramme et
au plus tard douze (12) mois à compter de la Date d’Entrée en Vigueur.

Dans l'hypothèse où les Sociétés de Projet n'auraient pas débuté les Travaux de
Développement des Infrastructures du Projet dans le délai maximum de douze (12) mois à
compter de la Date d’Entrée en Vigueur elles seront redevables envers l’État d’une pénalité de
retard de cent mille Dollars (100 000 Dollars) par mois de retard pendant les trois (3) premiers
mois. Le montant nominal de cette pénalité de retard sera augmenté de dix pour cent (10%)
par mois, par rapport au montant applicable au cours du mois précédent, à compter du
quatrième (4°) mois de retard jusqu’au sixième (6°) mois de retard.

Dans l'hypothèse où les Sociétés de Projet n'auraient pas débuté les Travaux de
Développement des Infrastructures du Projet dans un délai maximum de dix-huit (18) mois à
compter de la Date d’Entrée en Vigueur, l’État se réserve le droit de procéder au retrait ou à
l’annulation du Titre d'Exploitation.

Pour l’application du présent Article 12.1 (Délais de réalisation des Travaux de
Développement), le « début des Travaux de Développement » est défini par l’engagement des
travaux de préparation, de développement et de construction par les Sociétés de Projet, y
compris les travaux relatifs à l’élaboration et la mise en œuvre du Plan de Réinstallation et de
Compensation, les travaux géophysiques et géotechniques et tous autres Travaux de
Développement compris dans l’Investissement de la Phase 1, à l’exclusion cependant des

37
coûts liés à la réalisation des Études de Faisabilité de la Phase 1 et de la Phase 2, pour un
montant minimum de dix pour cent (10%) du montant total de l’Investissement de la Phase 1.

122 Modalités de développement

12.2.1 Les Travaux de Développement sont réalisés par les Sociétés de Projet, chacune Pour ce qui la

12.22 La Société Minière fera ses meilleurs efforts, compte tenu des contraintes techniques
spécifiques à un convoyeur, pour que l’emprise terrestre finale du convoyeur soit déterminée
dans le périmètre réservé défini en Annexe 2 (Périmètre du Projet) de façon à minimiser
l'impact de cette infrastructure sur l’exploitation des ressources de bauxite contenues dans le
périmètre minier sur lequel la société Guinean Brain Touch détient à Ja date des présentes un
permis de recherche numéro 22028.

12.3 Programme de travaux et de dépenses de Développement

12.3.1 Jusqu'à la Date de Première Production Commerciale, les Sociétés de Projet préparent
conjointement et transmettent au Ministre pour information, au plus tard le 31 décembre de

12.3.2 Les Sociétés de Projet doivent informer le Ministre dans les meilleurs délais, chacune pour ce
qui la concerne, de tout projet de changement important dans les Activités du Projet
(changement de méthode, modification du Programme de production, agrandissements ou
extensions, etc.).

145; TRAVAUX D'EXPLOITATION

Les Sociétés de Projet réalisent, chacune Pour ce qui la concerne, l’ensemble des Travaux de
d'Exploitation, conformément aux stipulations de la présente Convention (en ce compris le
Chronogramme) et aux dispositions du Droit Applicable.

13.1 Date de Première Production Commerciale

13.11 La Société Minière notifie la Date de Première Production Commerciale au Ministre et à tout
autre organe désigné par le Ministre à cet effet, trente (30) Jours au préalable. Elle est
constatée par procès-verbal conjoint de la Société Minière et de l’Administration des Mines.

Sans préjudice des Stipulations de l’Article 14(C), les Sociétés de Projet s’engagent à atteindre
la Date de Première Production Commerciale dans les trente-six (36) mois à compter de la
Date d’Entrée en Vigueur, tel que prévu au Chronogramme. À défaut, l’État se réserve le
droit : (i) d’appliquer les pénalités visées à l’Article 13.1.2 en Cas de retard dans l’atteinte de la
Date de Première Production Commerciale ; et/ou (ii) de procéder au retrait où à l’annulation
du Titre d'Exploitation en cas de retard dans l’atteinte de la Date de Première Production
Commerciale d’au moins douze (12) mois.

13.12 En cas de retard des Sociétés de Projet Pour atteindre la Date de Première Production
Commerciale, l’Etat peut appliquer une pénalité égale à la différence entre : (i) le montant

3
15.13

13.2
13.2.1

13.2.2

13.2.3

13.2.4

13.3.1

global effectivement dépensé pour les Activités du Projet que ce soit par l’Investisseur et/ou
les Sociétés de Projet entre la Date d’Entrée en Vigueur et la date tombant trente-six (36) mois

là compter de la Date d’Entrée en Vigueur ; et (ii) la somme des dépenses correspondant au
programme de travaux prévisionnel soumis par les Sociétés de Projet pour la même période
(sous réserve des changements dûment notifiés).

Cette pénalité ne sera pas applicable si : (i) la différence entre ces deux montants est inférieure
à dix pourcents (10%) de la somme des dépenses correspondant au programme de travaux
prévisionnel soumis par les Sociétés de Projet pour la même période (sous réserve des
changements dûment notifiés); ou (ii) l’état d’achèvement des Infrastructures du Projet est au
moins égal à quatre-vingt-dix pourcents (90%).

Dans le cas où la pénalité visée ci-dessus est applicable, des pénalités complémentaires égales
à dix pourcents (10%) du montant de la pénalité initiale seront dues à l’issue de chaque mois
additionnel de retard dans l'atteinte de la Date de Première Production Commerciale et ce
jusqu’à la survenance de la première des dates suivantes : (i) l’atteinte de la Date de Première
Production Commerciale, ou (ii) le retrait ou l’annulation du Titre d'Exploitation par l’Etat.

Il est précisé que pour le calcul du montant global effectivement dépensé visé ci-dessus, toute
somme dépensée par une Société de Projet ou, le cas échéant, l’Investisseur ne pourra pas être
comptabilisée une seconde fois au titre des sommes dépensées par l’Investisseur ou l’autre
Société de Projet, ou le cas échéant les Sociétés de Projet.

Les Parties confirment leur souhait de faire avancer le Projet dans les meilleurs délais, et
fourniront en commun leurs meilleurs efforts vers l’objectif d’atteindre la Date de Première
Production Commerciale dans un délai de douze (12) mois à compter de la Date d’Entrée en
Vigueur, étant toutefois entendu que la non-atteinte dudit objectif ne constituera pas une
violation des stipulations de la Convention et que seuls les délais prévus au Chronogramme
sont contraignants.

Modalités d’exploitation

Les Travaux d'Exploitation sont réalisés par les Sociétés de Projet, chacune pour ce qui la
concerne, dans des conditions de sécurité, en conformité avec le Droit Applicable et selon les
règles de l’art et les techniques éprouvées de l’industrie minière, en ce compris les Bonnes
Pratiques de l’industrie Minière applicables en matière de réalisation de projets miniers et
d’infrastructures intégrés, de manière à assurer la prévention ou la réduction autant que
possible des effets négatifs de ces travaux sur l’environnement et en adoptant des méthodes et
pratiques pour optimiser le taux de récupération des Produits Miniers.

La Société Minière peut utiliser de nouvelles méthodes et pratiques de production si ces
méthodes et pratiques (i) améliorent le taux de récupération du Minerai de Boffa, ou (ii)
permettent d'optimiser, au plan technique, environnemental et économique l’exploitation du
Gisement de Boffa.

Les Sociétés de Projet, chacune pour ce qui la concerne, maintiennent en bon état de
fonctionnement toute la machinerie, les équipements ou autres biens utilisés dans le cadre des
Travaux d'Exploitation, y compris le système de pesée.

Concernant le système de pesée, la Société Minière devra se doter d’un système fiable, en bon
état de fonctionnement et conforme aux normes internationales admises dans l’industrie
minière.

Programme de travaux et de dépenses d'Exploitation

Les Sociétés de Projet préparent conjointement et transmettent au Ministre pour information,
au plus tard le 31 décembre de chaque Année Civile, le programme de travaux prévisionnel

39
13:32

13.4

13.4.1

@)

@)
©

13.4.2

134.3
@)
@)

©

ns
Infrastructures du Projet. Les Sociétés de Projet soumettront également conjointement, pour
information au inistre, au plus tard le 1 mars de chaque Année Civile, un rapport complet
sur les Activités du Projet réalisées au cours de l'Année Civile précédente.

Les Sociétés de Projet doivent informer le Ministre dans les meilleurs délais, chacune pour ce
qui la concerne, de tout projet de changement important dans les Activités du Projet
(changement de méthode, modification du Programme de production, agrandissements ou
extensions, etc.).

Maintien de la Production Commerciale

À compter de l’Année Civile débutant le 1° janvier suivant la troisième année après la Date de
Première Production Commerciale, la Société Minière s’engage à maintenir la Production
Commerciale, sauf si elle ne peut être maintenue :

du fait de tout évènement indépendant de la volonté de lune des Sociétés de Projet ou de
l’Investisseur, notamment un Cas de Force Majeure ;

du fait de l’action ou l’omission de l’État jou

pour des raisons techniques ou économiques dûment justifiées, y compris dans les cas où les
coûts de production et d’exportation (incluant les coûts de transport maritime) des Produits

étant toutefois précisé que toute suspension de Ja production de Produits Miniers doit être
immédiatement notifiée au Ministre, accompagnée des raisons justifiant une telle suspension et
la durée estimée de celle-ci.

Pendant la durée de toute suspension ou de réduction du niveau de production de Produits
Miniers en dessous de la Production Commerciale :

les Parties conviendront d’un plan pour remédier à cette suspension et/ou réduction dans les
plus brefs délais ;

les Parties s’engagent à se rencontrer tous les deux (2) mois Pour confirmer la persistance des
difficultés rencontrées ;

les Sociétés de Projet, chacune Pour ce qui la concerne, procéderont, dans la plus large mesure

possible, aux opérations de maintenance nécessitant un arrêt où un ralentissement de la
production de Produits Miniers.

4

40
14.

(A)

GB)

©

15.

15.1
15.1.1

15.1.2

15.2.1

CHRONOGRAMME

sut : Spa ie : A l
Les Sociétés de Projet réalisent les Activités du Projet, chacune Pour ce qui la concerne, en
conformité avec les délais spécifiés dans le Chronogramme.

En cas de retard dans la réalisation des Travaux de Développement par rapport aux délais
spécifiés dans le Chronogramme, les Sociétés de Projet, chacune pour ce qui la concerne, en
avisent immédiatement l’État et le Comité Technique, qui se réunit afin de discuter des
mesures susceptibles d’être mises en œuvre par les Sociétés de Projet pour minimiser et ou
compenser ce retard. En cas de suspension des Travaux de Développement, pour quelque cause
que ce soit, l’ordre du jour de chaque réunion du Comité Technique et de chaque réunion entre
les Sociétés de Projet et l’État inclut l’examen de la situation et les modalités de la reprise
possible desdits Travaux de Développement.

Dans la computation des délais maximums visés au Chronogramme et repris aux Articles 12.1
(Délais de réalisation des Travaux de Développement) et 13.1 (Date de Première Production
Commerciale) il ne sera pas tenu compte des retards causés par : (i) la survenance d’un cas de
Force Majeure ; ou d’un fait d’un tiers qui entrave de manière importante et durable ou rend
impossible la réalisation par les Sociétés de Projet de leurs obligations, ou (ii) la délivrance
tardive par l’État des autorisations nécessaires au Projet par rapport aux délais mentionnés à
l'Article 18.2 (Coopération de l'État à l'obtention des autorisations - Guichet Unique) ou (ïi)
la mise en œuvre tardive des procédures d’expropriation par rapport aux délais prévus à
l'Article 17.2.12.

INFRASTRUCTURES

Infrastructures Publiques Existantes

Dans le respect des dispositions du Droit Applicable, l’État s’assure que les Sociétés de Projet
puissent accéder et utiliser les Infrastructures Publiques Existantes, y compris la route reliant
la préfecture de Boffa au Périmètre Minier.

Pour l’utilisation des Infrastructures Publiques Existantes et sous réserve des stipulations ci-
après, l’État ne saurait imposer aux Sociétés de Projet des redevances, droits d’usage, droits
d’accès ou autre charge similaire excédant celles payées par les autres utilisateurs Guinéens ou
étrangers placés dans une situation similaire à celle des Sociétés de Projet, le cas échéant.

Les Sociétés de Projet, chacune pour ce qui la concerne, s'engagent à respecter les conditions
d’accès et d’utilisation applicables aux Infrastructures Publiques Existantes.

Nonobstant les stipulations qui précèdent, les Sociétés de Projet, chacune pour ce qui la
concerne, devront cependant prendre à leur charge toute réparation ou frais de remise en état
des Infrastructures Publiques Existantes résultant d’une utilisation excédant l’usure normale de
ces installations.

Stipulations applicables à l’ensemble des Infrastructures du Projet

Dans les conditions prévues par le Droit Applicable et par la présente Convention, les Sociétés
de Projet ont le droit exclusif, mais également l’obligation, chacune pour ce qui la concerne,
de réaliser sous leur entière responsabilité, la conception, le financement, la construction,
lexploitation, l'amélioration, l’entretien et la maintenance des Infrastructures du Projet. Les
Sociétés de Projet, chacune pour ce qui la concerne, supportent seules la totalité de
l’investissement nécessaire à la construction des Infrastructures du Projet.

41
15.2.2

15:2:3

15.2.4

1525

15.2.6

(A)

@)

©

Œ)

(G)

15.2.7

Les Travaux de Développement et les Travaux d'Exploitation des Infrastructures du Projet
sont réalisés en conformité avec les Bonnes Pratiques de l’Industrie Minière, de manière à
assurer leur qualité, fiabilité, durabilité et sécurité et à réduire autant que possible leur impact
sur les populations avoisinantes et l’environnement.

Par exception à ce qui précède, les Sociétés de Projet peuvent restreindre ou interdire l’accès
aux routes et tracés établis ou aménagés par les Sociétés de Projet au sein du Périmètre du
Projet (à l'exception du Chenal et de la Voie Navigable Annexe) si un tel accès représente un
danger pour les utilisateurs Où pour le personnel, ou si un tel accès cause des nuisances ou fait
obstruction aux Activités du Projet.

Les Sociétés de Projet ont le droit de réaliser les activités suivantes pour les besoins de la
réalisation du Projet, sous réserve d’obtenir au préalable les autorisations et permis nécessaires
à cet effet en vertu du Droit Applicable, y compris le cas échéant l’approbation d’une Étude de
Faisabilité, dans les conditions prévues à Ja Convention :

entreprendre les travaux et activités, établir les installations et construire les bâtiments utiles
Ou annexes à la réalisation des Activités du Projet ;

concevoir, développer, construire, détenir, exploiter et entretenir, et être propriétaire
conformément à l'Article 15.2.2, des infrastructures nécessaires aux Activités du Projet pour
produire de l’énergie de manière autonome, Y compris les installations électriques et des lignes
de transmission ainsi que les installations y afférentes ;

concevoir, développer, construire, exploiter et entretenir, les moyens de transport terrestre, tels
que les routes, tracés, convoyeurs, nécessaires aux Activités du Projet ;

réaliser et exploiter des barrages, des digues, des puits, des réservoirs d’eau, nappes et autres
ressources en eau nécessaires aux Activités du Projet ;

accéder aux terrains situés en dehors du Périmètre du Projet et attenants aux Infrastructures du
Projet pour les besoins de la réalisation du Projet ;

importer, transporter librement (par voie maritime, ferrée, route, air ou tout autre moyen)
toutes matières (y compris diesel, fioul lourd, carburant, lubrifiant et d’autres combustibles),
biens, équipements, pièces détachées et de rechange, services ou Personnel, et d’entreposer,
charger et décharger ceux-ci dans les Infrastructures du Projet ;

Les Sociétés de Projet sont, chacune Pour ce qui la concerne, responsables de l’entretien des
Infrastructures du Projet qui doivent être maintenues en bon état de fonctionnement, en
conformité avec les Bonnes Pratiques de l’Industrie Minière. |

42
153

153,1

15.3.2

15.3.3

(A)

GB)

©

@)

Œ)
15.3.4

Stipulations spécifiques aux Infrastructures Portuaires

Dans les conditions prévues par le Droit Applicable et la présente Convention, la Société
Portuaire a le droit exclusif, mais également l’obligation, de réaliser, sous son entière
responsabilité, la conception, le financement, la construction, l’exploitation, l'amélioration,
l’entretien et la maintenance des Infrastructures Portuaires, en ce compris le Port Fluvial, et le
Port Annexe ainsi que leurs installations et équipements accessoires, et de réaliser les Activités
Portuaires.

La Société Portuaire supporte seule, et l’Investisseur se porte fort de cet engagement, la
totalité de l’investissement nécessaire à la construction des Infrastructures Portuaires, et a en
retour le droit exclusif d’utiliser ou disposer à sa discrétion de la capacité des Infrastructures
Portuaires générée par son investissement (la « Capacité Réservée »), sans préjudice de la
possibilité de mutualiser l’usage des Infrastructures Portuaires dans les conditions prévues à
l'Article 15.3.5. L'État garantit que la Société Portuaire sera l’exploitant et l'opérateur unique
des Infrastructures Portuaires, sous réserve des prérogatives de puissance publique de l’État.

Sous réserve d’obtenir au préalable les autorisations et permis nécessaires à cet effet en vertu
du Droit Applicable, les Sociétés de Projet auront le droit de réaliser ou sous-traiter les
activités suivantes pour les besoins de la réalisation du Projet :

concevoir, développer, construire, exploiter et entretenir, les moyens de transport fluviaux et
maritimes nécessaires aux Activités du Projet ;

organiser les services de transport par barges et remorqueurs et les services de transbordement,
et utiliser tout matériel de logistique pour les besoins de ces activités, y compris les navires,
engins et équipements de logistiques multimodales, installations de transbordement, grues
flottantes, barges et remorqueurs, par la Société Portuaire et/ou ses sous-traitants, étant précisé
que les matériels de logistique visés ci-dessus et opérant exclusivement en Guinée seront
soumis aux dispositions du Droit Applicable, et que s’agissant des matériels de logistique
soumis à une obligation d’immatriculation en Guinée, une dérogation légale spéciale pourra
être accordée, sur demande de la Société Portuaire, par le Ministre en charge du transport
maritime afin de permettre l’exercice de ces activités par des matériels de logistique battant
pavillon étranger et ayant du personnel d’équipage étranger ;

sécuriser le Périmètre Portuaire en installant des barrières ou tout autre équipement similaire et
restreindre ou interdire l’accès au Périmètre Portuaire pour garantir la sécurité des personnes et
des biens, sous réserve d'approbation préalable du règlement portuaire par les autorités en
charge du transport maritime ;

réaliser les activités de dragage du Périmètre Fluvial et Maritime pour les besoins de la
construction et exploitation du Port Fluvial, du Port Annexe, et des Bassins Portuaires, et de
déposer le produit du dragage sur terre ou en tout autre emplacement adéquat (y compris sous
terre ou l’eau), en dehors du Chenal ;

exercer les Activités Portuaires pour les besoins de la réalisation du Projet.

La Société Portuaire conserve la propriété du Port Fluvial et du Port Annexe pendant une
durée de vingt-cinq (25) ans à compter de la Date de Première Production Commerciale. À
l'expiration de ladite période de vingt-cinq (25) ans, la Société Portuaire transférera
gratuitement à l’État la propriété du Port Fluvial et du Port Annexe. Après le transfert de
propriété du Port Fluvial et du Port Annexe à l’État et jusqu’à l’expiration de la présente
Convention, la Société Portuaire demeure l’exploitant et l’opérateur unique du Port Fluvial et
du Port Annexe dans les mêmes conditions que celles prévues dans le présent Article 15.3
(Stipulations spécifiques aux Infrastructures Portuaires). Les Parties signeront une convention
d'infrastructure pour préciser notamment les modalités d’utilisation et d’exploitation du Port
Fluvial et du Port Annexe par la Société Portuaire après leur transfert à l’État.

43
15.3.5 Les Infrastructures Portuaires sont conçues et construites pour les besoins propres du Projet,

(A) dans l’hypothèse où le Projet n’utiliserait pas la totalité de leur capacité disponible ; ou

() Par construction d’extensions de leur Capacité au-delà de la Capacité prévue pour les Activités
Minières et en dehors des Terrains.

15.3.6 Les Parties reconnaissent et conviennent que les Tiers auront un droit d’accès aux
Infrastructures Portuaires, dès lors que :

(A) le Tiers assume tous les coûts et investissements relatifs à son accès aux Infrastructures
Portuaires ;
G) L'accès desdits Tiers ne met pas en danger, ni ne Sause aucun obstacle ni aucune gêne

substantiels aux Activités du Projet ou à toute Extension du Projet ;
(©)
discriminatoire, conformément au Droit Applicable et à la présente Convention 4

O) L'accès desdits Tiers n’entraîne pas de modification du Système d’exploitation de la Société
Portuaire, sauf accord préalable et écrit de cette dernière (qui ne Pourra être refusé que pour des
raisons dûment justifiées) ;

15.3.7 En cas de mise €n œuvre d’un régime multi-utilisateurs et multi-usage, la Société Portuaire
demeure l’opérateur et l’expioitant unique des Infrastructures Portuaires.

15.3.8 Préalablement à la mise en service du Port Fluvial et du Port Annexe, la Société Portuaire

Prépare, en concertation avec l’État, les règlements d'exploitation Portuaire applicables au Port

Î État prend ensuite tout acte nécessaire

Pour assurer l’applicabilité de ces règlements. Les règlements d'exploitation portuaire

prévoiront les modalités d’exercice et de préservation des prérogatives de puissance publique

de l’État ainsi que les modalités de règlement des éventuels différends avec des Tiers

utilisateurs ou souhaitant le devenir, le cas échéant, par médiation de l’État ou Par soumission

à un comité des utilisateurs. Les règlements d'exploitation portuaire sont transmis à tout Tiers
en faisant la demande.

15.3.9 L'État créera dans un délai compatible avec la réalisation des Activités du Projet sur le terrain,
sein du Périmètre Portuaire, étant précisé que la Société Portuaire devra prendre à sa charge la

construction, l’entretien et la maintenance des locaux nécessaires au fonctionnement de ces
représentations, y compris les coûts y relatifs.

administrative de l’État destinés à prévenir tout risque pour la sécurité des personnes, des
biens ou de l’environnement.

15.4 Matériaux de construction

15.41 Les Sociétés de Projet peuvent disposer, chacune Pour ce qui la concerne, Pour les besoins des
Activités du Projet et dans les conditions du Droit Applicable, des matériaux de on” à

44
15.4.2

15:5

15.5.1

15.5.2

15.5.3

15.54

16.
16.1

16.1.1

16.1.2

16.1.3

16.2

16.2.1

dont les travaux d’exploitation entraînent nécessairement l'abattage, l’extraction ou

l’excavation. i

L'État ou, dans les cas déterminés par l’État, tout propriétaire et/ou utilisateur ou occupant
pourra réclamer, s’il y a lieu, la disposition de ceux de ces matériaux qui ne seraient pas
utilisés par la Société de Projet concernée dans les conditions du présent Article.

Travaux d’intérêt commun

Dans l’hypothèse où il serait nécessaire d'exécuter des travaux ayant pour but soit de mettre
en communication les Mines de Bauxite avec une ou plusieurs mines voisines, ou pour mettre
en communication une mine voisine avec les Mines de Bauxite, pour les besoins de leur
aérage ou de l’écoulement des eaux, soit d’ouvrir des voies d’aérage, d’écoulement des eaux,
de transport ou de secours destinées au service des mines voisines, ou au service des Mines de
Bauxite, la société sur le périmètre duquel les travaux doivent être réalisés (la « Société
Affectée ») ne pourra s’opposer à l'exécution de ces travaux.

La Société Affectée et la société requérant lesdits travaux d’intérêt commun conviendront
ensemble, avec le soutien de l'État, des modalités de la réalisation desdits travaux pour
minimiser autant que possible l'impact desdits travaux sur les activités de la Société Affectée.

Les coûts afférents à ces travaux d’intérêt commun seront supportés exclusivement par la
société requérant lesdits travaux, sauf dans le cas où la Société Affectée demande également à
bénéficier desdits travaux. Dans ce cas, les deux sociétés contribueront chacune à proportion
de leur intérêt respectif dans ces travaux sauf accord contraire entre les sociétés.

Aucune indemnité ne sera due à la Société Affectée, ni par la société requérant les travaux, ni
par l’État, du fait du passage accordé pour la réalisation desdits travaux d’intérêt commun.

COMMERCIALISATION DES PRODUITS MINIERS

Prix de pleine concurrence

La Société Minière s'engage à vendre les Produits Miniers à des conditions de pleine
concurrence (arm's length basis). Lorsque les prestations et risques supportés par le vendeur
et/ou l’acheteur (exemple : coûts de transports, couts de transbordement, assurances, etc.) sont
différents entre les différents opérateurs miniers, il est procédé aux ajustements nécessaires
afin de pouvoir comparer les conditions de vente équivalentes et apprécier les conditions de
pleine concurrence.

À défaut, le résultat imposable de la Société Minière sera ajusté à due concurrence, dans les
conditions du Code Minier, sans préjudice de toute application éventuelle des sanctions
fiscales, pénales ou autres prévues par le Droit Applicable.

La Société Minière pourra commercialiser les Produits Miniers en appliquant à son entière
discrétion tout Incoterm de son choix, y compris des prix CIF, FOB, ou DAT (Port Fluvial).

Droit de préemption

Lorsque le Produit Minier est vendu à une Affiliée de la Société Minière ou dans le cadre d’un
marché non compétitif, la Société Minière doit, préalablement à la conclusion du contrat de
vente ou de tout contrat similaire fixant les conditions de détermination du prix à longs termes,
soumettre les formules de prix comprises dans ledit contrat à l’approbation du Ministre et du
Ministre en Charge des Finances. Cette information est traitée par l’État comme étant
confidentielle

45
16.22 L'État dispose d’un droit de préemption lui permettant d’acheter jusqu’à cinquante pourcents
(50%) des Produits Miniers, exerçable lorsque les deux conditions suivantes sont réunies :

‘(4 les Produits Miniers sont vendus dans le cadre d’un marché non compétitif ou entre Affiliés ;
et

G) l’État estime, sur la base de données fiables et concrètes, que la Société Minière a vendu sa
production à un prix inférieur au prix de pleine concurrence sur une période continue
supérieure ou égale à trois (3) mois.

16.2.3 En l’absence d’objection de la part du Ministre et du Ministre en charge des Finances dans un

16.24 Lorsque l’État exerce son droit de préemption, les Produits Miniers objet de la vente projetée

163 Droit de transport de l’État

L'État cède par la présente à la Société Portuaire son droit de transport visé à l’article 137 du Code
Minier relatif aux Produits Miniers, en contrepartie de l’obtention de la Participation Portuaire Initiale
conformément aux dispositions de l’Article 21 2 (Participation Portuaire Initiale).

16.4 Droit de commercialisation de l’État

164.1 En application de l’article 138-I du Code Minier, l’État dispose d’un droit de
commercialisation lui permettant d’acheter jusqu’à quinze pour cent (5%) de la production
totale de Minerai de Boffa. Il est précisé que ce droit de commercialisation sera exercé par
l'État par l'intermédiaire de SOGUIPAMI.

16.4.2 L'État informe d'ores et déjà l’Investisseur et la Société Minière de son intention de notifier à
cette dernière, et à la première occasion permise, l’exercice de son droit de commercialisation.
cette fin, la Société Minière informera l’État de la conclusion de chaque contrat de vente de

Minerai de Boffa préalablement à leur signature.

164.3 Le droit de commercialisation de l’État s’exercera conformément aux dispositions du Code
Minier. En particulier, l’État notifiera ses demandes d’exercice du droit de commercialisation
par écrit et au plus tard () à la fin du premier trimestre d’une Année Civile, pour la
commercialisation de la production de l'Année Civile suivante, étant précisé que
conformément à l’article 138-1 du Code Minier, le droit de commercialisation de l'État prévu
dans le présent Article 16.4 (Droit de commercialisation de 1 État) ne peut remettre en cause
les contrats de vente de Minerai de Boffa en cours de validité, ou (ii) lors de la conclusion de
chaque contrat de vente long terme de Minerai de Boffa conclu par la Société Minière, pour la
commercialisation de la production visée dans lesdits contrats.

164.4 En cas de réception par la Société Minière d’une notification d’exercice adressée par l’État

164.5 Les conditions applicables à l’achat visé à l’Article précédent seront déterminées d’un
commun accord entre SOGUIPAMI et la Société Minière sur la base :

(A) des conditions les plus favorables, prises dans leur ensemble (en particulier S’agissant de la

durée d’achat, des modalités de paiement, et formules de prix) prévues dans l’un quelconque
des contrats en cours par la Société Minière avec l’un de ses Affiliés et ajustées d’un commun

46 4
@)

accord des Parties, le cas échéant, en fonction des besoins de l’acheteur ; ou au choix de

SOGOIPAMI u |

des conditions de marché applicables à ce type de contrat en République de Guinée au moment
de la conclusion dudit contrat;

La devise applicable à l’achat visé au présent Article sera fixée d’un commun accord de la Société
Minière et la SOGUIPAMI.

16.4.6

16.4.7

17,

17.1

17.1.1

17.1.2

17,13

17.14

17.2

17.2.1

Les autres Actionnaires de la Société Minière bénéficient d’un droit de préemption sur le
Minerai de Boffa vendu par SOGUIPAMI en application du droit de commercialisation de
l'État, exerçable selon des conditions qui seront définies dans le Pacte d’Actionnaires.

Dans l’hypothèse où SOGUIPAMI exercerait son droit de commercialisation pour une Année
Civile et que la production de cette Année Civile est déjà intégralement couverte par des
contrats de vente, les Parties discuteront des moyens envisageables pour augmenter la
production en vue de permettre à SOGUIPAMI de commercialiser le surplus sous réserve que
les capacités des Mines de Bauxite, des Infrastructure du Projet et du Chenal le permettent.

ACCES ET OCCUPATION DU PERIMETRE DU PROJET

Projet d’intérêt national (PIN)

L'État s’engage à adopter un décret déclarant le Projet Boffa comme constituant un projet
d’intérêt national conformément aux dispositions du Code de l'Urbanisme dans un délai requis
pour respecter le Chronogramme et compatible avec la date de démarrage des opérations
d'indemnisation et/ou de réinstallation des Personnes Affectées notifiée par les Sociétés de
Projet (le « Décret PIN »). Le Décret PIN constitue une annexe de la présente Convention et
en fait partie intégrante. L'État procède aux mesures de publicité et d’information adéquate du
Décret PIN pour assurer sa diffusion auprès de l’ensemble des parties prenantes, en particulier
les autorités locales, les registres fonciers et Personnes Affectées et s’engage à assurer son
exécution effective de manière cohérente avec les stipulations de la présente Convention en
vue de faciliter la réalisation des Activités du Projet.

L'État s’assurera que la déclaration du Projet en tant que Projet d'Intérêt National soit
maintenue pour une période commençant à compter de la date de publication du Décret PIN au
Journal Officiel et se terminant à la date d’expiration du Décret PIN la plus tardive permise
par le Droit Applicable (y compris son renouvellement, sous réserve que toute demande de
renouvellement émise par les Sociétés de Projet soit conforme au Droit Applicable). Le tracé
définitif des Infrastructures du Projet fera l’objet d’un Décret de Déclaration d’Utilité
Publique.

L'État s'engage, pendant la durée de la présente Convention, à ne pas autoriser des activités,
travaux, installations ou ouvrages à l’intérieur du Périmètre du Projet pouvant entraver la
réalisation du Projet.

L'État constitue également, en tant que de besoin et à la demande d’une Société de Projet, les
réserves foncières et/ou périmètres d’intervention foncière nécessaires afin de faciliter la mise
à la disposition de la Société de Projet concernée des Terrains.

Indemnisation des Personnes Affectées

Les Sociétés de Projet reconnaissent que les droits conférés par le Titre d'Exploitation
n’éteignent pas le droit de propriété ou d’usage des Personnes Affectées et que les titulaires
desdits droits, ainsi que leurs ayants-droits, ne sont affectés par le Titre d’Exploitation que
dans la mesure prévue par le Code Minier.

47
17.22 À ce titre, les Sociétés de Projet, chacune pour ce qui la concerne, indemnisent et/ou
réinstallent toute Personne Affectée, dans les conditions prévues par le Droit Applicable, le
Plan de Réinstallation et de Compensation approuvé par l’État et les stipulations dp.la présente
Convention, ainsi que dans le respect des Bonnes Pratiques de l’industrie Minière. Les
opérations de réinstallation et/ou d’indemnisation, en ce compris le paiement des
indemnisations des Personnes Affectées concernées, sont effectuées par les Sociétés de Projet,
chacune pour ce qui la concerne, préalablement à toute activité de démolition, de construction
ou d’exploitation.

17.23 Les Sociétés de Projet, chacune pour ce qui la concerne, versent à l'intégralité des Personnes
Affectées, notamment celles identifiées dans le Plan de Réinstallation et de Compensation
approuvé par l’État, une indemnité destinée à couvrir le trouble subi par ces dernières du fait
des Activités du Projet, conformément aux modalités et conditions prévues au Plan de
Réinstallation et de Compensation approuvé par l'État. Cette indemnité couvre l’intégralité du
préjudice subi par les Personnes Affectées et peut être versée en numéraire ou en nature.

17.24 Les Sociétés de Projet, chacune pour ce qui la concerne, sont en charge, à leur frais et en
collaboration avec l’État, de conduire les opérations d’indemnisation et/ou de réinstallation des
Personnes Affectées dans des délais compatibles avec le Chronogramme. Ces opérations sont
conduites en conformité avec : (i) le Plan de Réinstallation et de Compensation ; et (ii) les
dispositions du Droit Applicable et des Bonnes Pratiques de l’Industrie Minière applicables en
matière de déplacement forcé des populations.

17.2.5 Afin d’éviter une double indemnisation et/ou réinstallation des Personnes Affectées, mais sans
préjudice des obligations d’indemnisation et/ou réinstallation prévues au titre de la présente
Convention, les Sociétés de Projet pourront s’accorder avec les autres opérateurs de projets
dans la région afin définir les modalités de répartition de la prise en charge de l’indemnisation
et/ou réinstallation des Personnes Affectées lorsque celles-ci sont affectées à la fois par les
Activités du Projet et les activités de ces autres projets.

17.2.6 Les Parties collaborent de bonne foi à ce que la réinstallation et/ou indemnisation des
Personnes Affectées soient effectuées par voie amiable avec les Personnes Affectées, ceci afin
de limiter autant que possible la nécessité de recourir à la procédure d’expropriation.

17.2.7 En l’absence d’accord amiable entre la Société de Projet concernée et les Personnes Affectées
dans un délai trois (3) mois à compter de la Date d’Entrée en Vigueur, la Société de Projet
concernée en informe l’État qui poursuit ses meilleurs efforts, en coopération avec celle-ci,
pour trouver un accord amiable avec les Personnes Affectées.

17.2.8 En l’absence d’accord amiable entre la Société de Projet concernée et les Personnes Affectées
concernées, y compris avec l’assistance de l’État, dans un délai de trois (3) mois à compter de
la réception de la notification visée à l’Articic 17.2.7, la Société de Projet concernée en
informe l'Etat par notification écrite et l’État impose à ces derniers, conformément au Droit
Applicable et à la demande de la Société de Projet concernée, de laisser effectuer les travaux
sur toute partie du Périmètre du Projet et de ne pas les entraver, contre une adéquate et
préalable indemnisation versée préalablement par la Société de Projet concernée. Le montant

de l’indemnisation prévu au présent Article est fixé conformé: ï i
nt mis ment au Plan de Réinstallation et

17.2.9 Lorsque l'intérêt public exige, la Société de Projet concernée peut faire poursuivre

lexpropriation des immeubles et Terrains nécessaires ivité. ini

n rai aux Activités Minières et
cnrs du Projet, dans les conditions prévues par le Plan de Réinstallation “id
Compensation, le Décret PIN, le Droit Applicable et dans le respect des Bonnes Pratiques de
l’Industrie Minière applicables en matière d’expropriation. 4

17.2.10 Il est précisé que dans le cadre d’indemnisati ï ï
AH je ns les caded emnisation et/ou de réinstallation des Personnes

ÿ oit public ayant la propriété, occupant ou utilisant
Re à & à re ou
emprise à l’intérieur du Périmètre du Projet ne seront pas considérées comme des Paie Je

%

48
172.11

172.12

17.3

173.1

17.3.2

173.3

17.34

17.3.5

Affectées et ne bénéficieront donc d’aucune mesure d’indemnisation et/ou de réinstallation, à
l'exception des immeubles et installations détenus par les personnes morales de droit public et
dédiés aux services publics des pdpulations locales (notamment les écoles publiques) existant
avant la date du Décret PIN, lesquels seront déplacés et réinstallés aux frais des Sociétés de
Projet si la réalisation des Activités du Projet nécessite le déplacement de ces services et
installations publiques.

Au plus tard le 31 décembre de chaque Année Civile, les Sociétés de Projet transmettent au
Ministre un état des lieux des opérations d’indemnisation et/ou de réinstallation des Personnes
Affectées réalisées sur l’ Année Civile écoulée.

L'État s’engage à prendre tout acte nécessaire et à apporter toute l’assistance requise par les
Sociétés de Projet pour la mise en œuvre des opérations d'identification, de réinstallation et
d'indemnisation des Personnes Affectées, dans des délais compatibles avec le Chronogramme
et en conformité avec le Droit Applicable. En particulier, l’expropriation des Terrains ayant
fait l’objet d’une notification écrite par les Sociétés de Projet conformément à l’Article 17.2.8,
devra intervenir de façon à ce que les Droits Fonciers concernés soient effectivement mis à
disposition des Sociétés de Projet dans un délai de six (6) mois à compter de la date de cette
notification.

Accès et occupation des Terrains du Projet Boffa

Sous réserve des stipulations de l’Article 17.2 (Indemnisation des Personnes Affectées), l'État
confère, et se porte fort que ses personnes publiques confèrent, par la présente aux Sociétés de
Projet, chacune pour ce qui la concerne, les Droits Fonciers nécessaires aux Activités du Projet
sur les Terrains relevant du Domaine des Personnes Publiques (à la date de la présente
Convention ou ultérieurement).

Les Droits Fonciers conférés conformément à l’Article 17.3.1 sur les Terrains relevant du
Domaine des Personnes Publiques permettent aux Sociétés de Projet (ainsi qu’à leurs sous-
traitants participant au Projet) d'occuper librement tous les Terrains nécessaires aux Activités
du Projet et d’être propriétaire, le cas échéant, des Infrastructures du Projet établies sur ces
Terrains, sans qu’il soit besoin d’une quelconque autorisation, permis ou formalité
supplémentaire autre que le respect par les Sociétés de Projet du Plan de Réinstallation et de
Compensation approuvé par l’État.

Compte-tenu du paiement par les Sociétés de Projet des coûts liés à la mise en œuvre du Plan
de Réinstallation et de Compensation, et à leur engagement de financer l'intégralité des
Infrastructures du Projet, aucune redevance ou loyer (ou pour un montant symbolique d’un (1)
Franc Guinéen), ni taxe ou paiement de quelque nature que ce soit (à l'exception des droits
superficiaires applicables au Périmètre Minier en application du Code Minier, ainsi que des
droits d’enregistrement éventuellement applicables à la publication des Droits Fonciers) ne
doit être payé par les Sociétés de Projet, en contrepartie de l’octroi par l’État des Droits
Fonciers.

Sous réserve du respect par les Sociétés de Projet des dispositions de l'Article 17.2
(ndemnisation des Personnes Affectées), l'Etat garantit les titulaires des Droits Fonciers
mentionnés à l'Article 17.3 (Accès et occupation des Terrains du Projet Boffa) contre toute
forme d’éviction de droit ou de fait en raison de l’existence ou l’exercice des Droits Fonciers
octroyés.

Afin de faciliter le financement et la réalisation rapide du Projet, les Droits Fonciers feront
l'objet d’une publication foncière dans les livres et registres fonciers tenus par l’État, aux frais
des Sociétés de Projet. L'État s'engage à remettre aux Sociétés de Projet les certificats
constatant les Droits Fonciers, dans un délai de trente (30) Jours à compter de la date de
publication prévue au présent Article.

49
17.4 Accès, occupation et utilisation du Périmètre Fluvial et Maritime

L Il est précisé en tant que de besoin que le Périmètre Fluvial et Maritime est à la Date de
Signature, et continuera d’être pendant toute la durée de vie du Projet, utilisé par plusieurs
Tiers, notamment dans le cadre de leurs activités minières et/ou commerciales, ainsi que par
les populations avoisinantes, sous réserve toutefois : (i) des Droits Fluviaux et Maritimes
exclusifs conférés à l’Article 17.4.1 (Accès, occupation et utilisation de la Zone de
Transbordement et des Bassins Portuaires) ; et (ii) des Droits Relatifs au Chenal qui seront
conférés conformément à l’Article 17.4.2 (Accès, occupation et utilisation du Chenal).

174.1 Accès, occupation et utilisation de la Zone de Transbordement et des Bassins Portuaires

(A) L’Etat confère par les présentes les Droits Fluviaux et Maritimes relatifs à la Zone de
Transbordement et les Bassins Portuaires aux Sociétés de Projet (ainsi qu’à leurs sous-traitants
participant au Projet), sans qu’il soit besoin d’une quelconque autorisation, permis ou
formalité supplémentaire autre que le respect par les Sociétés de Projet du Plan de
Réinstallation et de Compensation approuvé par l’État.

G) Compte-tenu du paiement par les Sociétés de Projet des coûts liés à la mise en œuvre du Plan
de Réinstallation et de Compensation et à leur engagement de financer l'intégralité des
Infrastructures du Projet, aucune redevance ou loyer (ou pour un montant symbolique d’un (1)
Franc Guinéen), ni taxe ou paiement de quelque nature que ce soit (à l'exception des frais
éventuellement applicables à la publication des Droits Fluviaux et Maritimes prévus au
paragraphe ci-dessous et sans préjudice de la prise en charge du coût des services effectifs
requis pour la réalisation du Projet et qui sont fournis par l’État aux Sociétés de Projet) ne doit
être payé par les Sociétés de Projet (ou leurs sous-traitants participant au Projet), en
contrepartie de la mise à disposition par l’État de la Zone de Transbordement et les Bassins
Portuaires aux Sociétés de Projet dans les termes prévus à la présente Convention.

(©) Afin de faciliter le financement et la réalisation rapide du Projet, les Droits Fluviaux et
Maritimes pourront faire l’objet d’une publication dans les livres et registres tenus par l’État,
aux frais des Sociétés de Projet. Dans le cas où les Sociétés de Projet demandent une telle
publication, l’État s’engage à remettre aux Sociétés de Projet les certificats constatant les
Droits Fluviaux et Maritimes, dans un délai de trente (30) Jours à compter de la date de
publication prévue au présent Article.

17,4.2 Accès, occupation et utilisation du Chenal

(A) Les Parties confirment et reconnaissent que la réalisation du Projet Boffa est strictement
dépendante de la possibilité pour les Sociétés de Projet, pendant toute la durée de la
Convention, d’accéder et d’utiliser les fleuves Fatala et Rio Pongo ainsi que les infrastructures
y afférentes.

G) À cet effet, l’État garantit que, pendant toute la durée de la Convention :

() les Sociétés de Projet disposeront des droits d’accès et d’usage des fleuves Fatala et Rio
Pongo nécessaires à la réalisation des Infrastructures du Projet et des Activités du Projet,
y compris l’évacuation des Produits Miniers, dans la limite de la capacité intrinsèque des
fleuves Fatala et Rio Pongo (telle qu’éventuellement constituée par augmentation de la
capacité disponible de ces fleuves par les travaux d’aménagement et de dragage), étant
précisé que l’État pourra accorder les droits d’accès et d’usage aux autres Utilisateurs ;

@) les Sociétés de Projet disposent du droit de créer, ou faire créer, une capacité de transport
sur les fleuves Fatala et Rio Pongo, nécessaire pour la réalisation des Activités du Projet
(hors Extension) et l’évacuation de l’intégralité des Produits Miniers issus du Projet
(hors Extension) ; à cet effet, les Sociétés de Projet pourront, réaliser ou faire réaliser les
aménagements et les travaux de dragage du Chenal pour les besoins des Activités du

É
G)

(4)

6)

[Q]

@

(8)

Projet dans un délai compatible avec le Chronogramme et l’état d'avancement des
travaux des autres Infrastructures du Projet, et en tenant compte par ailleurs des autres
travaux d'aménagement prévus ou en Cours de réalisation $ur les fleuves Fatala et Rio
Pongo, étant précisé que la réalisation d'aménagements et de travaux par tous les
Utilisateurs sur le Chenal et les fleuves Fatala et Rio Pongo sera soumise à la supervision
de l’État ou toute entité publique désignée par l’État, qui assurera la coordination des
travaux sur le Chenal et les fleuves Fatala et Rio Pongo conformément au principe
d'équité ;

en cas d’Extension, les Sociétés de Projet disposeront du droit de créer, ou faire créer,
toute capacité de transport supplémentaire, au-dessus de la capacité disponible des
fleuves Fatala et Rio Pongo, nécessaire pour la réalisation des Activités du Projet et
l'évacuation de l'intégralité des Produits Miniers (après Extension). A cet effet, les
Sociétés de Projet pourront, réaliser ou faire réaliser tous aménagements et travaux de
dragage du Chenal, des fleuves Fatala et Rio Pongo pour les besoins des Activités du
Projet (après Extension) dans les conditions du Droit Applicable, de la Convention et des
principes, règlements et accords convenus entre les Utilisateurs et l’État régissant le
Chenal et dans les limites de la capacité intrinsèque des fleuves Fatala et Rio Pongo
(telle qu’éventuellement constituée par augmentation de la capacité disponible de ces
fleuves par les travaux d’aménagement et de dragage) ;

les Sociétés de Projet disposeront d’une capacité de transport réservée du Chenal et des
fleuves Fatala et Rio Pongo au moins égale à 12 millions de tonnes de bauxite par an. En
cas d’Extension du Projet Boffa, les Sociétés de Projet disposeront d’une capacité de
transport réservée additionnelle du Chenal et des fleuves Fatala et Rio Pongo
correspondant à la capacité de production des Produits Miniers après Extension, et ce
dans la limite de la capacité disponible du Chenal et des fleuves Fatala et Rio Pongo
et/ou toute capacité du Chenal et des fleuves Fatala et Rio Pongo créée par les Sociétés
de Projet dans le cadre de l’Extension ;

les Utilisateurs bénéficieront d’un traitement juste et non discriminatoire pour utiliser le
Chenal et les fleuves Fatala et Rio Pongo ;

les questions importantes touchant aux intérêts de l’ensemble des Utilisateurs,
notamment celles relatives à l’aménagement, l'exploitation et la maintenance du Chenal
et des fleuves Fatala et Rio Pongo, aux coûts/dépenses et tarification/redevances, au
programme de mouvement des navires et aux règles d’utilisation et de navigation du
Chenal et des fleuves Fatala et Rio Pongo, seront décidées avec l’accord de l’ensemble
des Utilisateurs, étant précisé que pour les questions relevant des prérogatives de l’État,
une décision ou approbation de l’État sera également requise conformément au Droit
Applicable ;

les modalités de gestion de la navigation sur le Chenal et les fleuves Fatala et Rio Pongo
(y compris la gestion commune par les Utilisateurs, la gestion par un des Utilisateurs)
seront déterminées d’un commun accord des Utilisateurs (sous réserve de prérogatives
de puissance publique de l’État) dans le délai visé à l'Article 17.4.2(E), ou à défaut
d’accord entre les Utilisateurs dans ce délai, la gestion de la navigation du Chenal sera
assurée par une personne ayant les capacités techniques et financières requises et offrant
les meilleures conditions pour les projets des Utilisateurs (notamment en termes de coût,
de la qualité et de l’expérience), désignée par l’État suivant une procédure d’appel
d'offres internationale à laquelle tout Tiers et Utilisateur pourront participer, étant
précisé que l’entité en charge de gestion du Chenal sélectionnée devra assumer toute
responsabilité liée aux activités de gestion, et l’État s’engage à ce que l'entité de gestion
désignée prendra cet engagement vis-à-vis des Utilisateurs ;

les activités de l’entité désignée pour assurer la gestion de la navigation sur le Chenal
seront soumises au contrôle et à l’audit des Utilisateurs et de l’État, aux fins de garantir

51
la parfaite transparence de la gestion et des coûts y afférents conformément aux
modalités à définir d’un commun accord entre les Utilisateurs et l’État dans le respect du
Droit Applicable et des principes, règlements et accords régissant le Chena] convenus
entre les Utilisateurs et l’État, en ce compris le cas échéant le Contrat Multi-utilisateurs ;

(9) les modalités de réalisation, de financement, de la gestion et de la maintenance du
Chenal seront déterminées dans un contrat multi-utilisateurs entre les Utilisateurs, l’État
et l'ANAIM (le « Contrat Multi-utilisateurs ») et tout autre document nécessaire
convenu par l’État et les Utilisateurs ;

(0) l’ensemble des activités de régulation, d'aménagement, de gestion et de maintenance du
Chenal seront réalisées à but non-lucratif et ne pourront générer de bénéfice pour les
personnes qui les réalisent, à l’exception du cas où la gestion de la navigation du Chenal
serait assurée par un Tiers sélectionné conformément à l’Article 17.4.2(B)7) ;

(11) tous les coûts, dépenses, redevances en lien avec le Chenal et les fleuves Fatala et Rio
Pongo et toutes questions liées à la prise en charge de ces montants seront discutés et
arrêtés d’un commun accord entre les Utilisateurs et l’État, conformément aux principes,
règlements et accords régissant le Chenal établis d’un commun accord de l’État et des
Utilisateurs, en ce compris le cas échéant le Contrat Multi-utilisateurs. L'ensemble des
coûts et dépenses ainsi convenus seront recouvrés auprès des Utilisateurs selon les
modalités convenues dans le Contrat Multi-utilisateurs, étant précisé que les Sociétés de
Projet sont soumises aux redevances d’utilisation existantes à la Date de Signature
relatives au Périmètre Fluvial et Maritime conformément au Droit Applicable en vigueur
à la Date de Signature (sans préjudice des dispositions de l’Article 17.4,1(B)) ;

(12) Les Sociétés de Projet s’engagent à respecter les règles en matière de navigation sur les
eaux fluviales et maritimes conformément au Droit Applicable, et l’État s’engage à faire
respecter les règles en matière de navigation sur les eaux fluviales et maritimes par les
Sociétés de Projet et tout Tiers conformément au Droit Applicable de sorte que la
navigation sur les fleuves Fatala et Rio Pongo soit conduite de manière efficace et
coordonnée.

(©) Les Parties confirment et reconnaissent la nécessité de mettre en place rapidement un plan
mutualisé de l’aménagement du Chenal entre le Projet Boffa et le projet de la société Eurasian
Resources. Dès la Date de Signature, l’État organisera des discussions entre l’Investisseur et la
société Eurasian Resources à l’effet de :

(1) convenir, d’un commun accord (sous réserve des prérogatives de puissance publique de
l’État) des modalités de réalisation des travaux d'aménagement des fleuves Fatala et Rio
Pongo pour les besoins du Projet et du projet de la société Eurasian Resources, y
compris les modalités de financement de ces travaux et aménagements ;

@) convenir, d’un commun accord (sous réserve des prérogatives de puissance publique de
l’État), des termes et conditions pour la mutualisation du Chenal aux fins des opérations
d’évacuation des substances minérales, y compris les modalités de gestion et la sélection
de l’entité de gestion visées à l’Article 17.4.2(B)(7).

@) Les discussions visées à l’Article 17.4.2(C)(1) se dérouleront pour une durée limitée à trois G)
mois à compter de la Date de Signature. L’Éat assure que ni les Sociétés de Projet, ni la société
Eurasian Resources ne peut démarrer ou réaliser tous travaux liés au Chenal et aux fleuves
Fatala/Rio Pongo pendant la période de discussions de trois (3) mois visée ci-dessus. Si à
lexpiration de la durée de trois (3) mois ci-dessus, les discussions entre l’État, l’Investisseur et
la société Eurasian Resource visées à l'Article 17.4.2(C)(1) n’ont pas permis d’aboutir à un
accord sur les modalités de réalisation des travaux d'aménagement des fleuves Fatala et Rio
Pongo, les Sociétés de Projet et la société Eurasian Resources pourront, sauf accord contraire
conjoint de ces dernières, démarrer et réaliser les travaux et activités liées au Chenal et aux
fleuves Fatala/Rio Pongo conformément au calendrier de leurs projets respectifs. L'Enfr

LÉ
assurera que les travaux et activités des différents Utilisateurs liés au Chenal et aux fleuves
Fatala et Rio Pongo soient réalisés de manière coordonnée selon le principe d’équité et que les
activités et travaux d’un Utilisateur liés aux fleuves Fatala et Rio Pongo n’entravent pas la
réalisation des activités, travaux et plus généralement du projet des autres Utilisateurs.

Œ) Les discussions visées à l’Article 17.4.2(C)(2) se dérouleront pour une durée initiale de douze
(12) mois à compter de la Date de Signature. Si à l’expiration de la durée initiale ci-dessus, les
discussions multipartites visées à l'Article 17.4.2(C)(2) n’ont pas permis d’aboutir à un accord
sur les termes de conditions visés au même paragraphe, ces discussions se poursuivront jusqu’à
trois (3) mois avant la Date de Première Production Commerciale notifiée par les Sociétés de
Projet, et les délais prévus au Chronogramme seront étendus jour pour jour jusqu’à
l’achèvement effectif desdites discussions multipartites.

18. AUTORISATIONS ET PERMIS NECESSAIRES AUX ACTIVITES DU PROJET

18.1 Obtention des autorisations et permis nécessaires aux Activités du Projet
18.1.1 Activités réalisées à l'intérieur du Périmètre Minier

(A) Conformément aux dispositions du Code Minier, la Société Minière est dispensée de
l'intégralité des autorisations administratives normalement requises par le Droit Applicable
pour la réalisation d'Activités du Projet à l’intérieur du Périmètre Minier. Par conséquent,
aucune autorisation préalable ne devra être obtenue par la Société Minière pour entreprendre
les Activités Minières, à l'exception de celle limitativement énumérées au paragraphe (C) ci-
dessous.

(B) Au moins trente (30) Jours avant la date de démarrage d'Activités du Projet concernées à
l'intérieur du Périmètre Minier, la Société Minière fournit au Ministre une attestation
comprenant les informations suivantes :

(1) une description des Activités du Projet concernées à réaliser ;

(2) l'identité des sous-traitants en charge de la réalisation de ces Activités du Projet, le cas
échéant ; et

(3) _ la durée estimée des Activités du Projet concernées.

(©) Par exception aux stipulations de l’Article 18.1.1(A), la Société Minière demeure soumise aux
autorisations limitativement énumérées par les articles 120, 135 et 143 du Code Minier.

18.1.2 Activités réalisées à l'extérieur du Périmètre Minier

Pour l’ensemble des Activités du Projet réalisées à l’extérieur du Périmètre Minier, les Sociétés de
Projet, chacune pour ce qui la concerne, doivent obtenir l'intégralité des autorisations administratives
requises par le Droit Applicable.

18.2 Coopération de l'État à l'obtention des autorisations - Guichet Unique

L'État s’engage à accorder aux Sociétés de Projet, et à renouveler autant que nécessaire pour la
réalisation des Activités du Projet, l’ensemble des autorisations et permis nécessaires à la réalisation du
Projet Boffa, y compris la réalisation des Infrastructures du Projet et l’exercice des Activités du Projet,
dans les meilleurs délais, dans les conditions du Droit Applicable et de la présente Convention, étant
précisé que :

(A) L'ensemble des demandes d’autorisations et permis nécessaires au Projet, ainsi que la
documentation requise, sont déposées par les Sociétés de Projet, chacune pour ce qui la

53
concerne, auprès du guichet unique des projets miniers dans les délais compatibles avec le
Chronogramme, en tenant compte des délais de délivrance des autorisations prévus par le Droit
Applicable et/ou par la présente Convention ; de

G) Le guichet unique se charge de la coordination interne à l’État pour une attribution prompte
desdites autorisations ;

(C) Les autorisations et permis nécessaires à la réalisation du Projet seront délivrées pour les
périodes les plus longues permises par le Droit Applicable ;

@) Les autorisations délivrées aux Sociétés de Projet bénéficieront également à leurs Affiliés et
sous-traitants, sauf disposition expresse contraire desdites autorisations ou du Droit Applicable,
auquel cas l’État s’engage à accorder des autorisations similaires auxdits Affiliés et sous-
traitants dans les conditions du présent Article ;

Æ) En l’absence de précisions dans le Droit Applicable concernant le contenu du dossier de
demande pour l’obtention d’une autorisation dans le Droit Applicable, le guichet unique
précise le contenu requis de ladite demande à première demande de la Société de Projet
concernée ;

(L)] En l’absence de précisions dans le Droit Applicable concernant le délai de délivrance d’une
autorisation, ladite autorisation sera délivrée dans un délai maximum de trente (30)Jours à
compter de la date du dépôt d’une demande conforme contenant l’ensemble des pièces
requises ;

(G) En l’absence de délivrance par l’État, à l'expiration du délai prévu au Droit Applicable ou dans
la présente Convention, l’autorisation concernée est réputée délivrée à l’expiration dudit délai
et les Parties collaborent, avec l’appui du Comité Technique, pour assurer la réalisation des
travaux concernés sur le terrain.

Chapitre 4
G NTIES

19. GARANTIES ACCORDEES PAR L’ÉTAT

19.1 Droits accordés

Les Sociétés de Projet jouissent, d’une manière générale, de l’entier bénéfice des droits qui leur sont
conférés par le Droit Applicable, la présente Convention, et notamment les droits ci-après, sans
restrictions autres que les règles spéciales et les conditions particulières du Droit Applicable et de la
Convention :

(A) le droit exclusif de réaliser les Activités du Projet et de construire les Infrastructures du Projet
(sans préjudice des stipulations de l’Article 17.4.2 (Accès, occupation et utilisation du Chenal)
ci-dessus) ;

G) le droit de jouir sans interruption et de disposer librement de leurs biens et droits, en ce compris
les droits conférés par le Décret PIN, les Droits Fonciers et les Droits Fluviaux et Maritimes, et
d’organiser leur entreprise comme elles l’entendent ;

(C) la liberté de choix de ses sous-traitants ;
@) la liberté d’embauche et de licenciement conformément au Droit Applicable ;

Œ) la libre circulation en République de Guinée de leur personnel et de leurs biens, en ce compris
les Produits Miniers ; 2
54 À
Œ
(G)

(L)

(0)

Q)

&)

[Le]

19.2

19.2.1

(A)

@)

(©)

@)

le libre accès aux matières premières ;

la libre'importation de biens et services, en ce compris les services éni matière d’assurance, les
denrées alimentaires, les machines, les équipements, les pièces de rechanges, les matériaux, les
matériels, combustibles, biens consommables, ainsi que des capitaux nécessaires à la
réalisation du Projet ;

la liberté d’exporter et de commercialiser les Produits Miniers sur le marché national et/ou
international ;

le droit de transporter ou de faire transporter les Produits Miniers dans un lieu d’entreposage,
de transformation ou de chargement ;

le droit d'établir en République de Guinée des usines de conditionnement, de traitement, de
raffinage et de transformation des Produits Miniers ;

le droit d’acquérir, d’utiliser et d’exploiter tout moyen de communication, tout genre d’aéronef
ou autre moyen de transport ainsi que les installations ou équipements auxiliaires nécessaires
aux Activités du Projet ; et

la liberté de prélever, transporter, analyser et exporter aux fins de tests et évaluations, tout
échantillon de Produits Miniers provenant du Périmètre Minier, afin d’en confirmer ou d’en
réévaluer le potentiel minier.

Engagements spécifiques de l’État

L'État s’engage à faciliter toutes les démarches et procédures administratives par tous les
moyens permis par le Droit Applicable auxquelles les Sociétés de Projet seraient soumises et à
fournir toute l'assistance raisonnablement nécessaire à la réalisation du Projet, notamment :

Pour la réalisation des Activités du Projet et plus généralement la valorisation des ressources
de bauxite contenues dans le Périmètre Minier ;

Pour la conception, le développement, le financement, la construction, l'exploitation la
maintenance et la détention de la propriété des Infrastructures du Projet ;

Pour l'accès par les Sociétés de Projet aux Infrastructures Publiques Existantes et leur
utilisation ; et

Plus généralement, pour l’exécution par les Sociétés de Projet de leurs obligations respectives
aux termes du Droit Applicable et de la présente Convention, en ce compris dans la réalisation
des opérations d’indemnisation et de réinstallation des Personnes Affectées et par la mise en
œuvre de la procédure d’expropriation,

le tout dans les conditions et réserves de la présente Convention et du Droit Applicable.

19.2.2

19.2.3

19.2.4

L'État s’assurera que l’ensemble des entités et organes le composant soient informés et
respectent l’ensemble des droits des Sociétés de Projet aux termes de la présente Convention
et des autorisations accordées. Toute difficulté rencontrée par les Sociétés de Projet dans
l'exercice de leurs droits et obligations respectifs sera notifiée sans délai au Ministre, qui
prendra toute mesure adéquate à cet effet.

L'État s’engage à ne pas appliquer au Projet toute mesure ou décision, y compris toute loi ou
tout règlement, ayant pour objet ou pour effet d'empêcher la Société Minière d’exporter le
Minerai de Boffa à l’état brut.

Sans préjudice des obligations de la Société Minière au titre de l’Article 12.2.2, l'Etat assurera
Ja coordination entre GBT et la Société Minière pour que les Parties s'accordent sur le tracé du
convoyeur et que GBT ne s’oppose à ou n’entrave la construction et l’exploitation des

55
Infrastructures d’Evacuation Non-Portuaires, afin que ces Infrastructures puissent être
réalisées dans des conditions prévues par la présente Convention et compatibles avec le
Chronogramme. F t:

19.3 Imprévision

19.3.1 Sans préjudice des dispositions de la présente Convention, dans l’hypothèse où une
modification du Droit Applicable aurait une incidence défavorable significative et durable sur
l’équilibre économique du Projet tel qu’il découle des conditions en vigueur à la Date de
Signature, la Société Minière, dans les quarante-cinq (45) Jours à compter de la publication de
la modification concernée, notifie à l’État la modification de Droit Applicable et les impacts
de celle-ci sur l’équilibre économique du Projet.

19.3.2 L'Etat s’engage à prendre les mesures adéquates permettant de rétablir cet équilibre. Ces
mesures seront discutées et mises au point d’un commun accord entre l’Etat et l’Investisseur.
Les mesures ainsi convenues par les Parties seront formalisées si besoin par un avenant à la
Convention.

19.4 Réglementation des changes — Garantie de transfert

19.4.1 L'État garantit aux Sociétés de Projet qu’elles pourront librement :

(A) ouvrir et faire fonctionner, en République de Guinée et à l’étranger, tous comptes bancaires
auprès de toutes banques de leur choix, en toutes devises, à condition toutefois qu’elles
ouvrent et maintiennent un ou plusieurs comptes bancaires en République de Guinée dûment
provisionnés pour effectuer les paiements devant être réalisés sur le territoire de l’État aux

termes du Droit Applicable ;
(G) souscrire des emprunts à l’étranger en toutes devises ;
(C) sous réserve du paiement préalable de tout impôt éventuellement applicable en vertu de la

présente Convention, transférer à l'étranger, sans restriction, ni coût (à l’exception des frais
bancaires habituels, le cas échéant), les dividendes, les produits des capitaux investis, le
produit de la liquidation ou de la réalisation de leurs avoirs ou des actifs sociaux et toute
somme due à tout prêteur ou tout fournisseur de biens ou services :

@) convertir les Francs Guinéens obtenus au cours de ses activités en devise étrangère cotée et
acceptée par la Banque Centrale de la République de Guinée (la « BCRG »).

19.4.2 Les Sociétés de Projet ne sont pas tenues de rapatrier en Guinée les montants en Francs
Guinéens ou en devises sur ses comptes à l’étranger.

19.4.3 En contrepartie des garanties visées à l’Article 19.4.1, les Sociétés de Projet s’engagent à

fournir à l’État :

(@) dans les quinze (15) Jours de leur ouverture, les références utiles de tout compte bancaire
ouvert à l’étranger pour les besoins du Projet Boffa ;

() dans les quinze (15) Jours de chaque trimestre civil, une copie des relevés bancaires du
trimestre civil précédent des comptes bancaires ouverts à l'étranger pour les besoins du Projet
Boffa.

19.44 En outre, l’État garantit au personnel expatrié employé par les Sociétés de Projet, la libre
conversion des Francs Guinéens en devises étrangères et le libre transfert à l’étranger, sans
restriction ni coût (à l'exception des frais normaux), de tout ou partie des salaires ou autres
éléments de rémunération qui leur sont dus, sous réserve que leurs impôts et autres taxes aient
été acquittés conformément aux dispositions du Droit Applicable et de la présente Convention.

Les employés expatriés pourront percevoir leur salaire sur un compte bancaire à l’étranger, “p

À
toutes devises, sous réserve de la conclusion d’un contrat de travail enregistré en République
de Guinée et du paiement des droits et taxes applicables en République de Guinée.

19.5 Réglementation des changes — Ouverture d’un compte spécial

19.5.1 L'État autorise la Société à ouvrir un compte spécial en devise à l’étranger auprès d’une
banque internationale de premier ordre de son choix.

19.5.2 Ce compte spécial sera intitulé « nom de la Société » et sera ouvert selon les normes
internationales éventuellement requises par la banque domiciliataire, notamment le respect de
la norme know your customer (KYC).

19.5.3 Ce compte spécial enregistre l'intégralité des recettes d'exportation de la Société issues de la
vente des Produits Miniers et de toutes autres substances minérales produites ou transformées
par la Société sur le territoire de l’État.

19.54 La Société Minière dispose seule du pouvoir d’ordonner tout mouvement sur ce compte
spécial, et sera notamment libre de procéder à toute opération de débit sur ce compte.
Toutefois, la Société Minière fera en sorte que la banque dans laquelle le compte spécial est
ouvert, envoie à la BCRG, par message Swift ou une autre modalité convenue par la Société
Minière et l’État, le relevé quotidien du compte spécial. La Société Minière met à la
disposition de la BCRG, un outil de surveillance permettant à la BCRG de suivre en temps
réel les différents flux sur le compte spécial.

19.6 Expropriation et nationalisation

Pendant toute la durée de la Convention, l’État s’engage à ne pas exproprier, nationaliser ou prendre des
mesures similaires ou ayant un effet équivalent, y compris toute loi ou tout règlement (une
«Expropriation ») à l'encontre des biens, droits, titres et intérêts de toute nature dont les Sociétés de
Projet, l’Investisseur ou leur Affiliés disposent en République de Guinée, sauf à ce que cette
Expropriation soit cumulativement (i) justifiée par l'intérêt général, (ii) mise en œuvre en conformité
avec les principes du droit international et la procédure prévue par le Droit Applicable, (ii) non
discriminatoire et (iii) donne lieu à une juste et préalable indemnisation.

En cas d’Expropriation et sans préjudice de l’application par les Sociétés de Projet de leur faculté de
résiliation de la présente Convention visée à l'Article 36.1.2 (Cas de Résiliation par une Société de
Projet), cette juste et préalable indemnisation doit équivaloir à la juste valeur du marché des biens,
droits, titres et intérêts expropriés immédiatement avant la date d’effet de ladite Expropriation et sera
déterminée soit par accord entre les Parties, soit par l’Expert Indépendant visé à l'Article 37.3
(Expertise).

20. PARTICIPATION DE L’ÉTAT AU CAPITAL DE LA SOCIETE MINIERE

20.1 Participation Gratuite

20.1.1 Conformément aux dispositions du Code Minier et eu égard aux caractéristiques du Projet
Boffa, l’Investisseur transfère à l’État, gratuitement (ou pour un montant symbolique d’un (1)
Franc Guinéen) et de manière inconditionnelle, dans les dix (10) Jours Ouvrables de la Date
d’Entrée en Vigueur au plus tard, la pleine propriété de quinze pourcent (15%) des actions de
la Société Minière, libre de toute sûreté (la « Participation Gratuite »). Il est précisé que le
transfert de la Participation Gratuite à l’Etat ne donnera pas lieu au paiement du droit
d’enregistrement ou autre impôt en Guinée.

20.12 Le transfert de la Participation Gratuite à l'État s’opère par la remise par l’Investisseur à
l'État, dans les dix (10) Jours Ouvrables suivant la Date d’Entrée en Vigueur, d’un ordre de

57.
20.1.3

20.1.4

20.1.5

20.1.6

20.2
20.2.1

20.2.2

20.2.3

20.2.4

(@)

@)

20.2.5

20.2.6

mouvement signé par l'investisseur et portant sur un nombre suffisant d’actions de la Société
Minière pour permettre à l’État de détenir la Participation Gratuite.

Ld ‘Participation Gratuite est libre de toutes charges et aucuñe contribution financière de
quelque sorte que ce soit ne pourra être demandée à l’État en contrepartie de son transfert
(sauf pour un montant symbolique d’un (1) Franc Guinéen) ou de son maintien.

La Participation Gratuite ne peut pas être diluée en cas d’augmentation de capital ultérieure,
qu’elles qu’en soient les caractéristiques. En cas d’augmentation de capital, les autres
Actionnaires transfèrent à l’État, gratuitement (ou pour un montant symbolique d’un (1) Franc
Guinéen) et sans réserve, à due proportion de leurs pourcentages de participation respectifs au
capital de la Société Minière, autant d’actions que de besoin pour garantir à l’État le maintien
du niveau de la Participation Gratuite à l’issue de l’augmentation de capital.

L'État s’interdit de céder, transférer, nantir ou apporter en garantie, de quelque manière que ce
soit, la Participation Gratuite.

La Participation Gratuite confère à l’État les mêmes droits que ceux conférés aux autres
Actionnaires par l’AUSCGIE.

Participation Supplémentaire

L'État dispose du droit d'obtenir une participation supplémentaire dans le capital social de la
Société Minière (la « Participation Supplémentaire »), selon les modalités définies dans la
présente Convention et éventuellement complétées au Pacte d’Actionnaires.

L'option permettant à l’État d'acquérir la Participation Supplémentaire ne pourra être exercée
qu’en une seule fois.

La Participation Supplémentaire confère à l’État les mêmes droits et obligations que ceux
conférés aux autres Actionnaires par l’AUSCGIE, notamment l'obligation de financer les
Activités du Projet relevant de la Société Minière et de contribuer aux dépenses de la Société
Minière à hauteur de la Participation Supplémentaire.

L’acquisition par l’État de la Participation Supplémentaire peut intervenir, au choix de
l’Investisseur :

soit par la réalisation d’une augmentation de capital de la Société Minière, auquel cas la
libération par l’État de sa souscription au titre de la Participation Supplémentaire peut
intervenir en numéraires (en ce compris par compensation des créances) ou en nature, et en
une ou plusieurs fois, dans les limites permises par le Droit Applicable ;

soit par cessions d'actions de la Société Minière au bénéfice de l’État par les autres
Actionnaires, auquel cas le paiement du prix de cession par l'État peut intervenir en
numéraires (en ce compris par compensation des créances) ou en nature et en une ou plusieurs
fois.

Quelle que soit l’option choisie par l’Investisseur pour l'acquisition par l’État de la
Participation Supplémentaire, les actions sont acquises en contrepartie du versement par l’État
d’un montant correspondant à la juste valeur de marché des actions concernées à la date
d’exercice par l’État de son option, déterminée conjointement entre l’État et l’Investisseur ou à
défaut d’accord, par un Expert Indépendant désigné conformément aux stipulations de
l’Article 37.3 (Expertise) à la demande de la partie la plus diligente.

Nonobstant toute stipulation contraire de la présente Convention, le droit de l’État à la
Participation Supplémentaire peut être réduit à la demande de la Société Minière en
contrepartie d’une augmentation, pour une valeur équivalente, du taux de la taxe sur
l’extraction des substances minières dont est redevable la Société Minière.

À 58
20.2.7

20.2.8

20.3

Sous réserve de la clause d'agrément prévue dans le Pacte d’Actionnaire et les statuts de la
Société Minière (laquelle ne saurait permettre le rachat par les Actionnaires autres que l’État,
ou la Société Minière elle-même, des actions concernées à un prix différent que le prix
convenu entre l’État et le Tiers acquéreur de manière ferme et définitive), l'État peut librement
céder, transférer, vendre aux enchères, nantir ou apporter en garantie, de quelque manière que
ce soit, la Participation Supplémentaire, dans les conditions prévues par le Droit Applicable et
notamment la loi portant désengagement de l’État.

La Participation Gratuite et la Participation Supplémentaire (ensemble la «Participation
Globale) ne sauraient permettre à l’État de détenir une participation supérieure à trente-cinq
pourcent (35%).

Statut de société privé

Les Parties reconnaissent et acceptent que, nonobstant la participation de l'État dans le capital social des
Sociétés de Projet, ces dernières auront la qualité de sociétés de droit privé et ne sauraient en aucun cas
être considérées comme des entreprises publiques, ni soumises aux dispositions légales et réglementaires
applicables aux entreprises publiques.

20.4

20.4.1

@)

()

©

@)

Œ)

Principes de gestion des Sociétés de Projet

L’Investisseur s'engage à gérer les Sociétés de Projet en bon père de famille et de manière à
favoriser les intérêts des Sociétés de Projet, et en conformité avec les principes de gestion ci-
après :

Les Sociétés de Projet appliqueront les règles et principes de bonne gestion du groupe
Chinalco, sous réserve des dispositions contraignantes du Droit Applicable ;

La Société Minière sera dotée de son propre personnel salarié en charge de la direction
générale et de la direction des départements achat, vente, commercialisation, facturation,
finance et comptabilité, lesquels postes ne pourront faire l’objet d’aucune délégation externe à
la Société Minière ou d’une sous-traitance, sous quelque forme que ce soit, sans préjudice du
droit pour la Société Minière d’externaliser ou sous-traiter certaines activités et opérations
relevant de ces postes ;

La Société Portuaire sera dotée de son propre personnel salarié en charge de la direction
générale et de la direction des départements opération, finance et comptabilité, lesquels postes
ne pourront faire l’objet d’aucune délégation externe à la Société Portuaire ou d’une sous-
traitance, sous quelque forme que ce soit, sans préjudice du droit pour la Société Portuaire
d’externaliser ou sous-traiter certaines activités et opérations relevant de ces postes ;

Toute transaction entre les Sociétés de Projet et : (i) l’Investisseur ; ou (ii) les co-investisseurs
actionnaires directs ou indirects de la Société Portuaire ; ou (iii) les sociétés Affiliées de
l'investisseur et/ou des co-investisseurs actionnaires directs ou indirects de la Société
Portuaire ; portant sur l’exécution de services ou relative à l’achat de marchandises afférent à
ou ayant trait aux Activités du Projet, que ce soit sous forme de contrat ou autre type
d’arrangement tel que le détachement de personnel, doit être documenté, raisonnable et
compétitif en termes de prix et d’honoraires comme s’il était effectué sans lien de dépendance.
Les dispositions du Droit Applicable et les meilleures pratiques de l'OCDE en matière de prix
de transfert sont applicables à ces opérations.

Le montant facturé aux Sociétés de Projet sera déterminé selon le principe de pleine
concurrence (arms length).

Les contrats de fourniture de biens et de services nécessaires à la réalisation des Activités du
Projet seront directement conclus par les Sociétés de Projet, qui seront toujours l’unique entité

59
juridique facturée par le fournisseur ou le prestataire concerné ; sans préjudice de la possibilité
pour le fournisseur ou le prestataire de sous-traiter toute partie desdits contrats ;

[L] L’achat de! Produits Miniers par toute société Affiliée sera soumis à des délais de paiement
conformes à la pratique commerciale habituellement admise dans des conditions de pleine
concurrence ;

(G) Aucune Partie, ni entité ni personne quelconque (autre que les Sociétés de Projet et le

fournisseur ou prestataire concerné) ne pourra, pour un contrat d’achat, de vente, de sous-
traitance et/ou de fourniture conclu par les Sociétés de Projet et nécessaire à la réalisation du
Projet, être . bénéficiaire d’une quelconque commission d’agent,  rétro-commission,

rémunération d’intermédiaire, honoraires de consultance, partage de marge commerciale ou

fournit des services en lien avec la conclusion et/ou la mise en œuvre dudit contrat à la Société
de Projet concernée et que ces services sont rémunérés selon les principes spécifiés à l’Article
20.4.1(D);

@) Le besoin en fonds de roulement des Sociétés de Projet sera maintenu à un niveau normal et
raisonnable.

20.42 Il est rappelé en tant que de besoin que tout acte, décision ou avis devant être donné par l’État
au titre de la présente Convention ne pourra être donné que par le Ministre, à l'exclusion de
toute autre personne, et notamment, le cas échéant, les membres du conseil d’administration
des Sociétés de Projet désignés par l’État.

20.5 Pacte d’Actionnaires de la Société Minière

20.5.1 Dans les plus brefs délais à compter de la Date d’Entrée en Vigueur et au plus tard dans les

20.52 L'État désignera, dans les conditions du Pacte d’Actionnaires, un nombre d’administrateurs au
conseil d’administration de la Société Minière proportionnel à sa Participation Globale dans le
capital de la Société Minière et au minimum égal à un (1).

20.5.3 Il est expressément précisé que :

(A) les droits qui seront conférés à l’État par le Pacte d’Actionnaires et, le cas échéant, les statuts
de la Société Minière, ne seront pas considérés comme des avantages particuliers au sens de
l'AUSCGIE; et

G) le Pacte d’Actionnaires devra prévoir la reprise par la Société Minière de l’ensemble des coûts

et dépenses supportés par l’Investisseur dans le cadre de l’exécution du Protocole d’Accord et

entre l’État et l’Investisseur, étant précisé que ledit audit sera confié au bureau de Paris du
cabinet sélectionné et sera réalisé aux frais de la Société Minière sur la base de la liste des
coûts concernés et des justificatifs fournis par l'investisseur, En l’absence d’accord entre l’État
et l’Investisseur dans un délai de trente (30) Jours Ouvrables à compter de la notification par la
Société Minière ou l’Investisseur à l’État du cabinet proposé, les stipulations de l’Article
37.3.3 relatives à la désignation de l’Expert Indépendant s’appliquent mutaris nn :

60 À
20.6

Société Contrôlée par l’État

Pour les besoins du présent Article 20 (Participation de l'État au capital de la Société Minière), d'État »
désigne la République de Guinée et toute société dont il détiendrait cent pour cent (100%) du capital

social.

21.

21.1

21.1.1

21.2

21.21

21.2.2

21.23

21.2.4

21.2.5

PARTICIPATION DE L’ÉTAT AU CAPITAL DE LA SOCIETE PORTUAIRE

Actionnariat de la Société Portuaire

Il est précisé que l’actionnariat de la Société Portuaire sera, à sa constitution, réparti entre un
Affilié de l’Investisseur et SOGUIPAMI (au titre de la Participation Portuaire Initiale), étant
précisé que le capital social de l’Affilié concerné pourra être détenu, à la date de constitution
de la Société Portuaire ou ultérieurement, soit entièrement par l’Investisseur, soit en partie par
l’Investisseur et en partie par d’autres co-investisseurs Tiers. Dans le cas où le capital social de
l’Affilié concerné devrait être détenu en partie par l’Investisseur et en partie par d’autres co-
investisseur tiers, la participation desdits co-investisseurs sera soumise à l’approbation
préalable de l’Etat. Par exception, la participation de COSCO Shipping (ou un Affilié de
COSCO Shipping) et Yantai Port (ou un Affilié de Yantai Port) en qualité de Co-Investisseur
dans la Société Portuaire est réputée approuvée par l'Etat.

Participation Portuaire Initiale

Conformément aux stipulations du Protocole d’Accord et à l’Article 16.3 (Droit de transport
de l'État), V'État, par l'intermédiaire de SOGUIPAMI, obtiendra moyennant le versement d’un
montant symbolique de un (1) Franc Guinéen, la pleine propriété de cinq pourcent (5%) des
actions de la Société Portuaire, libre de toute sûreté (la « Participation Portuaire Initiale »),
en contrepartie de la cession par l’État à la Société Portuaire de son droit de transport des
Produits Miniers conformément aux dispositions de l’Article 16.3 (Droit de transport de

l'État). I est précisé que le transfert de la Participation Portuaire Initiale à SOGUIPAMI ne
donnera pas lieu au paiement du droit d’enregistrement ou autre impôt en Guinée.

Le transfert de la Participation Portuaire Initiale à SOGUIPAMI s’opèrera par la remise par
l’Investisseur à SOGUIPAMI, dans les dix (10) Jours Ouvrables à compter de
l’immatriculation de la Société Portuaire, d’un ordre de mouvement signé par l’Investisseur et
portant sur un nombre suffisant d’actions de la Société Portuaire pour permettre à
SOGUIPAMI de détenir la Participation Portuaire Initiale.

La Participation Portuaire Initiale est libre de toutes charges et aucune contribution financière
de quelque sorte que ce soit ne pourra être demandée à SOGUIPAMI (sauf pour un montant
symbolique d’un (1) Franc Guinéen au titre de son transfert initial) en contrepartie de son
transfert ou de son maintien.

La Participation Portuaire Initiale ne peut pas être diluée en cas d'augmentation de capital
ultérieures, qu’elles qu’en soient les caractéristiques. En cas d’augmentation de capital, les
actionnaires de la Société Portuaire transfèrent à l’État, pour un montant symbolique d’un (1)
Franc Guinéen et sans réserve, à due proportion de leurs pourcentages de participation
respectifs au capital de la Société Portuaire, autant d’actions que de besoin pour garantir à
SOGUIPAMI le maintien du niveau de la Participation Portuaire Initiale à l’issue de
l’augmentation de capital.

La Participation Portuaire Initiale confrère à SOGUIPAMI les mêmes droits que ceux conférés
aux autres actionnaires de la Société Portuaire par l AUSCGIE.

61
21.3

21.3,1

21.3.2

21.33

21.34

(A)

@)

21.3.5

@)

@)

21.3.6

21.3,7

21.4

21.4.1

Participation supplémentaire

SOGUIPAMI dispose du droit d'obtenir une participation supplémentaire de cinq pourcent
(5%) dans le capital social de la Société Portuaire (la « Participation Portuaire
Supplémentaire »), selon les modalités définies dans la présente Convention.

L’option permettant à SOGUIPAMI d’acquérir la Participation Portuaire Supplémentaire ne
Pourra être exercée qu’en une seule fois.

La Participation Portuaire Supplémentaire confère à SOGUIPAMI les mêmes droits et
obligations que ceux conférés aux autres actionnaires de la Société Portuaire par l’AUSCGIE,
notamment l'obligation de financer les Activités du Projet relevant de la Société Portuaire et
de contribuer aux dépenses de la Société Portuaire à hauteur de Ja Participation Portuaire
Supplémentaire.

soit par cessions d’actions de la Société Portuaire au bénéfice de SOGUIPAMI par les autres
actionnaires, auquel cas le paiement du prix de cession par SOGUIPAMI peut intervenir en
numéraire (en ce compris par compensation des créances) ou en nature et en une où plusieurs

évalué sur la base des coûts historiques de réalisation des Infrastructures Portuaires si cette
participation supplémentaire est acquise dans un délai de deux (2) ans à compter de
l’achèvement de la construction des Infrastructures Portuaires ; ou

à la juste valeur de marché des actions concernées à la date d’exercice de l'option dans les
autres cas,

À défaut d’accord entre SOGUIPAMI et les actionnaires de la Société Portuaire sur le montant
à verser par SOGUIPAMI pour l’obtention de la Participation Portuaire Supplémentaire, il
sera fait application des Stipulations de l’Article 37.3 (Expertise) à la demande de la partie la
plus diligente.

entre SOGUIPAMI et le Tiers acquéreur de manière ferme et définitive), SOGUIPAMI peut
librement céder, transférer, nantir ou apporter en garantie, de quelque manière que ce soit, la
Participation Portuaire Supplémentaire, dans les conditions prévues par le Droit Applicable.

F
à
21.4.2

21.4.3
(A)

@)

SOGUIPAMI désignera, dans les conditions dudit pacte d’actionnaires, un nombre
d’administrateurs au conseil d'administration de la Société Portuaire proportionnel à sa
participation dans le capital db la Société Portuaire et au minimum égal à un (1). l

Il est expressément précisé que :

les droits qui seront conférés à SOGUIPAMI par le pacte d’actionnaires de la Société Portuaire
et, le cas échéant, les statuts de la Société Portuaire, ne seront pas considérés comme des
avantages particuliers au sens de lAUSCGIE; et

le pacte d’actionnaire de la Société Portuaire devra prévoir la reprise par la Société Portuaire
de l’ensemble des coûts et dépenses relatifs aux Infrastructures Portuaires supportés par
l’Investisseur, leurs Co-Investisseurs dans la Société Portuaire, dans le cadre de l’exécution du
Protocole d’Accord et du Contrat de Partenariat Technique, et par la Société Minière dans le
cadre de la présente Convention jusqu’à la Date d’Adhésion, étant précisé que ladite reprise
sera réalisée soit par apport au capital social ou par apport en compte courant d’associé et dès
lors ne sera soumise, en tant que telle, à aucun impôt ou autre retenue ou prélèvement à
caractère fiscal ou parafiscal en Guinée, sous réserve d’être réalisée conformément au
SYSCOHADA. Ces coûts et dépenses seront arrêtés au pacte d’actionnaires à la suite d’un
audit réalisé, pour le compte des actionnaires de la Société Portuaire, par le cabinet d’audit
désigné en application de l’Article 20.5.3 (B), étant précisé que ledit audit sera confié au
bureau de Paris du cabinet sélectionné et sera réalisé aux frais de la Société Portuaire sur la
base de la liste des coûts concernés et des justificatifs fournis par l’Investisseur.

Chapitre 5

CONTENU LOCAL, ENVIRONNEMENT, HYGIENE, SANTE ET SECURITE

22.

22.1

EMPLOI ET FORMATION DU PERSONNEL

Travail des mineurs

Chaque Société de Projet, chacune pour ce qui la concerne, s’interdit d'employer des personnes âgées de
moins de dix-huit (18) ans pour toute tâche présentant un danger pour la sécurité des travailleurs et
notamment celles exécutées dans les Mines de Bauxites, sous terre ou au front de taille des travaux à ciel
ouvert ainsi que celles ayant trait au fonctionnement de machines servant à hisser ou déplacer des objets
ou des personnes ou aux explosifs.

22.2

22.2.1

22.2.2

Emploi du personnel

Les Sociétés de Projet sont soumises à l’ensemble des dispositions du Code Minier et du Droit
Applicable sur l’emploi du personnel pour les besoins des Activités du Projet, en particulier
celles de l’article 108 du Code Minier ayant trait au quota minimum de ressortissants guinéens
pour les Activités du Projet. Chaque Société de Projet s’engage, chacune pour ce qui la
concerne, à employer exclusivement des ressortissants guinéens pour la main d’œuvre ne
nécessitant pas de qualification. Par ailleurs, les Sociétés de Projet s’efforceront à atteindre le
quota minimum de ressortissants guinéens employés pour les Activités du Projet
conformément à l’article 108 du Code Minier. Pour le besoin du calcul du quota, les employés
de la Société Minière et de la Société Portuaire sont considérés dans leur globalité.

Sous réserve du respect des dispositions du Code Minier, les Sociétés de Projet peuvent
employer des travailleurs expatriés qui sont nécessaires pour la conduite des Activités du
Projet si ces derniers détiennent une expertise, des compétences ou des connaissances
particulières non disponibles en République de Guinée.

63
22.2.3

22.2.4

22.25

22.2.6

22.2.7

22.3

22.3.1

22.3,2

22.3.3

22.3,4

22.4
22.4,1

A la demande des Sociétés de Projet, leurs Affiliés et Sous-Traitants Directs impliqués dans le
Projet, et suite au dépôt des pièces justificatives requises, l’État s'engage à accorder, dans les
meilleurs délais à compter de la date du dépôt de demande, au personnel expatrié employé aux
fins du Projet ainsi qu'aux membres de leur famille, les autorisations requises pour séjourner
et travailler en République de Guinée, incluant des visas d’entrée et de sortie, les permis de
travail (ou toute autre autorisation similaire), ainsi que tout autre permis requis par le Droit

travail, de sécurité sociale et de pratique des heures supplémentaires. L'État délivrera aux

Au terme de la présente Convention, ou des Activités du Projet, chaque Société de Projet
assure, chacune pour ce qui la concerne, la liquidation de tous droits acquis ou dus au
personnel.

Au plus tard le 31 décembre de chaque Année Civile, les Sociétés de Projet préparent
conjointement et transmettent au Ministre ainsi qu’au Ministère chargé de l’emploi, un rapport
sur le recours à l’emploi de ressortissants guinéens lors de l’Année Civile écoulée, qui contient
notamment les éléments énumérés à l’article 108 du Code Minier.

L'État s’engage à n’édicter, à l’égard de des Sociétés de Projet et de leurs Affiliés et Sous-
Traïtants Directs, ainsi qu’à l’égard de leur personnel, aucune mesure en matière de législation

Formation du personnel

Les Sociétés de Projet sont soumises à l’ensemble des dispositions du Code Minier et du Droit
Applicable sur la formation du Personnel pour les besoins des Activités du Projet.

Ces plans et Programmes de formation sont approuvés par l’État dans les conditions prévues
par le Code Minier.

Régime douanier applicable aux employés

Les effets personnels importés par les employés expatriés des Sociétés de Projet et des Sous-
Traïitants Directs immatriculés en Guinée où ayant un établissement stable en Guinée, sont
exonérés de droit de douanes. On entend par effets personnels, les effets à usage domestique et
n'ayant aucun caractère commercial, dans la mesure où ils sont importés en quantité

raisonnable. }

64
23. STIPULATIONS RELATIVES A L'ENVIRONNEMENT, A L’HYGIENE, À LA SANTE
ET À LA SECURITE
Î
Les Sociétés de Projet s'engagent, chacune pour ce qui la concerne, à ce que les Activités du Projet
soient conduites notamment de manière à assurer l'exploitation rationnelle des ressources naturelles
conformément aux dispositions du Code Minier et en particulier, dans ses dispositions des chapitres II,
VII et VIII du Titre IV du Code Minier et du Droit Applicable, notamment le Code de l’Environnement.
En cas de cession du Titre d'Exploitation par la Société Minière, un audit sanitaire et environnemental
est diligenté par l’État, qui le réalise lui-même ou le fait réaliser par un expert indépendant sélectionné
sur une base concurrentielle, aux frais de la Société Minière et du cessionnaire du Titre d'Exploitation,
afin de déterminer les éventuelles responsabilités et obligations des Sociétés de Projet au titre des
Activités du Projet menées jusqu’à la date effective de ladite cession.

23.1 Protection de l’environnement

23.1.1 Les Sociétés de Projet s’engagent, chacune pour ce qui la concerne, à réaliser les Activités du
Projet de manière à réduire autant que possible l’impact du Projet Boffa sur l’environnement,
en ce compris la pollution et la dégradation des écosystèmes et de la biodiversité.

23.12 À cet effet, les Sociétés de Projet, chacune pour ce qui la concerne, s’engagent à appliquer les
normes et pratiques environnementales prescrites par le Droit Applicable, en ce compris le
Code Minier et le Code de l’Environnement et par les Bonnes Pratiques de l'Industrie Minière.

23.1.3  Nonobstant toute stipulation contraire de la présente Convention, les Sociétés de Projet sont,
chacune pour ce qui la concerne, intégralement responsables vis-à-vis de l’État des dommages
causés à l’environnement par les Activités du Projet sur le territoire de la République de
Guinée, sans préjudice de la possibilité pour celles-ci de se retourner contre leurs sous-traitants
le cas échéant. Les Sociétés de Projet, chacune pour ce qui la concerne, garantissent et
s'engagent à défendre et indemniser l’État contre tout recours, dommage et conséquences
découlant de tels dommages causés à l’environnement.

23.1.4 Afin d'assurer une exploitation rationnelle des ressources minières en harmonie avec la
protection de l’environnement, les Sociétés de Projet veillent à ce qui suit :

(A) la prévention ou réduction autant que possible des effets négatifs dus aux Activités du Projet
sur la santé et l’environnement, notamment du fait de :

() l’utilisation de produits chimiques nocifs et dangereux ;
@) les émissions de bruits ou d’odeurs nuisibles à la santé de l’homme ;

G) la pollution des eaux, de l'air et du sol, la dégradation des écosystèmes et de la diversité
biologique ; et

(4) le stockage et la gestion des résidus et effluents et notamment, les résidus des Produits

Miniers.
GB) la prévention et/ou le traitement de tout déversement et/ou rejet dans le cadre des Activités du
Projet de façon à neutraliser ou à réduire autant que possible leur effet dans la nature ;
(©) la promotion ou le maintien du cadre de vie et de la bonne santé générale des Populations
Avoisinantes ;
O) la prévention et la gestion du VIH / SIDA au plan local ; et
Œ) mettre en place une gestion efficace des déchets dans le cadre des Activités du Projet en

minimisant leur production, en favorisation leur recyclage et en assurant leur totale innocuité
et pour les déchets non recyclés, d'en disposer de manière adéquate pour la protection de

65
23.15

23.1.6

23.2

23.2.1

23.2.2

23.23

23.3
23.3.1

23.3.2

23.33

23.3.4

l’environnement, Sous réserve de l’obtention des autorisations visées à PArticle 18
(4utorisations et permis nécessaires aux Activités du Projef) ci-avant.

Les Sociétés de Projet doivent obtenir l’ensemble des autorisations applicables aux aspects
environnementaux des Activités du Projet, conformément aux dispositions de l’Article 18
(Autorisations et Permis nécessaires aux Activités du Projef) ci-avant.

En complément de PArticle 23.1.3, il est précisé que les Sociétés de Projet ne seront pas
responsables envers aucune Personne d’aucun dommage, direct ou indirect, en lien avec une
Contamination du sol, du Sous-sol ou des eaux, et plus généralement de toute pollution, qui ne
seraient pas causés par les Activités du Projet ou les activités menées par l’Investisseur, ses
Affiliés et sous-traitants préalablement à la Date de Signature, notamment du fait des

Conformément aux usages dans l’industrie minière internationale, les Sociétés de Projet
mettent chacune pour ce qui la concerne, en place un système de protection des travailleurs
contre les maladies professionnelles et des maladies à caractère professionnel, devant
Comporter des dispositions relatives à l’application des normes et des procédures définies par
la politique nationale de santé de l’État dans le cadre de l’exploitation et du fonctionnement
des structures de soin du secteur minier dont, entre autres, le dépistage des facteurs de
nuisance, la visite médicale systématique des travailleurs au moins une fois l’an et la
réalisation du plan d’ajustement sanitaire.

Dans les cas où ces normes seraient inférieures à celles habituellement utilisées par
l’Investisseur pour les mêmes opérations minières menées dans d’autres pays, les Sociétés de

approuvée, cette règlementation est affichée dans les lieux les plus visibles et où les

Les dispositions du présent Article 23.3 (Aygiène et Sécurité) s'imposent également à tout
entrepreneur ou sous-traitant des Sociétés de Projet intervenant pour les besoins de la

réalisation des Activités du Projet.
4 66
23.3.5

23.3.6

23.3.7

23.4

23.4.1

23.4.2

24.

24.1

24.1.1

24.1.2

(A)
@)

(©)
@)
Œ)
24.13

24.1.4

En cas de carence dans la mise en place des normes et réglementations prévues au présent
Article, le Ministre peut, après audition de la ou des Sociétés de Projet concernées considérée
comme non satisfaisante, prescrire par arrêté pris sur recommandation de la Direction
Nationale des Mines, les mesures nécessaires pour assurer l'hygiène et la sécurité des

travailleurs.

En cas d’urgence ou de péril imminent, des mesures provisoires peuvent être prescrites par la
Direction Nationale des Mines dans l'attente de l’arrêté visé ci-dessus.

Les Sociétés de Projet sont tenues, chacune pour ce qui la concerne, de mettre en place les
mesures prescrites par le Ministre ou la Direction Nationale des Mines, selon le cas. À défaut,
ces mesures peuvent être mises en place par la Direction Nationale des Mines aux frais des
Sociétés de Projet.

Plan de Gestion Environnementale et Sociale

Le Plan de Gestion Environnementale et Sociale est soumis et approuvé par le Ministre et le
Ministre chargé de l’Environnement dans les mêmes conditions que l’Étude d’Impact
Environnemental et Social.

Le Plan de Gestion Environnementale et Sociale est mis à jour par la Société Minière, avec ou
sans l’assistance d’un prestataire tiers, tous les douze (12) mois et soumis à nouveau pour
approbation au Ministre et au Ministre chargé de l'Environnement.

SOUS-TRAITANCE

Droit de sous-traiter

Les Sociétés de Projet peuvent librement, sans autre restriction que celles visées dans la
présente Convention, sous-traiter la réalisation de certaines des Activités du Projet mais restent
responsables vis-à-vis de l’État de l’exécution de l'intégralité des obligations mises à leur
charge aux termes de la Convention et du Droit Applicable.

Au plus tard dans les quinze (15) Jours à compter de la date de signature de tout contrat de
Sous-traitance par une Société de Projet, la Société de Projet concernée fournit à l’État une
attestation comprenant les informations suivantes :

nom et adresse du Sous-Traitant Direct ;

tout élément permettant d’apprécier si le sous-traitant peut être considéré comme un Sous-
Traitant Direct ;

les prestations confiées par la Société de Projet concernée au Sous-Traitant Direct à
la durée du contrat de sous-traitance et la date de commencement des opérations ; et
les conditions de prix, quantité, qualité et délai de livraison offerts par le Sous-Traitant Direct.

Au plus tard le 31 décembre de chaque Année Civile, les Sociétés de Projet transmettent au
Ministre ainsi qu’au Ministre chargé de l'emploi, un rapport sur le recours à la sous-traitance
lors de l’ Année Civile écoulée, qui contient notamment la liste des Sous-Traitants Directs des
Sociétés de Projet au cours de l’Année Civile écoulée et les prestations confiées à chacune
d’eux.

Les Sociétés de Projet sont seules responsables vis-à-vis de l’État, chacune pour ce qui la
concerne, de la bonne exécution des obligations stipulées dans la Convention, y compris celles

67
24.2

24.2.1

24.2.2

24.3

confiées à leurs Sous-traitants, et ne peuvent se prévaloir d’une défaillance d’un quelconque
sous-traitant pour s’exonérer de leurs obligations au titre de la Convention.

Préférence aux biens et Services guinéens l

Les Activités du Projet sont réalisées en conformité avec l’ensemble des dispositions du Droit
Applicable sur la préférence aux entreprises guinéennes et notamment l’article 107 du Code
Minier, à condition que les entreprises guinéennes puissent fournir des biens et services requis
à des conditions de prix, de quantité, de qualité et de délais de livraison comparables aux
conditions offertes par les fournisseurs non-guinéens.

Au plus tard le 31 décembre de chaque Année Civile, les Sociétés de Projet préparent
conjointement et transmettent au Ministre un rapport sur le recours aux PME, PMI et
entreprises contrôlées, gérées ou dirigées par des ressortissants guinéens sur l’Année Civile
écoulée, qui contiendra notamment les éléments énumérés à l’article 107 du Code Minier.

Stipulations spécifiques aux Sous-Traitants Directs

Les Sous-Traitants Directs bénéficient, dans le cadre de l’exécution des prestations qui leur sont confiées
par les Sociétés de Projet, des dispositions spécifiques de la présente Convention et du Code Minier qui
leur sont expressément applicables,

25.

25.1
25.11

25.2

25.2.1

25.2.2

25.2.3

25.2.4

RELATIONS AVEC LES COMMUNAUTES LOCALES

Contribution au Développement Local

transformation en alumine, le cas échéant, conformément à l’article 181-IV $ 5 du Code
Minier (la « Contribution au Développement Local »).

Convention de Développement Local

La Société Minière conclut, au plus tard dans les douze (12) mois suivant la Date d’Entrée en
Vigueur, une convention de développement local avec la Communauté Locale résidant sur ou
à proximité du Périmètre Minier (la « Convention de Développement Local »).

La Convention de Développement Local vise à créer les conditions favorisant une gestion
efficace et transparente de la Contribution au Développement Local conformément aux
meilleures pratiques internationales et à renforcer les capacités de la Communauté Locale dans

façon générale, des guinéens, pour la protection de l’environnement et la santé des populations
où la mise en place de projets à vocation sociale.

La Convention de Développement Local est négociée et signée par la Société Minière et le ou
les représentants officiels de la Communauté Locale et est soumise, après sa si ature, à
l'approbation du Ministre, après avis favorable des services techniques spas

4
25.2.5

25.2.6

26.

26.1

26.2

26.3

26.4

27.

27.1

27.1.1

27.12

271,3)

27.1.4

Le Ministre approuve ladite Convention de Développement Local dans un délai de trente (30)
Jours Ouvrables suivant sa réception à son secrétariat. À défaut de refus ou de commentaires
formulés dans ce délai, la Convention de Développement Local est réputée approuvée.

En cas de refus d’approbation par le Ministre des termes de la Convention de Développement
Local, les raisons justifiant ce refus sont portées, par l’État, à la connaissance de la Société
Minière et de la Communauté Locale concernée.

Chapitre 6
SUIVI ET CONTROLE DES ACTIVITES DU PROJET

RAPPORTS ET OBLIGATIONS DECLARATIVES

Les Sociétés de Projet, chacune Pour ce qui la concerne, se conforment strictement à
l’ensemble de leurs obligations déclaratives aux termes du Code Minier et du Droit Applicable
et de la présente Convention.

Tout rapport ou déclaration devant être effectuée à l’État est notifié par écrit et rédigé en
langue française.

Tout rapport ou déclaration est remis à l’État auprès des différents services, dans le nombre
d'exemplaires et dans les formes et formats prévus par le Code Minier, le Droit Applicable ou
la présente Convention, selon le cas.

En cas de résiliation ou d’expiration de la présente Convention, pour quelque cause que ce
soit, l’État peut librement et sans aucune charge utiliser l'intégralité des documents techniques
transmis par l’Investisseur ou les Sociétés de Projet à l’État avant la réalisation ou l'expiration
de la Convention.

SURVEILLANCE TECHNIQUE ET ADMINISTRATIVE DES ACTIVITES DU PROJET

Méthode de détermination des quantités de Produit Minier

Les quantités et qualités des Produits Miniers font l’objet d’une vérification par les services
compétents du Ministère, notamment en application des Titres VI et VII du Code Minier. Les
constatations des services compétents du Ministère s'imposent aux Parties et font foi jusqu’à
preuve du contraire. En cas de désaccord persistant l’une ou l’autre des Parties pourra
soumettre le litige à un Expert Indépendant conformément à l’Article 37.3 (Expertise) de la
Convention. Tout paiement à l’État qui résulte de l’application des constatations des services
compétents du Ministère est ajusté pour tenir compte des conclusions de l’Expert Indépendant.

La Société Minière devra se doter d’un système de pesée, en bon état de fonctionnement et
conforme aux normes internationales admises dans l’industrie minière. Le système de pesée
devra être régulièrement inspecté et contrôlé par un organisme certifié.

Le système et la méthode de pesée des Produits Miniers sont soumis à l’approbation du
Ministre.

Cette approbation devrait intervenir dans un délai de trente (30) Jours à compter de la date de
réception de la demande qui lui aura été présentée par la Société Minière, étant entendu qu’un
défaut de réponse dans ce délai vaudra acceptation par l’État du système et de la méthode
retenue par la Société Minière.

69
27.15

27.1.6

27.17

27.2
272.1

27.2.2

Le Ministre Pourra, sur préavis donné à Ja Société Minière dans un délai raisonnable, tester ou
examiner le système de pesée, ou faire tester ou faire examiner le Système de pesée par un
inspecteur technique ou un expert indépendant. F
En cas de désaccord entre la Société Minière et l'État sur une question technique relative au
système de pesée, les Parties devront, dans les trente (30) Jours suivant la première notification
du désaccord par l’une des Parties, essayer de trouver un règlement à l’amiable du désaccord.
À défaut d’accord dans ce délai, les Parties Pourront avoir recours à l'expertise prévue à
PArticle 37.3 (Expertise) de la Convention.

Système ou de la méthode de pesée qu’elle emploie sans l'approbation préalable du Ministre
dans les conditions ci-dessus.

Défectuosité du système de pesée

immédiatement l’État Ja découverte de cette défaillance ou de ce problème et le tient informé
des mesures prises Pour sa correction.

Ou examen.

Tout paiement à l’État qui résulte de la mesure des Produits Miniers est ajusté, pour la période
concernée, pour tenir compte de la défaillance ou du problème et, le cas échéant, des conclusions de
l’Expert Indépendant.

27.3

273.1

27.3.2

27.3.3

Accès et inspection par l’État

Dans le but d’assurer l'exercice efficace des droits d’inspection par l’État, les Sociétés de
Projet doivent, chacune Pour ce qui la concerne, fournir aux représentants dûment autorisés de
l'État, à titre gracieux, toute assistance raisonnable, accès à ses employés et représentant, ainsi
que l’accès aux installations à condition que l’inspection ne perturbe pas le déroulement
normal des Activités du Projet.

Les frais d’inspection et de déplacement sont à la charge de l’État. j

70
28.

28.1
28.1.1

(A)

(B)

(©

28.1.2

(A)

@)

28.1.3

(A)

@)

CLOTURE DES OPERATIONS DU PROJET BOFFA

i
Fermeture des Infrastructures du Projet et réhabilitation des Sites à Réhabiliter
Stipulations générales

Sous réserve des stipulations de la présente Convention et du Droit Applicable, les Sociétés de
Projet sont, chacune pour ce qui la concerne, tenues de se conformer aux obligations de
fermeture et de réhabilitation des Sites à Réhabiliter, telles que prévues au Code Minier, au
Code de l’Environnement et plus généralement par le Droit Applicable.

La fermeture et la réhabilitation des Sites à Réhabiliter sont réalisées par les Sociétés de Projet,
chacune pour ce qui la concerne, de façon conforme aux Bonnes Pratiques de l’industrie
Minière.

À défaut de respect par les Sociétés de Projet de leurs obligations de fermeture et de
réhabilitation, et sans préjudice de toutes autres actions pouvant être entreprises contre l’une ou
l’autre des Sociétés de Projet, selon le cas, les travaux de remise en état et de réparation des
dommages sanitaires et environnementaux sont exécutés d’office par l’État aux frais de la
Société de Projet concernée.

Avis de fermeture et plan de fermeture

Les Sociétés de Projet notifient, chacune pour ce qui la concerne, au Ministre un avis
l'informant de son intention de cesser tout ou partie des Activités du Projet au moins douze
(12) mois avant la date prévue de fermeture, et prépare à cet effet, en collaboration avec
l’administration minière et les populations avoisinantes, un plan de fermeture des Activités du
Projet concernées qui doit être disponible au plus tard six (6) mois avant la date prévue de la
fermeture.

Les Sociétés de Projet, chacune pour ce qui la concerne, doivent rendre aux Sites à Réhabiliter
un niveau raisonnablement similaire à celui dans lequel ils étaient avant la réalisation des
Activités du Projet concernées. Ces sites doivent, autant que possible, retrouver des conditions
de sécurité, de productivité agricole et sylvicole ainsi qu’un aspect visuel proches de leur état
d’origine, stables, adéquates et acceptables par les administrations chargées des mines et de
l’environnement.

Mise en œuvre du plan de fermeture

Les Sociétés de Projet, chacune pour ce qui la concerne, mettront tout en œuvre afin de
procéder à la fermeture des Activités du Projet de manière progressive, ordonnée et planifiée,
ceci afin notamment de préparer les populations avoisinantes à une cessation des Activités du
Projet.

Les Sociétés de Projet procèdent, chacune pour ce qui la concerne, à la fermeture des
différentes Activités du Projet et à la réhabilitation des Sites à Réhabiliter de manière à assurer
la sécurité du public et des occupants ultérieurs. À cette fin, les Sociétés de Projet doivent,
chacune pour ce qui la concerne, notamment :

(1) réhabiliter les Sites à Réhabiliter de manière conforme au plan de fermeture et au Droit
Applicable ;

() sceller de façon permanente tous les puits, incluant les puits d’accès et d’aération, le cas
échéant ;

(G) sauf accord contraire des Parties, enlever toutes les lignes de transport d’électricité
destinées aux Activités du Projet :

71
28.14
(@)

@)

28.1.5
(@)

@)

28.2

@)

@)

(©)

(4) remblayer et aplanir tous les escarpements, les puits en pente et les précipices créés par

() sécuriser et renforcer tous les barrages d’eau, les parcs de résidus ou de déblais pour
éviter tout effondrement.

Disposition des biens meubles et immeubles

Les Sociétés de Projet notifient à l'État, chacune Pour ce qui la concerne, l’achèvement des
opérations de fermeture des Activités du Projet et de réhabilitation de Sites à Réhabiliter
concernés dans les dix (10) Jours suivant la date d'achèvement de ces opérations et réalise,

Projet, donne lieu à la délivrance d’un quitus, après avis favorable des services techniques
compétents, qui libère les Sociétés de Projet de toute obligation concernant le Projet. L'avis des
services techniques compétents mentionnés ci-dessus porte notamment sur les éléments visés à
l’article 144 du Code Minier.

Compte fiduciaire de réhabilitation des sites

La Société Minière ouvre et alimente, en conformité avec le Plan de Gestion Environnementale
et Sociale et le Code Minier, un compte fiduciaire de réhabilitation de l’environnement auprès
d’un établissement de crédit habilité aux fins de garantir la bonne exécution par les Sociétés de
Projet de la fermeture des Activités du Projet et de la réhabilitation des Sites à Réhabiliter.

par le Droit Applicable, en ce compris le Code Général des Impôts. Les dotations ci-dessus
sont versées de manière ininterrompue jusqu’à la date de délivrance du quitus visé à
l'Article 28.1.5(B).

72
29. TRANSPARENCE ET LUTTE CONTRE LA CORRUPTION

29.1 Obligation d’identification des personnes ayant un intérêt dans le Titre d'Exploitation

Dans les trente (30) Jours à compter de la Date d’Entrée en Vigueur, la Société Minière fournira au
Centre de Promotion et de Développement Minier (CPDM), l'identité de toutes les personnes ayant des
intérêts dans le Titre d’Exploitation, conformément à l’article 153 du Code Minier, ou ayant des intérêts
dans les Activités du Projet d’une manière générale, notamment les Activités Portuaires, étant précisé
que ces personnes visent notamment tout Tiers qui détient directement ou indirectement une
participation dans les Sociétés de Projet (y compris via un Affilié de l’Investisseur), mais n’incluent ni
les actionnaires de l’Investisseur et au-delà, ni ceux des Co-Investisseurs dans la Société Portuaire et au-
delà, ni les sous-traitants des Sociétés de Projet.

29.2 Interdiction de paiement de pots-de-vin

29.2.1  L’Investisseur, les Sociétés de Projet et leurs actionnaires s’interdisent et se portent fort du
respect de cette interdiction par leur directeur, employé, Affilié et représentant légal, de
proposer des offres, promesses, dons, présents ou avantages quelconques à :

(A) un fonctionnaire, un élu ou tout autre représentant de l’État ; ou

GB) à tout autre personne physique ou morale détenant ou supposé détenir une quelconque
influence sur tout acte ou décision de tout fonctionnaire ou représentant de l’État,

afin d’influencer une décision ou un acte pris, dans le cadre de l’exercice de fonctions relatives au
secteur minier, y compris mais pas seulement, l'attribution de titres miniers, la surveillance ou le
contrôle des activités minières, le suivi du paiement des recettes minières et l’approbation des demandes
ou décision visant à proroger, amodier, céder, transférer ou annuler un titre minier.

29.2.2  L'Investisseur et les Sociétés de Projet s'engagent à ce que leurs sous-traitants et agents
s’interdisent et se portent fort, aux termes de leur contrat de sous-traitance avec les Sociétés de
Projet ou leurs sous-traitants, du respect de cette interdiction par leur directeur, employé,
Affilié et représentant de proposer des offres, promesses, dons, présents ou avantages
quelconques comme précisé à l’Article 29.2.1.

29.2.3  L’Investisseur, les Sociétés de Projet, chacune pour ce qui la concerne, sont responsables vis-
à-vis de l’État pour les agissements de leurs sous-traitants et agents, uniquement lorsque ces
derniers ont agi sur instruction de l’Investisseur ou d’une Société de Projet dans
l’accomplissement des actes de corruption interdits par l’Article 29.2.1 ci-dessus.

29.3 Code de bonne conduite

29.3.1 Dans les soixante (60) Jours à compter de la Date d’Entrée en Vigueur, l’Investisseur, les
Sociétés de Projet et le Ministre signent un code de bonne conduite conforme aux dispositions
de l’article 155 du Code Minier.

29.3.2 Dans le cas où l’Investisseur, les Sociétés de Projet, ou leurs actionnaires de référence,
appartiennent à un groupe de sociétés appliquant déjà des codes de bonne conduite,
l’Investisseur et les Sociétés de Projet veillent, chacune en ce qui la concerne, à appliquer en
République de Guinée les normes du code de bonne conduite qui sont les plus contraignantes
en matière de bonne gouvernance.

29.3.3 Le code de bonne conduite appliqué aux Activités du Projet est publié au Journal Officiel et
sur le site internet officiel du Ministère des Mines et de la Géologie, ou tout autre site désigné
à cet effet par l’État.

73
29.4
29.4.1

29.42

30.
30.1

30.1.1

30.1.2

@)

@)

30.1.3

30.1.4

Plan de surveillance contre la corruption

Au plus tard dans les quatre-vingt-dix (90) Jours à Compter de la fin de chaque Année (Civile,
chaque Société de Projet établit et présente au Ministre son plan de surveillance cantre la
Corruption dans les conditions fixées à l’article 156 du Code Minier de 2011.

Le plan de surveillance contre la corruption est publié sur le site internet officiel du Ministère
des Mines et de la Géologie, ou tout autre site Où journal de large diffusion désigné à cet effet

Chapitre 7
STIPULATIONS FINANCIERES, COMPTABLES, FISCALES ET
DOUANIERES

INVESTISSEMENT ET FINANCEMENT

Investissement de la Phase 1

Les investissements de Ja Phase 1 (hors toute Extension) (1° « Investissement de la Phase
1 »), sont estimés comme suit :

l’investissement nécessaire aux Activités du Projet autre que les Activités Portuaires d’un
montant estimé de quatre cent soixante-quatorze millions quatorze mille neuf cent dix (474 014
910) Dollars, tel que détaillé en Annexe 5 (investissement de la Phase 1) (° « Investissement
Minier ») ; et

l'investissement nécessaire aux Activités Portuaires d’un montant estimé de cent onze millions

sept cent onze mille quatre cents (111 711 400) Dollars, tel que détaillé en Annexe 5
Unvestissement de la Phase 1) (° « Investissement Portuaire ») ;

Projet par les Sociétés de Projet. À ce titre, ils ne limitent pas l’engagement des Sociétés de

Projet dans les conditions de la présente Convention, quand bien même celui finira par excéder
ou être inférieur aux estimations prévues audit Article.

74
30.1.5

30.1.6

30.1.7

30.1.8

30.1.9

30.1.10

30.2
30.2.1

ST

31.1

31.2

313

Ni les Sociétés de Projet, ni l’Investisseur ne peuvent limiter ou exclure leur responsabilité de
réaliser la Phase 1 du Projet dans les conditions de la présente Convention sur le fondement de
difficultés pour obtenir un quelconque financément bancaire.

L'État n’est pas tenu de participer au financement et ne consentira aucune sûreté au titre de la
Participation Gratuite ou de la Participation Portuaire Initiale, y compris le financement de
toute Extension, sans préjudice des stipulations de l’Article 20.2.3 et de l'Article 21 33:

Pour les besoins de financement du Projet, l’Investisseur, les Sociétés de Projet et leurs
actionnaires (à l'exception cependant de l’État pour la Participation Gratuite et de
SOGUIPAMI pour la Participation Portuaire Initiale) pourront librement consentir des sûretés
sur leurs droits et actifs détenus dans le cadre du (ou en relation avec le) Projet, dans les
conditions prévues par le droit régissant les sûretés, et sous réserve de leur notification
préalable à l’État.

Les Sociétés de Projet et l’Investisseur s'engagent à se conformer aux meilleures pratiques en
vigueur en ce qui concerne le financement du Projet et confirment qu’elles disposent de la
crédibilité auprès des institutions financières pour que le financement du Projet puisse être
réalisé.

Le plan de financement du Projet doit être établi sur la base d’un ratio capitaux propres/dettes
qui permette de mobiliser les financements nécessaires à la réalisation du Projet,
Correspondant aux termes et conditions (y compris les taux de rendement, les modalités de
remboursement et des taux d'intérêts et autres charges) raisonnable et normalement
applicables dans le secteur minier, notamment dans le secteur de la bauxite, et aux conditions
prévalant sur les marchés financiers internationaux. L’Investisseur remettra à l’Etat une copie
du plan de financement et toute modification significative de celui-ci et lui accordera un délai
raisonnable pour soumettre ses commentaires et observations avant sa mise en œuvre.

Tout décaissement de fonds pour le financement de l’Investissement pour la Phase 1 est
effectué directement et exclusivement au bénéfice des Sociétés de Projet, sous réserve de
toutes exigences contraires des prêteurs, dûment documentées, et dans la mesure où les
montants décaissés sont entrés dans la comptabilité de la Société de Projet concernée.

Financement de la Phase 2 du Projet

Les modalités de financement de la Phase 2 seront définies dans l’Avenant Phase 2.

COMPTABILITE

Les Sociétés de Projet sont autorisées à tenir en République de Guinée une comptabilité en
Dollar, CNY ou Francs Guinéens conforme au Système Comptable OHADA
(«SYSCOHADA »). Dans les relations entre les Sociétés de Projet d’une part, et l’État
d’autre part, seule la comptabilité établie selon le régime SYSCOHADA fait foi.

Pour chaque exercice fiscal, les Sociétés de Projet sont tenues de faire certifier par un
commissaire aux comptes agréé en République de Guinée son bilan et ses comptes
d'exploitation, et de communiquer ses états financiers au Ministre et au Ministre chargé des
Finances, au plus tard le 30 juin de l’exercice suivant.

En application des dispositions du Droit Applicable, notamment en matière fiscale et
douanière, chaque Société de Projet conserve pendant la durée de droit commun l’ensemble
des documents comptables et pièces justificatives en République de Guinée et doit en donner
accès, sur demande, à l’autorité compétente aux fins de vérification ou de contrôle.

75
32.

32.1::

32.2

32.3

32.4

33.

33.1

33.11

35,12

33.1.3

33.2
33.2.1

33.2.2

33.2.3

REGIME FISCAL ET DOUANIER

Le régime fiscal et douanier applicable au Projet est défini en Annexe 1 (Régime fiscal et
douanier).

L'État garantit, pendant une durée de quinze (15) ans à compter de la Date d’Entrée en
Vigueur, le maintien de Ja stabilité des conditions fiscales, douanières et des changes

applicables aux Activités du Projet, telles que ces conditions résultent de la Convention à la
Date de Signature (la « Période de Stabilisation »).

Pendant toute la Période de Stabilisation, tout changement du Droit Applicable qui aurait pour
effet d’augmenter, directement ou indirectement, les charges fiscales ou douanières par rapport
à celles résultant de l'Annexe 1 (Régime fiscal et douanier), ou de restreindre les garanties en
matière des changes Par rapport à celles résultants de la présente Convention, ne sera pas
applicable sauf si les Sociétés de Projet y ont consenti.

À l'inverse, l’Investisseur et les Sociétés de Projet pourront valablement se prévaloir de tout

Chapitre 8
STIPULATIONS FINALES

MUTATIONS — CESSIONS

Transfert du Titre d'Exploitation ou Cession de droits et obligations découlant du Titre
d’Exploitation

Tout acte visé à l’Article 33.1.1 est conclu sous la condition Suspensive de cette approbation
préalable et stipule l'obligation du bénéficiaire de se substituer à son auteur dans l’ensemble
des droits et obligations découlant de la présente Convention,

Dans l’hypothèse où le Titre d’Exploitation serait détenu par plusieurs titulaires, l’accord de
tous sera nécessaire pour la cession ou la transmission des droits de l’un d’eux.

Changement de Contrôle des Sociétés de Projet

Tout changement de Contrôle direct ou indirect de l’une quelconque des Sociétés de Projet est
soumis à l’approbation préalable et expresse du Ministre.

La Cession par tout Co-Investisseur de l'intégralité de leur participation directe ou indirecte
dans la Société Portuaire est soumise à l’approbation préalable et expresse du Ministre.
L’investisseur se porte fort du respect de cette obligation.

Toute Cession directe ou indirecte, partielle ou cumulée égale ou supérieure à cinq pour cent
(5%) du capital de l’une quelconque des Sociétés de Projet est préalablement soumise au
Ministre pour approbation expresse.
En cas de silence gardé par le Ministre pendant quinze (15) Jours Ouvrables, toute demande formulée au
titre du présent Article 33.2 (Changement de Contrôle des Société de Projet) est réputée approuvée.

33.2.4 Les stipulations des Articles 33.2.1, 33.22 et 33.23 ne sont pas applicables aux Cessions
suivantes :

(A) toute Cession directe ou indirecte de tout ou partie des actions de la Société Minière à un
Affilié de l’Investisseur, sans préjudice de l’application des Articles 33.2.1 ou 33.23 à une
opération par laquelle un Affilié cessionnaire, en application du présent paragraphe, cesserait
d’être un Affilié ;

G) toute Cession directe ou indirecte de tout ou partie des actions de la Société Minière résultant

d’une restructuration de Chinalco, sous réserve cependant que Chinalco demeure une entreprise
publique chinoise après ladite restructuration ;

(©) toute Cession directe ou indirecte de tout ou partie des actions de la Société Portuaire : () à un
Affilié de l’Investisseur ; ou (ii) entre les Co-Investisseurs et leurs Affiliés ; sans préjudice de
l’application des Articles 33.2.1, 33.2.2 ou 33.2. à une opération par laquelle un Affilié
cessionnaire, en application du présent paragraphe, cesserait d’être un Affilié ;

O) toute Cession directe ou indirecte de tout ou partie des actions de la Société Portuaire résultant

d’une restructuration de Chinalco, sous réserve cependant que Chinalco demeure une entreprise
publique chinoise après la restructuration.

33.2.5  Lesdites Cessions seront toutefois notifiées au Ministre pour information. Toute Cession entre
Affiliés ne sera pas soumise à la taxe sur la plus-value de cession.

333 Prérequis aux fins de validation ou d’approbation

Les approbations préalables prévues aux Articles 33.1 (Transfert du Titre d'Exploitation ou Cession de
droits et obligations découlant du Titre d Exploitation) et 33.2 (Changement de Contrôle des Société de
Projet), y compris tacites, sont subordonnés aux conditions suivantes :

(A) la Société de Projet concernée est en règle en ce qui concerne ses obligations relatives au Code
Minier, à la présente Convention et plus généralement au Droit Applicable ;

GB) le bénéficiaire de l’opération considérée, ou le nouveau titulaire du Titre d'Exploitation, selon
le cas, possède des capacités techniques et financières suffisantes Pour exécuter ses obligations
au titre du Code Minier, de la présente Convention et plus généralement du Droit Applicable ;

(C) le bénéficiaire de l’opération considérée, ou le nouveau titulaire du Titre d’Exploitation, est en
conformité avec les exigences de l’article 15 du Code Minier ; et

) la Société de Projet concernée est à jour du paiement de tout droit, taxe, impôt et charge
applicable.

33.4 Règles spécifiques d’information et de publication
334.1 Tout changement dans l’actionnariat direct de la Société Minière doit faire l’objet d’une

publication dans le Journal Officiel et sur le site Internet officiel du Ministère en charge des
Mines, ou tout autre site désigné par le Ministre.

34. ASSURANCE

34.1 Les Sociétés de Projet sont soumises aux dispositions du Code des assurances de la
République de Guinée. Les Sociétés de Projet et leurs Sous-Traitants Directs pourront
librement souscrire les assurances nécessaires pour la conduite des Activités du Projet auprès

77
34.2

35.

35.1

35.2

35.3

35.4

35.5

36.

36.1

À niveau équivalent de garantie et de prix, les Sociétés de Projet devront privilégier la
Souscription des assurances auprès de sociétés d’assurance &uinéennes, à condition que les
polices souscrites soient réassurées auprès de sociétés internationales œuvrant dans le domaine

RESPONSABILITE ET INDEMNISATION

En cas de violation de la présente Convention, la Partie défaillante est tenue d’indemniser
l’autre Partie du dommage qu’elle a subi.

La Partie défaillante et Ja Partie affectée s’efforceront de convenir du montant de l'indemnité à
Payer par la Partie défaillante dans un délai de soixante (60) Jours suivants la date de la
notification écrite de la Partie affectée à Ja Partie défaillante incluant une description de la
violation concernée et de la nature et de l'importance des dommages subis, ainsi qu’une
estimation de l'indemnisation. Dans lhypothèse où les Parties ne peuvent convenir du
montant de l’indemnité, les dispositions de l'Article 37.2 (arbitrage) S’appliqueront.

Sauf accord contraire et préalable entre les Parties, toute indemnité devra être versée en Dollar
uniquement.

RESILIATION, EXPIRATION ET CESSATION DE LA CONVENTION

Résiliation anticipée

36.11 Cas de Résiliation par l’État

@)

@ le défaut pour les Sociétés de Projet de débuter les Travaux de Développement des

Infrastructures d jet dans un délai de dix-huit (18) mois stipulé à l’Article 12.1.3 de
la Convention p:
Gi) le défaut pour les Sociétés de Projet d’atteindre la Date de Première Production
Commerciale à l’issue du délai de douze (12) mois stipulé à l’Article 13.1.1 de la
Convention ; [ i

(ii) le manquement grave des Sociétés de Projet à leurs obligations relatives à la protection
de l’environnement et ayant causé un préjudice majeur et irréversible à l’environnement
de la République de Guinée, et non réparés par les Sociétés de Projet dans les délai et
conditions prévus par le Droit Applicable ou convenus entre l’État et les Sociétés de
Projet ;

(iv) le défaut de soumettre tout changement de Contrôle direct ou indirect de l’une
quelconque des Sociétés de Projet à l'approbation préalable du Ministre conformément
aux dispositions des Articles 33.2.1 et 33.2.4.

(B) évènement susceptible d’entraîner le retrait du Titre d’Exploitation conformément au Code
Minier et dans les conditions spécifiées dans la présente Convention.

36.1.2 Cas de Résiliation par une Société de Projet

La présente Convention ne peut être résiliée, à l'initiative de l’Investisseur ou d’une Société de Projet,
qu’en cas de survenance de l’un quelconque des évènements suivants (le « Cas de Résiliation par une
Société de Projet ») :

(A) manquement grave par l’État à ses obligations résultant du Droit Applicable, de la présente
Convention. Pour les besoins du présent Article, le manquement grave par l’État à ses
obligations désigne le manquement de l’État à ses obligations prévues à l'Article 17 (Accès et
occupation du Périmètre du Projet); ou

() mise en œuvre par l’État d’une procédure d’Expropriation.
36.1.3 Notification et préavis

(A) L'État ou, selon le cas, la Société de Projet concernée notifie à la Partie étant à l’origine de la
survenance du Cas de Résiliation l'existence du Cas de Résiliation.

G) La notification prend la forme d’une mise en demeure de remédier au Cas de Résiliation. La
mise en demeure comporte un délai de remédiation qui ne peut être inférieur à quatre-vingt-dix
(90) Jours Ouvrables sauf pour le cas visé à l’Article 36.1.1(B). Dans le cas visé à l’Article
36.1.1(B), le délai de remédiation sera de quarante-cinq (45) Jours.

(©) Sans préjudice du droit de la Partie à laquelle un Cas de Résiliation est reproché de contester le
bien-fondé du Cas de Résiliation notifié, la Partie se prévalant du Cas de Résiliation pourra
notifier le retrait du Titre d’Exploitation et/ou la résiliation de la Convention à compter de : (i)
la date à laquelle le délai de remédiation visé à l'Article 36. 1.3(B) expire; ou (ii) dans le cas où
les Parties conviendraient d’un plan de remédiation, la date d’expiration du délai objectif de
remédiation convenu dans ce plan. Il est entendu que la Partie concernée conserve la possibilité
de remédier au Cas de Résiliation tant que la notification de retrait et/ou de résiliation n’est pas
intervenue, en conséquence aucune notification de retrait etou de résiliation ne pourra
intervenir pour le Cas de Résiliation notifié, une fois celui-ci remédié.

O) Pour éviter toute ambiguïté, il est précisé que :

(1) toute notification de retrait du Titre d'Exploitation par l’État constitue une notification
de résiliation de la Convention ;

@) toute notification de résiliation de la Convention par l’État constitue une notification de
retrait du Titre d'Exploitation :

19

(3) toute notification de renonciation au Titre d'Exploitation par la Société Minière constitue
une notification emportant expiration de la Convention ;et

(4) toute notification de résiliation de la Convention par la Société Minière constitue une
notification emportant renonciation au Titre d'Exploitation.

36.2 Expiration et cessation

Outre les cas prévus par les Articles 36.1 (Résiliation anticipée), la présente Convention cesse au jour de
la survenance de l’un quelconque des évènements ci-après :

(A) expiration du terme de la Convention stipulé à l'Article 5.3.1 ;

GB) renonciation par la Société Minière au Titre d'Exploitation, dans les conditions prévues par le
Code Minier ; et

(©) résiliation d’un commun accord des Parties ;

OO) en cas de survenance du cas prévu à l’Article 5.1.8.
36.3 Conséquences de la résiliation, expiration ou cessation de la Convention

En cas de résiliation, expiration ou cessation pour quelque cause que ce soit de la Convention intervenue
après la Date d’Entrée en Vigueur :

(A) l'État peut abroger le Titre d’Exploitation si cette abrogation n’a pas déjà été notifiée ;

GB) les Parties demeurent tenues d’exécuter leurs obligations au titre du Droit Applicable et de la
présente Convention nées antérieurement à la date de résiliation, d’expiration ou de cessation
de la présente Convention Minière ;

(C) la Société Minière doit arrêter immédiatement tout extraction de bauxite ou de minerai depuis
le Périmètre Minier, mais a le droit, pendant une durée maximale de six (6) mois à compter de
la date de résiliation, d’expiration ou de cessation de la Convention, de transporter ou de faire
transporter les Produits Miniers d’ores et déjà extraits du Périmètre Minier, jusqu’à des lieux
de stockage, de traitement et de chargement en vue de leur exportation ;

@) les Sociétés de Projet ont le droit d’accéder au Périmètre du Projet afin de céder, récupérer,
exporter et disposer de toutes les Infrastructures du Projet et tous les actifs du Projet à sa
convenance, sous réserve de l’exercice de l’une des options par l’État conformément au
paragraphe (E) du présent Article 36.3 (Conséquences de la résiliation, expiration ou cessation
de la Convention) ;

Œ) sans préjudice de la possibilité pour les Parties de convenir d’un Transfert de tout ou partie des
Infrastructures du Projet à un Tiers, l’État pourra, à sa discrétion, dans un délai de trois (3)
mois à compter de la résiliation, expiration ou cessation de la Convention, décider d’exercer
l’une des options suivantes : (i) le transfert par les Sociétés de Projet à l’État de l'intégralité des
Infrastructures du Projet en contrepartie du paiement de la valeur comptable résiduelle de
l'intégralité des Infrastructures du Projet ; ou (ii) le transfert par les Sociétés de Projet à PÉtat
d’une partie des Infrastructures du Projet de son choix en contrepartie du paiement d’un prix
correspondant à la valeur équitable du marché de ces actifs, qui ne pourra être inférieure à la
valeur résiduelle de ceux-ci. En cas d’exercice de l’une des options ci-dessus par l’État, la
conclusion d’un accord sur les conditions et modalités du transfert des Infrastructures du Projet
devra intervenir dans un délai maximum de six (6) mois à compter de la levée de l'option
pertinente ou tout autre délai convenu par les Parties dans l'accord de transfert pertinent. A
défaut d’exercice de l’une des options indiquées ci-dessus par l'Etat, l’Article 36.3 (D)

pol À
37

37.1

37.1.1

37.1.2

37.2

37.2.1

37.22
37.23

37.2.4

37,25

37.2.6

37,27

37.3

373.1

REGLEMENTS DES DIFFERENDS

Tentative de règlement amiable

Tout différend entre les Parties au sujet de la validité, de l’interprétation ou de l'exécution des
termes et conditions de la présente Convention ou de leurs obligations aux termes du Droit
Applicable (un « Différend ») fait lobjet, en premier lieu, d’une tentative de règlement
amiable, à laquelle chacune des Parties s’engage à participer de bonne foi. Les Parties pourront
dans ce cadre, recourir à la procédure prévue par le règlement de médiation de la Chambre de
Commerce Internationale de Paris (le « Règlement de Médiation CCI »).

À défaut de règlement amiable du différend dans un délai de soixante (60) Jours à compter de
la notification faite par la Partie la plus diligente, les stipulations des Articles 37.2 (Arbitrage)
peuvent être mises en œuvre par la Partie la plus diligente sous réserve de l'application des
stipulations de l'Article 37.3 (Expertise).

Arbitrage

À défaut de règlement amiable d’un Différend en application de l’Article 37.1 (Tentative de
règlement amiable) et conformément à l'Article 37.1.2, ce Différend sera tranché
définitivement selon le règlement d’arbitrage de la Chambre de Commerce Internationale de
Paris en vigueur à la date de l’arbitrage (le « Règlement d’Arbitrage CCI ») par trois G)
arbitres nommés conformément à ce règlement (le « Tribunal Arbitral »).

Le siège de l’arbitrage sera à Paris (France) et la langue de la procédure sera le français.

Le Tribunal Arbitral appliquera le Droit Applicable. Pour l'interprétation du Droit Applicable
ou de la présente Convention, le Tribunal Arbitral se référera à la jurisprudence française
généralement applicable en la matière, notamment en matière de droit administratif, ou à
défaut aux principes généraux du droit tels qu’appliqués en France.

Les Parties reconnaissent que toute sentence rendue dans le cadre d’une procédure d'arbitrage
en vertu de l’Article 37.2 (Arbitrage) est exécutoire et s’engagent à s’y conformer.

Les montants dus entre les Parties à la suite de toute sentence arbitrale seront payables en
Dollars, et comprennent les intérêts légaux calculés à compter de la date de l'événement ayant
donné lieu au Différend et ce, jusqu’à la date du paiement intégral.

Les Parties renoncent expressément par les présentes à toute immunité de juridiction et à toute
immunité d’exécution dont elles pourraient bénéficier, pour elles-mêmes et leurs actifs
respectifs (sauf les actifs de l’État exclusivement réservés aux usages diplomatiques), (i) pour
les besoins de toute procédure devant une autorité judiciaire ou tribunal arbitral et consentent
donc expressément à l’application et l’exécution sur les actifs de toute décision judiciaire et
sentence arbitrale définitive rendue en vertu de la présente Convention et (ii) pour les besoins
de l’application et de l’exécution de toute mesure provisoire ou conservatoire ainsi que toute
décision d’exequatur d’une sentence arbitrale ordonnée par toute autorité judiciaire ou autre.

Les Parties conviennent de garder confidentiels l'existence de l'arbitrage, la procédure
arbitrale, les conclusions des parties et les décisions prises par le Tribunal Arbitral, y compris
les sentences arbitrales, sous réserve des dispositions du Droit Applicable et dans la mesure où
l'information n’est pas déjà dans le domaine public.

Expertise
Les Parties conviennent de soumettre tout différend résultant des Articles 19.6 (Expropriation

et nationalisation), 20.2.5, 21.3.6, 27.1.1 ou 27.1.6 de la présente Convention et pour la
résolution duquel il est fait expressément référence au présent Article (ensemble, les « Litiges

81
37.32 Dans un délai de dix (10) Jours Ouvrables suivant la demande d’une Partie de nommer un

37.3.3 Dans l’hypothèse où les Parties ne s’accordent pas sur l'identité de l’Expert Indépendant en
application de l’Article 37.3.2, celui-ci sera nommé par le Centre international de Règlement
Alternatif de Conflits (Centre International S'ADR/RAD) de la Chambre de Commerce
Internationale (CCI) conformément au Règlement de la Chambre de Commerce Internationale
de Paris relatif à la nomination d’experts et de tiers en vigueur au jour de la nomination (le «
Règlement de Nomination d’Expert de la CCI »).

37.34 La procédure d’expertise sera conduite en conformité avec le Règlement de la CCI relatif à
l'administration de procédures d’expertise en vigueur au jour de l’expertise (Le « Règlement
d'Administration de la Procédure d’Expertise ») sous réserve des précisions apportées par
les Articles 37.3.5 à 37.3.11 de la présente Convention.

37.3.5 Les Parties auront le droit d’être entendues evou de présenter des observations écrites à
l'Expert Indépendant.

37.3.6 La langue dans laquelle la procédure d'expertise sera conduite est le français.

37.3.7 Jusqu'à la communication aux Parties du rapport de l’Expert Indépendant, les Parties
fourniront à l’Expert Indépendant la documentation pouvant raisonnablement être exigée par
lExpert Indépendant dans le cadre de sa mission.

37.3.8  L'Expert Indépendant communiquera aux Parties son rapport dans les quarante-cinq (45) Jours
Ouvrables suivant sa saisine sauf accord contraire conclu entre les Parties et l’Expert
Indépendant.

37.3.9 Les Parties conviennent que les constatations de l’Expert Indépendant auront à leur égard une
force contractuelle obligatoire.

37.3.10 Les frais et honoraires de l’Expert Indépendant seront négociés conjointement par les Parties
et réglés à parts égales entre les Parties.

37.3.11 Si le différend n’a pas été réglé après notification par le Centre international d’ADR/RAD de
l'achèvement de la procédure d’expertise administrée, il sera tranché définitivement suivant le
Règlement d’arbitrage de la CCI conformément à l’Article 37.2 (Arbitrage) de la présente
Convention.

38. CONFIDENTIALITE
38.1 Absence de confidentialité de la Convention

38.1.1 Les Parties reconnaissent et acceptent que la présente Convention ne revêt aucun caractère
confidentiel et sera publiée par l’État dans les conditions prévues par le Code Minier.

ñ "État publiera la Convention après la publication de l’annonce portant sur la conclusion de la
ns ri par Aluminum Carmaation of China Limited sur les marchés boursiers de
Shanghai, Hongkong et New York conformément aux Jégislations et réglementations
boursières applicables à Aluminum Corporation of China Limited, sous réserve que lesdites
publications boursières interviennent dans les trente (30) Jours à compter de la Date de

ME.
Signature, après quoi l’État pourra publier librement la Convention. L’Investisseur s'engage à
informer l’État de la date de publication de l’annonce visée ci-dessus dans les meilleurs délais.
ï l

38.2 Caractère public de certaines informations

Les informations suivantes sont considérées comme de nature publique pendant toute la durée de la
présente Convention :

(A) les informations portant sur l'indemnisation, la réinstallation et le développement des
Communautés Locales ;

(GB) les informations portant sur tout versement de sommes d’argent entre les Parties, sans détail de
calcul de ces versements, en ce compris les impôts, droits, taxes, frais de déplacement
remboursés par l’Investisseur (y compris à travers les Sociétés de Projet) aux fonctionnaires et
représentants de l’État, etc. ;

(C) les informations portant sur les aspects environnementaux, sanitaires, sécuritaires des Activités
du Projet et celles ayant trait à l'hygiène, y compris l’étude d’impact environnemental et
sociale ;

O) les informations mentionnées dans tout document devant être publié par l’État en application

des dispositions du Droit Applicable à la Date de Signature ;

Œ) les informations techniques afférentes à la performance des Activités du Projet (quantités de
Produits Minier, capacités atteintes, taux de récupération des mines et des unités de
transformation, facteurs de dilution, etc.), étant entendu que toutes les informations financières
des Sociétés de Projet autres que celles ayant trait aux paiements réalisés à l'État, ne pourront
être publiées ou communiquées par l’État qu'après accord préalable de la Société de Projet
concernée ou publication de telles informations par Aluminium Corporation of China Limited
sur les marchés boursiers :

Œ les informations contenues dans la présente Convention ayant trait aux caractéristiques
principales du Projet Boffa (montants des investissements, Chronogramme, Infrastructures du
Projet, etc.).

Toute publication ou communication sur les informations ayant trait aux résultats financiers ou à la
performance ou tout incident de l'exploitation du Projet susceptible d’influencer le cours boursier de
Aluminum Corporation of China Limited fera l’objet d’une information préalable des Sociétés de Projet
avant leur publication ou communication par l’État. La Société Minière et l’Investisseur peuvent

une période maximum de vingt (20) Jours Ouvrables, dans l'hypothèse où la publication de ces
informations doit faire l’objet d’une publication boursière préalable par Aluminum Corporation of China

38.3 Confidentialité expresse

38.3.1 Sous réserve des dispositions des Articles 38.1 (4bsence de confidentialité de la Convention)
et 38.2 (Caractère public de certaines informations), chacune des Parties préservera la stricte
confidentialité, et veillera à ce que ses dirigeants, employés, salariés, mandataires sociaux,
agents, fonctionnaires et conseils professionnels (les « Représentants »), en ce compris les
Représentants de tout Affilié de cette Partie, préservent la stricte confidentialité, des
Informations Confidentielles communiquées par l’autre Partie ou ses Représentants,
s’interdisant de divulguer, transmettre ou utiliser celles-ci, sauf accord préalable et écrit de
l’autre Partie autrement que conformément aux dispositions du présent Article 38.3
(Confidentialité expresse).

38.3.2 Le terme « Informations Confidentielles » désigne :

83
(A) l’ensemble des informations, analyses, études, ra
autres éléments d’information et données de quelque nature que ce soit

G) le contenu de tous contacts discussions ou négociati i
:Q de cts, gociations entre les Parties concernant
Périmètre Minier ou le Projet ; et Se
(© toutes les analyses, compilations, études, rapports et autres documents que l’une des Parties ou
ses Représentants auraient préparés ou fait préparer et qui incorporeront, feront référence.

refléteront de quelque manière que ce soit ou simplement résulteront des informations visées
au (A) et (B) ci-dessus ;

Étant toutefois précisé que le terme « Informations Confidentielles » ne recouvre pas la ou les
informations :

(A) qui sont, ou seront à l'époque où elles seraient révélées, disponibles et connues du public
autrement que du fait d’une divulgation par l’une des Parties ou l’un de ses Représentants ;

G) qui seraient communiquées à l’une des Parties ou l’un de ses Représentants par une source qui
ne serait, ni directement, ni indirectement, l’autre Partie ou l’un de ses Représentants, à
condition que de telles informations n’aient pas été obtenues en violation d’obligations de
confidentialité dont aurait connaissance la Partie ayant obtenu ces informations ; ou

(C) visées aux Articles 38.1 (Absence de confidentialité de la Convention) et 38.2 (Caractère
public de certaines informations) ;

38.3.3 Afin de préserver la confidentialité des Informations Confidentielles, chacune des Parties
s’engage, pour elle-même et pour ses Représentants, à :

(A) conserver tout document, équipement ou matériel faisant partie des Informations
Confidentielles dans des zones sûres et des dossiers séparés, avec un accès restreint, afin
d'empêcher que les Informations Confidentielles ne soient divulguées à des personnes non
autorisées ;

G) maintenir des procédures adéquates, afin de prévenir toute perte ou divulgation d’Informations
Confidentielles ; et

(C) informer immédiatement l’autre Partie en cas de perte éventuelle de toute Information
Confidentielle de sorte que celle-ci puisse demander une mesure conservatoire ou prendre des
mesures appropriées.

38.3.4 Chaque Partie se porte fort du respect des engagements de confidentialité prévus à la présente
Convention par ses Représentants qui auront accès aux Informations Confidentielles.

38.3.5 Chaque Partie et chacun de ses Représentants n’utiliseront les Informations Confidentielles
que dans le but de réaliser le Projet. Dans ce cadre, chacune des Parties ne divulguera des
Informations Confidentielles à un de ses Représentants que dans la mesure où cette
divulgation est strictement nécessaire pour l’accomplissement de la mission du Représentant
en question.

Préalablement à toute transmission d’Informations Confidentielles, chacune des Parties informera ses
Représentants de leurs obligations au titre de la Convention et obtiendra leur accord sur leur respect des
termes et conditions de celui-ci, comme s’ils l’avaient personnellement signé.

Dans le cas où les obligations légales ou réglementaires applicable à une Partie ou l’un de ses

Représentants imposeraient de communiquer à un tiers ou de rendre publiques des Informations |
Confidentielles, ladite Partie ou son Représentant concerné, y sera autorisée sous réserve (i) de se limiter
à ce qui est strictement nécessaire à raison de ces obligations et (ii) dans la mesure permise par la loi,
d’une consultation écrite préalable de l’autre Partie concernant le contenu, les modalités et la ou les dates
de cette communication, étant précisé que cette consultation devra être accompagnée de toute
justification pouvant être raisonnablement demandée par l’autre Partie concernant la nature et l'étendue
de ces obligations.

39.

39.1
39.1.1

(A)

@)

39.12

(A)
(B)

(©)

@)
39:75

39.2

39.2.1

(A)

@)

FORCE MAJEURE

Cas de Force Majeure

Pour les besoins de la présente Convention, un «Cas de Force Majeure » signifie tout
évènement, acte ou circonstance :

imprévisible, irrésistible et hors du contrôle ou indépendant de la volonté d’une Partie ; et,
cumulativement

qui entrave de manière importante ou rend impossible l’exécution par cette Partie de ses
obligations au titre de la Convention et du Droit Applicable.

Sans limiter la portée générale de ce qui précède, les évènements suivants peuvent (si les
conditions de l'Article 39.1.1 sont réunies) constituer un Cas de Force Majeure :

la guerre (déclarée ou non) sur le territoire de la République de Guinée ;

toute insurrection armée, conflit armé, acte de terrorisme, troubles civils, blocus, émeutes,
sabotages, embargos, grèves, lock-out ou autres actions revendicatives ou autres conflits
sociaux ;

toutes catastrophes naturelles incluant les épidémies, tremblements de terre, tempêtes, foudre,
tornade, inondations, éruptions volcaniques, tsunamis ou autres intempéries et les explosions
et incendies ; et

tout événement ou circonstance de nature analogue à ce qui précède.

Ne constitue pas un Cas de Force Majeure au sens de la Convention ou du Droit Applicable
tout acte ou événement dont il aura été possible de prévoir la survenance et pour lesquels des
mesures de précautions auraient pu être prises en vue de se prémunir contre ses conséquences
en faisant preuve d’une diligence raisonnable. De même, ne constitue pas un Cas de Force
Majeure tout acte ou événement qui rendrait seulement l'exécution d’une obligation plus
difficile ou plus onéreuse pour la Partie affectée.

Conséquence de la survenance d’un Cas de Force Majeure

Lorsque l’une des Parties se trouve empêchée de remplir l’un quelconque de ses engagements
au titre de la Convention ou du Droit Applicable, en raison de la survenance d’un Cas de Force
Majeure dûment notifié en application des présentes :

La Partie affectée par la survenance de ce Cas de Force Majeure ne sera pas responsable de
l’inexécution de ses obligations découlant de la Convention ou du Droit Applicable imputable
à la survenance d’un cas de Force Majeure ; et

Pendant la durée du Cas de Force Majeure, les obligations affectées par le Cas de Force
Majeure seront suspendues et les délais prévus pour leur réalisation sont étendus jour pour jour
de la durée du Cas de Force Majeure.

85
39.3 Notification d’un Cas de Force Majeure et obligation d’atténuer

Si l’une des Parties estime qu'elle se trouve empêchée de remplir l’un quelconque de ses engagements
en vertu de la Convention ou du Droit Applicable en raison d’un Cas de Force Majeure, elle doit :

(A) dans un délai de quinze (15) Jours à compter de la date de la survenance ou la révélation d’un
Cas de Force Majeure, transmettre à l’autre Partie un avis indiquant le Cas de Force Majeure
concerné et les obligations affectées ;

() Prendre les mesures nécessaires, raisonnables et légales pour résoudre le problème ayant
provoqué le Cas de Force Majeure concerné ;

(C) Prendre toutes les dispositions utiles et raisonnables pour permettre dès que possible la reprise
normale de l’exécution des engagements affectés par le Cas de Force Majeure.

39.4 Rencontre entre les Parties

39.41 Si les effets provoqués par un Cas de Force Majeure perdurent pendant plus de trois (3) mois,
les Parties doivent se rencontrer dans les plus brefs délais, puis tous les trente (30) Jours par la
suite jusqu’à la disparition du Cas de Force Majeure, afin d'examiner les effets d’un tel Cas de
Force Majeure sur l’exécution ultérieure de la Convention.

39.42 Les Parties rechercheront toute solution permettant d’adapter les Activités du Projet à la
nouvelle situation en prenant en particulier toute mesure permettant à l’Investisseur, à toute
Société de Projet et leurs Affiliés de poursuivre le Projet.

39.4.3 Il est précisé que la prolongation dans le temps des effets provoqués par un Cas de Force
Majeure ne pourra en aucun cas entraîner la fin anticipée de la présente Convention.

40. NOTIFICATIONS

40.1 Forme de notification

Sauf s’il en est autrement convenu entre les Parties, toute notification effectuée dans le cadre des
présentes doit prendre la forme écrite et être transmise à son destinataire en mains propres, par courrier
express aux adresses indiquées en tête de la Convention, par courrier électronique ou télécopie.

40.2 Date de la notification
Toute notification est réputée valablement transmise :
(A) en cas de remise en main propre, au Jour de la décharge signée par le destinataire ;

G) en cas d’envoi par courrier express, au Jour de la réception de la preuve de transmission par
l'expéditeur ;

(©) en cas d’envoi par télécopie, au Jour de la réception par l'expéditeur d’un relevé émanant dudit
télécopieur indiquant le numéro de téléphone du destinataire et le résultat de transmission
(indiquant un nombre de pages reçues cohérent par rapport au nombre de pages envoyées et le
message « OK »), ou de tout autre type de confirmation similaire ; et

@) en cas d’envoi par courrier électronique, au Jour de l’envoi par le destinataire d’un accusé de
réception ou à défaut, au jour où le courrier électronique parvient à la base de données du
système informatique du destinataire.

Toute notification par l’État à l’une quelconque des Sociétés de Projet est réputée valablement effectuée
aux autres Parties.
86 4
41. STIPULATIONS DIVERSES

ntes

41.1 Stipulations pe:

Les stipulations des Articles | (Définitions), 2 (Interprétation), 3 (Annexes et conventions connexes), 6
(Droit Applicable), 28 (Clôture des opérations du Projet Boffa), 36.3 (Conséquences de la résiliation,
expiration ou cessation de la Convention) 37 (Règlements des différends), 38 (Confidentialité), 40
(Notifications) et 41 (Stipulations diverses) continueront de produire leurs effets nonobstant la
résiliation, l'expiration ou la cessation pour quelque cause que ce soit de la présente Convention.

41.2 Modifications de la Convention

Toute modification de la présente Convention n’est valable que si elle résulte d’un accord écrit entre les
Parties, qui n’entrera en vigueur qu'après ratification par l’Assemblée Nationale, conformément aux
dispositions du Code Minier applicables aux conventions minières.

413 Adhésion de la Société Portuaire à la Convention

Les Parties conviennent que la Société Portuaire adhérera à la présente Convention dès sa constitution et
deviendra ainsi une Partie à la présente Convention. À cette fin, les Parties signeront avec la Société
Portuaire l’acte d'adhésion à la Convention figurant en Annexe 6 (Modèle d'acte d'adhésion de la
Société Portuaire).

La Date d’Adhésion devra intervenir dans un délai n’excédant pas trois (3) mois à compter de la Date de
Signature. à

Il est précisé que la Société Minière est débitrice des obligations de la Société Portuaire contenues dans
la présente Convention jusqu'à la Date d’Adhésion et toute référence à la Société Portuaire dans la
présente Convention s’entend comme une référence à la Société Minière jusqu’à cette date. Il est
entendu que la Société Portuaire sera alors considérée avoir adhéré à la présente Convention dès la Date

d’Entrée en Vigueur.
41.4 Primauté de la Convention

Les stipulations de la présente Convention constituent, avec le Contrat de Partenariat Technique,
l'intégralité des accords entre les Parties et prévalent sur toute déclaration, représentation, contrat et/ou
convention antérieure, verbale ou écrite, entre les Parties, ayant le même objet.

41.5 Solidarité et porte-fort

L’Investisseur se porte fort du respect par les Sociétés de Projet, chacune pour ce qui la concerne, de
leurs obligations au titre de la présente Convention et du Droit Applicable.

Sauf stipulation expresse contraire dans la présente Convention, les Sociétés de Projet ne sont pas
solidairement tenues de leurs obligations respectives au titre de la présente Convention et du Droit
Applicable.

41.6 Non-renonciation
Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer tout ou partie des droits qui

lui sont conférés au titre des présentes ne constitue en aucun cas un abandon de ces droits, ni une
renonciation par cette même Partie à les exercer.

87
41.7 Nullité partielle

Au cas où une des dispositions de la présente Convention serait déclarée ou réputée nulle, non applicable, ,
où inopposable, en totalité ou en partie, pour quelque raison que ce soit, à une quelconque des Parties,
cette nullité, inopposabilité ou inapplicabilité n’aura aucun effet sur la validité de la présente
Convention, qui restera en vigueur. Si une Partie s’estime lésée par cette nullité partielle, les Parties
s’efforceront alors de convenir des amendements devant être apportés à la Convention afin de maintenir

l’équilibre général de celle-ci.

41.8 Langue

La présente Convention est rédigée et conclue en langues française et chinoise (mandarin). Seule la
version française sera soumise à l’Assemblée Nationale pour ratification et publiée au Journal Officiel.
En cas de contradiction entre les deux versions, la langue française prévaudra.

Fait à Conakry, à la date précisée en tête du présent acte, en huit (8) originaux.

SIGNATURES

Pour LA REPUBLIQUE DE GUINEE

Monsieur Ismaël DIOUBATÉ
Ministre des Mines et de la Géologie Ministre du Budget

Pour CHALCO HONG KONG LIMITED Pour CHALCO GUINEA COMPANY S.A.

Monsieur Li Wangxing Monsieur Yang Haiyang
Président du Conseil d’Administration Président Directeur Général

88
